

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER




THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”), dated as
of October 31, 2016, is by and among BRAVO BRIO RESTAURANT GROUP, INC., an Ohio
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on
behalf of the Lenders under the Credit Agreement (as hereinafter defined) (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
named therein (the “Lenders”) and the Administrative Agent are parties to that
certain Credit Agreement dated as of November 5, 2014 (as amended, modified or
supplemented prior to the date hereof, the “Existing Credit Agreement”);


WHEREAS, the Borrower previously informed the Administrative Agent that it would
be in violation of the Consolidated Fixed Charge Coverage Ratio financial
covenant set forth in Section 5.9(b) of the Existing Credit Agreement for the
fiscal quarter ended on or about September 25, 2016 resulting in an Event of
Default under Section 7.1(c)(i) of the Existing Credit Agreement as of such date
(the “Specified Event of Default”) (which Specified Event of Default was waived
by the Lenders in a limited manner pursuant to that certain Waiver Agreement
dated as of September 23, 2016);


WHEREAS, the Credit Parties have requested that the Lenders (i) permanently
waive the Specified Event of Default and (ii) amend certain provisions of the
Existing Credit Agreement;


WHEREAS, the Lenders (i) are willing to permanently waive the Specified Event of
Default and (ii) have agreed to amend the Existing Credit Agreement, in each
case, subject to the terms and conditions hereof;


WHEREAS, concurrently with the effectiveness of this Amendment, the Lenders have
agreed to convert an aggregate principal amount of $35,000,000 of Revolving
Loans outstanding under the Existing Credit Agreement to Term Loans (as defined
in the Amended Credit Agreement) as set forth in Section 3.1 below in the
amounts and subject to the conditions set forth herein; and


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:






ARTICLE I
DEFINED TERMS


1.1    Certain Definitions. The following terms used in this Amendment,
including its preamble and recitals, have the following meanings:


“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.



--------------------------------------------------------------------------------



“First Amendment Effective Date” has the meaning assigned to such term in
Section 5.1.


1.2    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Amended Credit Agreement.


ARTICLE II
AMENDMENTS


2.1    Amendments to Credit Agreement. Effective on (and subject to the
occurrence of) the First Amendment Effective Date, the Existing Credit Agreement
shall be automatically amended in its entirety as of the First Amendment
Effective Date in the form set forth as Exhibit A attached hereto.


2.2    Amendment to Schedule 1.1(a). Schedule 1.1(a) [Commitments and Pro Rata
Shares] to the Existing Credit Agreement is hereby amended by replacing it with
Schedule 1.1(a) attached hereto. Effective upon the occurrence of the First
Amendment Effective Date, each Lender, by its execution of this Amendment,
hereby acknowledges, agrees to and confirms that Schedule 1.1(a) as amended
reflects (a) its funded Term Loans (as defined in the Amended Credit Agreement)
in the aggregate principal amount for such Lender set forth in Schedule 1.1(a)
attached hereto (after giving effect to this Amendment) and (b) its revised
Commitments in the aggregate principal amount set forth on Schedule 1.1(a)
attached hereto (after giving effect to this Amendment) and its obligation under
the Amended Credit Agreement to make Revolving Loans to the Borrower pursuant to
Section 2.1 of the Amended Credit Agreement and to participate in Letters of
Credit and Swingline Loans in accordance with Sections 2.3 and 2.4,
respectively, of the Amended Credit Agreement.


2.3    Amendments to Other Schedules. Schedules 3.11(a) [Subsidiaries], 3.14
[Intellectual Property], 3.16(a) [Owned Real Property], 3.16(b) [Leased Real
Property], 3.16(c) [Location of Collateral], 3.16(d) [States of Incorporation,
Chief Executive Offices, etc.], 3.16(e) [Deposit and Securities Accounts],
3.16(f) [Certain Investments/Intellectual Property], 3.16(g) [Documents,
Instruments, Chattel Paper and Letter of Credit Rights], 3.16(h) [Commercial
Tort Claims], 3.18 [Labor Matters], 3.20 [Material Contracts] and 3.21
[Insurance] to the Existing Credit Agreement are hereby amended in their
entirety to read in the form of such Schedules attached hereto as Exhibit B to
this Agreement. In addition, new Schedules 1.1(f) [Excluded Subsidiaries],
1.1(g) [Immaterial Subsidiaries] and 2.2(b) [Fiscal Quarters] to the Amended
Credit Agreement are included in Exhibit B to this Agreement.




ARTICLE III
CONVERTED TERM LOANS


3.1    Converted Term Loans. Each Lender, by its execution of this Amendment,
hereby acknowledges, agrees and confirms that, as of the First Amendment
Effective Date, an aggregate principal amount of $35,000,000 of Revolving Loans
outstanding under the Existing Credit Agreement are hereby converted to funded
Term Loans, in the aggregate principal amount for each such Lender set forth on
Schedule 1.1(a) attached hereto pursuant to the terms of the Amended Credit
Agreement.


ARTICLE IV
WAIVER





--------------------------------------------------------------------------------



4.1    Waiver. Subject to the other terms and conditions of this Amendment, the
Administrative Agent and the Lenders hereby waive the Specified Event of
Default. The above waiver shall not modify or affect the Credit Parties’
obligations to comply fully with the other terms of the Credit Agreement or any
other duty, term, condition or covenant contained in the Credit Agreement or any
other Credit Document. The waiver is limited solely to the Specified Event of
Default, and nothing contained in this Amendment shall be deemed to constitute a
waiver of any other Default or Event of Default that may exist (other than the
Specified Event of Default) or any other rights or remedies the Administrative
Agent or any Lender may have under the Credit Agreement or any other Credit
Documents or under applicable law.


ARTICLE V
CLOSING CONDITIONS


5.1    Closing Conditions. This Amendment shall be deemed effective as of the
date set forth above (the “First Amendment Effective Date”) upon satisfaction of
the following conditions (in form and substance reasonably acceptable to the
Administrative Agent):


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by the Borrower, the Guarantors, the
Administrative Agent and the Lenders.


(b)    Organization Documents. The Administrative Agent shall have received the
following, in each case in form and substance reasonably acceptable to the
Administrative Agent:


(i)    Resolutions. Copies of resolutions of each of the Credit Parties
approving and adopting this Amendment and authorizing execution and delivery of
this Amendment and the other documents required to be delivered by such Person
hereunder, certified by a Responsible Officer of such Person to be true and
correct and in force and effect as of the First Amendment Effective Date.


(ii)    Secretary's Certificate. A certificate of a Responsible Officer of each
of the Credit Parties, dated as of the First Amendment Effective Date,
certifying that such Credit Party has not modified its articles of
incorporation, bylaws or other charter documents since such documents were last
delivered to the Administrative Agent or, if such documents have not previously
been delivered or have been so modified, attaching copies of such documents.


(iii)    Good Standing. Copies of certificates of good standing, existence or
its equivalent with respect to each of the Credit Parties certified as of a
recent date by the appropriate Governmental Authorities of the state or other
jurisdiction of its incorporation or formation.


(iv)    Incumbency. An incumbency certificate of each officer of each of the
Credit Parties executing this Amendment and the other documents required to be
delivered by the Credit Parties, certified by Responsible Officer of such Person
to be true and correct as of the First Amendment Effective Date.


(c)    Notes. The Borrower shall have executed and delivered to each Lender a
Term Loan Note (as defined in the Amended Credit Agreement) reflecting the
aggregate principal amount of the funded Term Loans of such Lender after giving
effect to this Amendment.





--------------------------------------------------------------------------------



(d)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in the Amended Credit Agreement and the other Credit Documents
are true, correct and complete in all material respects on and as of the First
Amendment Effective Date (except for those which expressly relate to an earlier
date, which shall remain true and correct as of such earlier date) and (B) after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing.


(e)    Legal Opinion. The Borrower shall have delivered to the Administrative
Agent a favorable opinion of counsel for the Credit Parties with respect to the
Amendment and such other matters as the Lenders may request (which such opinions
shall expressly permit reliance by permitted successors and assigns of the
addresses thereof), in form and substance reasonably satisfactory to the
Administrative Agent.


(f)    September 2016 Financial Statements. The Administrative Agent shall have
received, with respect to the fiscal quarter ended as of September 25, 2016, (i)
the financial statements referenced in Section 5.1(b) of the Amended Credit
Agreement with respect to such fiscal quarter and (ii) a certificate of a
Responsible Officer (substantially in the form of Exhibit 5.2(b)) referenced in
Section 5.2(b) of the Amended Credit Agreement with respect to such financial
statements.


(g)    Insurance. The Administrative Agent shall have received evidence in form
and substance satisfactory to it that all of the requirements of Section 5.5 of
the Amended Credit Agreement have been (or continue to be) satisfied as of the
First Amendment Effective Date.


(h)    Amendment Fees. The Administrative Agent shall have received, for the
account of each Lender, an upfront fee in an amount equal to 25 basis points on
the aggregate amount of the sum of (A) the Commitment of such Lender and (B) the
outstanding principal amount of the Term Loans held by such Lender, in each
case, immediately after giving effect to the Amendment.


(i)    Other Fees and Out of Pocket Costs. The Borrower shall have paid any and
all reasonable out-of-pocket costs incurred by the Administrative Agent
(including the fees and expenses Moore & Van Allen PLLC as legal counsel to the
Administrative Agent), and all other fees and other amounts payable to the
Administrative Agent, in each case in connection with the negotiation,
preparation, execution and delivery of this Amendment.




ARTICLE VI
MISCELLANEOUS


6.1    Amended Terms. On and after the First Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Amended Credit Agreement. Except as specifically amended
hereby or otherwise agreed, the Amended Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


6.2    Representations and Warranties of the Credit Parties. Each of the Credit
Parties hereby represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.





--------------------------------------------------------------------------------



(b)    This Amendment has been duly executed and delivered by the Credit Parties
and constitutes each of the Credit Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
    
(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Credit
Party of this Amendment.


(d)    The Credit Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Credit Parties set forth in Article III of
the Credit Agreement and in each other Credit Document are true and correct as
of the date hereof with the same effect as if made on and as of the date hereof,
except to the extent such representations and warranties expressly relate solely
to an earlier date; provided that any representation and warranty that is
qualified by “materiality”, “Material Adverse Effect” or similar language shall
be true and correct (after giving effect to any qualification therein) in all
respects and (ii) no event has occurred and is continuing which constitutes a
Default or an Event of Default.


(f)    Except as specifically provided in this Amendment, the Obligations of the
Credit Parties are not reduced or modified by this Amendment and are not subject
to any offsets, defenses or counterclaims.


6.3    Reaffirmation of Obligations. Each of the Borrower and the Guarantors
hereby ratifies the Amended Credit Agreement and each other Credit Document to
which it is a party and acknowledges and reaffirms (a) that it is bound by all
terms of the Amended Credit Agreement and each other Credit Document to which it
is a party applicable to it and (b) that it is responsible for the observance
and full performance of its respective Obligations.


6.4    Release. Each of the Borrower and the Guarantors hereby releases the
Administrative Agent and each Lender, and each of such Person’s officers,
employees, representatives, affiliates, advisors, trustees, agents, managers,
counsel and directors from any and all actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected, to the extent that any
of the forgoing arises out of or is founded upon the Credit Agreement, any other
Credit Document or the lending relationship established thereunder.


6.5    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Amended Credit Agreement.


6.6    Expenses. The Borrower agrees to pay all reasonable out-of-pocket costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.


6.7    Further Assurances. Each of the Credit Parties agrees to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.





--------------------------------------------------------------------------------



6.8    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


6.9    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


6.10    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


6.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


6.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.12, 9.13 and 9.16 of the Amended Credit Agreement are hereby
incorporated by reference, mutatis mutandis.






[Signature pages follow]





--------------------------------------------------------------------------------


BRAVO BRIO RESTAURANT GROUP, INC
FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER








IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.




BORROWER:                        BRAVO BRIO RESTAURANT GROUP, INC.




By:    /s/ James J. O’Connor            
Name: James J. O’Connor
Title: Chief Financial Officer





--------------------------------------------------------------------------------


BRAVO BRIO RESTAURANT GROUP, INC
FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER












ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender





By:    /s/ Sally Hoffman                    
Name: Sally Hoffman
Title:     Managing Director







--------------------------------------------------------------------------------


BRAVO BRIO RESTAURANT GROUP, INC
FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER










LENDERS:                    BANK OF AMERICA, N.A.






By:    /s/ Anthony Luppino                    
Name:    Anthony Luppino            
Title:    Assistant Vice President    







--------------------------------------------------------------------------------


BRAVO BRIO RESTAURANT GROUP, INC
FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER




                        


THE HUNTINGTON NATIONAL BANK




By:    /s/ Jacklyn Compau         
Name:    Jacklyn Compau            
Title:    Vice President    







--------------------------------------------------------------------------------


BRAVO BRIO RESTAURANT GROUP, INC
FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER




                        


KEYBANK NATIONAL ASSOCIATION




By:    /s/ Marianne T. Meil            
Name:    Marianne T. Meil            
Title:    Senior Vice President    







--------------------------------------------------------------------------------








Schedule 1.1(a)


COMMITMENTS AND PRO RATA SHARES




Lender




Revolving Commitment




Outstanding
Term Loan


   Pro Rata Share
 
 
 
 
Wells Fargo Bank, National Association


$9,000,000.00




$10,500,000.00


30.000000000
%
 
 
 
 
Bank of America, N.A.


$7,500,000.00




$8,750,000.00


25.000000000
%
 
 
 
 
KeyBank National Association


$7,500,000.00




$8,750,000.00


25.000000000
%
 
 
 
 
The Huntington National Bank


$6,000,000.00




$7,000,000.00


20.000000000
%
 
 
 
 


Total


$30,000,000.00




$35,000,000.00




100.000000000%












--------------------------------------------------------------------------------












EXHIBIT A


Amended Credit Agreement







--------------------------------------------------------------------------------










REVOLVING CUSIP NUMBER: 10566VAD8
TERM LOAN CUSIP NUMBER: 10566VAF3

--------------------------------------------------------------------------------



EXHIBIT A TO FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER




CREDIT AGREEMENT


among


BRAVO BRIO RESTAURANT GROUP, INC.
as Borrower,


THE DOMESTIC SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTIES HERETO,
as Guarantors,


THE LENDERS PARTIES HERETO,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,




Dated as of November 5, 2014
(as amended in its entirety by the First Amendment
to Credit Agreement and Waiver dated October 31, 2016)




BANK OF AMERICA, N.A.
as Syndication Agent


KEYBANK NATIONAL ASSOCIATION
as Documentation Agent




WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
KEYBANC CAPITAL MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners




CID #: 000000841
 

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
Page
 
 
 
 
ARTICLE I DEFINITIONS
1
 
Section 1.1
Defined Terms.
1
 
Section 1.2
Other Definitional Provisions.
25
 
Section 1.3
Accounting Terms.
26
 
Section 1.4
Time References.
27
 
Section 1.5
Execution of Documents.
27
 
 
 
 
ARTICLE II THE LOANS; AMOUNT AND TERMS
27
 
Section 2.1
Revolving Loans.
27
 
Section 2.2
Term Loan
28
 
Section 2.3
Letter of Credit Subfacility.
29
 
Section 2.4
Swingline Loan Subfacility.
32
 
Section 2.5
Fees.
33
 
Section 2.6
Commitment Reductions.
34
 
Section 2.7
Prepayments.
34
 
Section 2.8
Default Rate and Payment Dates.
36
 
Section 2.9
Conversion Options.
37
 
Section 2.10
Computation of Interest and Fees.
37
 
Section 2.11
Pro Rata Treatment and Payments.
38
 
Section 2.12
Non‑Receipt of Funds by the Administrative Agent.
40
 
Section 2.13
Inability to Determine Interest Rate.
41
 
Section 2.14
Illegality.
41
 
Section 2.15
Requirements of Law.
42
 
Section 2.16
Indemnity.
43
 
Section 2.17
Taxes.
43
 
Section 2.18
Indemnification; Nature of Issuing Lender’s Duties.
45
 
Section 2.19
Cash Collateral.
46
 
Section 2.20
Defaulting Lenders.
47
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
49
 
Section 3.1
Financial Condition; Projections.
49
 
Section 3.2
No Change.
50
 
Section 3.3
Corporate Existence.
50
 
Section 3.4
Corporate Power; Authorization; Enforceable Obligations.
50
 
Section 3.5
Compliance with Laws; No Conflict; No Default.
50
 
Section 3.6
No Material Litigation.
51
 
Section 3.7
Investment Company Act; Etc.
51
 
Section 3.8
Margin Regulations.
51
 
Section 3.9
ERISA.
51
 
Section 3.10
Environmental Matters.
52
 
Section 3.11
Subsidiaries.
52
 
Section 3.12
Ownership of Property and Assets.
53



i

--------------------------------------------------------------------------------







 
Section 3.13
Taxes.
53
 
Section 3.14
Intellectual Property Rights.
53
 
Section 3.15
Solvency.
54
 
Section 3.16
Collateral Representations.
54
 
Section 3.17
No Burdensome Restrictions.
55
 
Section 3.18
Labor Matters.
55
 
Section 3.19
Accuracy and Completeness of Information.
55
 
Section 3.20
Material Contracts.
55
 
Section 3.21
Insurance.
55
 
Section 3.22
Security Documents.
55
 
Section 3.23
Classification of Senior Indebtedness.
55
 
Section 3.24
Foreign Assets Control Regulations, FCPA, Etc.
56
 
Section 3.25
Compliance with OFAC Rules and Regulations.
56
 
Section 3.26
Certain Transactions.
56
 
Section 3.27
Use of Proceeds.
56
 
 
 
 
ARTICLE IV CONDITIONS PRECEDENT
56
 
Section 4.1
Conditions to Closing Date.
56
 
Section 4.2
Conditions to All Extensions of Credit.
59
 
 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
60
 
Section 5.1
Financial Statements.
61
 
Section 5.2
Certificates; Other Information.
62
 
Section 5.3
Payment of Taxes and Other Obligations.
63
 
Section 5.4
Conduct of Business and Maintenance of Existence.
63
 
Section 5.5
Maintenance of Property; Insurance.
63
 
Section 5.6
Inspection of Property; Books and Records; Discussions.
64
 
Section 5.7
Notices.
64
 
Section 5.8
Environmental Laws.
64
 
Section 5.9
Financial Covenants.
65
 
Section 5.10
Additional Guarantors.
66
 
Section 5.11
Compliance with Law.
66
 
Section 5.12
Pledged Assets.
66
 
Section 5.13
Covenants Regarding Patents, Trademarks and Copyrights.
66
 
Section 5.14
Deposit and Securities Accounts.
67
 
Section 5.15
Use of Proceeds.
67
 
Section 5.16
Further Assurances.
67
 
Section 5.17
Exercise of Rights.
67
 
 
 
 
ARTICLE VI NEGATIVE COVENANTS
68
 
Section 6.1
Indebtedness.
68
 
Section 6.2
Liens.
68
 
Section 6.3
Nature of Business.
69
 
Section 6.4
Consolidation, Merger, Sale or Purchase of Assets, etc.
69
 
Section 6.5
Advances, Investments and Loans.
70
 
Section 6.6
Transactions with Affiliates.
70



ii

--------------------------------------------------------------------------------







 
Section 6.7
Ownership of Subsidiaries; Restrictions.
70
 
Section 6.8
Fiscal Year; Organizational Documents; Material Contracts; Etc.
70
 
Section 6.9
Limitation on Restricted Actions.
70
 
Section 6.10
Restricted Payments; Prepayments of Other Indebtedness.
71
 
Section 6.11
Amendment of Debt Documents.
72
 
Section 6.12
Sale‑Leaseback Transactions.
72
 
Section 6.13
No Further Negative Pledges.
73
 
Section 6.14
Management Fees.
73
 
Section 6.15
Use of Proceeds.
73
 
Section 6.16
Immaterial Subsidiaries.
73
 
Section 6.17
New Leases and Consolidated Capital Expenditures.
73
 
 
 
 
ARTICLE VII EVENTS OF DEFAULT
74
 
Section 7.1
Events of Default.
74
 
Section 7.2
Acceleration; Remedies.
76
 
Section 7.3
Rights and Remedies Cumulative; Non-Waiver.
76
 
Section 7.4
Administrative Agent May File Proofs of Claim.
76
 
Section 7.5
Credit Bidding.
77
 
 
 
 
ARTICLE VIII THE ADMINISTRATIVE AGENT
77
 
Section 8.1
Appointment and Authority.
77
 
Section 8.2
Nature of Duties.
77
 
Section 8.3
Exculpatory Provisions.
78
 
Section 8.4
Reliance by Administrative Agent.
78
 
Section 8.5
Notice of Default.
79
 
Section 8.6
Non‑Reliance on Administrative Agent and Other Lenders.
79
 
Section 8.7
Indemnification.
79
 
Section 8.8
The Administrative Agent in Its Individual Capacity.
79
 
Section 8.9
Successor Administrative Agent.
80
 
Section 8.10
Other Agents.
80
 
Section 8.11
Collateral and Guaranty Matters.
81
 
Section 8.12
Secured Hedging Agreements and Cash Management Agreements.
81
 
 
 
 
ARTICLE IX MISCELLANEOUS
82
 
Section 9.1
Amendments, Waivers and Release of Collateral.
82
 
Section 9.2
Notices.
84
 
Section 9.3
No Waiver; Cumulative Remedies.
86
 
Section 9.4
Survival of Representations and Warranties.
86
 
Section 9.5
Payment of Expenses and Taxes.
86
 
Section 9.6
Successors and Assigns; Participations.
88
 
Section 9.7
Right of Set‑off; Sharing of Payments.
91
 
Section 9.8
Table of Contents and Section Headings.
92
 
Section 9.9
Counterparts; Effectiveness; Electronic Execution.
92
 
Section 9.10
Integration; Continuing Agreement.
92
 
Section 9.11
Severability.
93
 
Section 9.12
Governing Law.
93



iii

--------------------------------------------------------------------------------







 
Section 9.13
Consent to Jurisdiction; Service of Process; Venue.
93
 
Section 9.14
Confidentiality.
93
 
Section 9.15
Acknowledgments.
94
 
Section 9.16
Waivers of Jury Trial; Waiver of Consequential Damages.
95
 
Section 9.17
Patriot Act Notice.
95
 
Section 9.18
Subordination of Intercompany Debt.
95
 
Section 9.19
Replacement of Lenders.
95
 
Section 9.20
Resolution of Drafting Ambiguities.
96
 
Section 9.21
Press Releases and Related Matters.
96
 
Section 9.22
Appointment of Borrower.
96
 
Section 9.23
No Advisory or Fiduciary Responsibility.
96
 
Section 9.24
Responsible Officers and Authorized Officers.
97
 
 
 
 
ARTICLE X GUARANTY
97
 
Section 10.1
The Guaranty.
97
 
Section 10.2
Bankruptcy.
98
 
Section 10.3
Nature of Liability.
98
 
Section 10.4
Independent Obligation.
98
 
Section 10.5
Authorization.
98
 
Section 10.6
Reliance.
99
 
Section 10.7
Waiver.
99
 
Section 10.8
Limitation on Enforcement.
100
 
Section 10.9
Confirmation of Payment.
100
 
Section 10.10
Keepwell.
101









iv

--------------------------------------------------------------------------------








Schedules
 
 
 
 
 
 
 
Schedule 1.1(a)
 
 
Commitments and Pro Rata Shares
Schedule 1.1(b)
 
 
Existing Investments
Schedule 1.1(c)
 
 
Existing Liens
Schedule 1.1(d)
 
 
Existing Letters of Credit
Schedule 1.1(e)
 
 
Excluded Subsidiaries
Schedule 1.1(f)
 
 
Immaterial Subsidiaries
Schedule 1.1(g)
 
 
Authorized Officers
Schedule 2.2(b)
 
 
Fiscal Quarters
Schedule 3.11(a)
 
 
Subsidiaries
Schedule 3.14
 
 
Intellectual Property
Schedule 3.16(a)
 
 
Owned Real Property
Schedule 3.16(b)
 
 
Leased Real Property
Schedule 3.16(c)
 
 
Location of Collateral
Schedule 3.16(d)
 
 
States of Incorporation, Chief Executive Offices, etc.
Schedule 3.16(e)
 
 
Deposit and Securities Accounts
Schedule 3.16(f)
 
 
Certain Investments/Investment Property
Schedule 3.16(g)
 
 
Documents, Instruments, Chattel Paper and Letter of Credit Rights
Schedule 3.16(h)
 
 
Commercial Tort Claims
Schedule 3.18
 
 
Labor Matters
Schedule 3.20
 
 
Material Contracts
Schedule 3.21
 
 
Insurance
Schedule 3.26
 
 
Certain Transactions
Schedule 6.1(b)
 
 
Existing Indebtedness
Schedule 6.12
 
 
Existing Sale‑Leaseback Transactions
 
 
 
 
Exhibits
 
 
 
 
 
 
 
Exhibit 1.1(a)
 
 
Form of Account Designation Notice
Exhibit 1.1(b)
 
 
Form of Assignment and Assumption
Exhibit 1.1(c)
 
 
Form of Joinder Agreement
Exhibit 1.1(d)
 
 
Form of Notice of Borrowing
Exhibit 1.1(e)
 
 
Form of Notice of Conversion/Extension
Exhibit 1.1(f)
 
 
Form of Secured Party Designation Notice
Exhibit 2.1(a)
 
 
Form of Funding Indemnity Letter
Exhibit 2.1(e)
 
 
Form of Revolving Loan Note
Exhibit 2.2(d)
 
 
Form of Term Loan Note
Exhibit 2.3(d)
 
 
Form of Swingline Loan Note
Exhibit 2.16
 
 
Form of Tax Exempt Certificate
Exhibit 4.1(b)
 
 
Form of Secretary’s Certificate
Exhibit 4.1(g)
 
 
Form of Solvency Certificate
Exhibit 5.2(b)
 
 
Form of Officer’s Compliance Certificate





v

--------------------------------------------------------------------------------








CREDIT AGREEMENT, dated as of November 5, 2014 (as amended in its entirety by
that certain First Amendment to Credit Agreement and Waiver dated as of October
31, 2016), among BRAVO BRIO RESTAURANT GROUP, INC., an Ohio corporation (the
“Borrower”), each of the Domestic Subsidiaries of the Borrower (other than
Immaterial Subsidiaries) from time to time party hereto (collectively the
“Guarantors” and individually a “Guarantor”), the several banks and other
financial institutions from time to time parties to this Credit Agreement
(collectively the “Lenders” and individually a “Lender”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent” or the
“Agent”).




W I T N E S S E T H:


WHEREAS, the Credit Parties (as hereinafter defined) have requested that the
Lenders make loans and other financial accommodations to the Borrower, as more
particularly described herein;


WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:



ARTICLE I


DEFINITIONS



Section 1.1    Defined Terms.


As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:


“Account Designation Notice” shall mean the Account Designation Notice dated the
Closing Date from the Borrower to the Administrative Agent in substantially the
form attached hereto as Exhibit 1.1(a).


“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.


“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Credit Agreement and shall include any successors in such
capacity.


“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.


“Affiliate” shall mean, with respect to a specified Person, another Person that
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.


“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all Revolving Lenders at such time.
 
“Agreement” or “Credit Agreement” shall mean this Credit Agreement, as amended,
modified, extended, restated, amended and restated, replaced or supplemented
from time to time in accordance with its terms.


“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i)




--------------------------------------------------------------------------------







LIBOR for an Interest Period of one (1) month commencing on such day plus (ii)
1.00%, in each instance as of such date of determination (provided that clause
(c) shall not be applicable during any period in which LIBOR is unavailable or
unascertainable).


“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.


“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable Level then in effect (based on the Consolidated
Lease-Adjusted Leverage Ratio), it being understood that the Applicable
Percentage for (a) Loans that are Alternate Base Rate Loans shall be the
percentage set forth under the column “Base Rate Margin,” (b) Loans that are
LIBOR Rate Loans shall be the percentage set forth under the column “LIBOR
Margin & L/C Fee”, (c) the Letter of Credit Fee shall be the percentage set
forth under the column “LIBOR Margin & L/C Fee” and (d) the Commitment Fee shall
be the percentage set forth under the column “Commitment Fee.”


Applicable Percentage
Level
Consolidated Lease-Adjusted
Leverage Ratio
LIBOR Margin
& L/C Fee
Base Rate Margin
Commitment Fee
I
> 5.50 to 1.0
3.00%
2.00%
0.500%
II
< 5.50 to 1.0
but
> 5.00 to 1.0
2.75%
1.75%
0.400%
III
< 5.0 to 1.0
2.50%
1.50%
0.300%



The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information (in the case of the first three fiscal quarters of the Borrower’s
fiscal year), the annual financial information (in the case of the fourth fiscal
quarter of the Borrower’s fiscal year) and the certifications required to be
delivered to the Administrative Agent and the Lenders in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest
Determination Date”). Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination Date.
After the Closing Date, if the Credit Parties shall fail to provide the
financial information or certifications in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b), the Applicable Percentage shall, on the date
five (5) Business Days after the date by which the Credit Parties were so
required to provide such financial information or certifications to the
Administrative Agent and the Lenders, be based on Level I until such time as
such information or certifications (or corrected information or certificates)
are provided, whereupon the Level shall be determined by the then current
Consolidated Lease-Adjusted Leverage Ratio. Notwithstanding the foregoing, the
Applicable Percentage as of the First Amendment Effective Date shall be as set
forth above opposite Level I until the financial information and certificates
required to be delivered pursuant to Sections 5.1 and 5.2 for the fiscal quarter
ending December 25, 2016 have been delivered to the Administrative Agent. In the
event that any financial statement or certification delivered pursuant to
Sections 5.1 or 5.2 is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Period”) than the
Applicable Percentage applied for such Applicable Period, the Borrower shall
promptly (a) deliver to the Administrative Agent a corrected compliance
certificate for such Applicable Period, (b) determine the Applicable Percentage
for such Applicable Period based upon the corrected compliance certificate, and
(c) pay to the Administrative Agent for the benefit of the Lenders the accrued
additional interest and other fees owing as a result of such increased
Applicable Percentage for such Applicable Period, which payment shall be
promptly distributed by


2

--------------------------------------------------------------------------------







the Administrative Agent to the Lenders entitled thereto. It is acknowledged and
agreed that nothing contained herein shall limit the rights of the
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Sections 2.8 and 7.1.


“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”


“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.
 
“Arrangers” shall mean Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and KeyBanc Capital Markets Inc., in their
capacities as joint lead arrangers and joint bookrunners.


“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Equity Interests of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise, in a single transaction or in a
series of transactions.


“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.


“Authorized Officers” shall mean the Responsible Officers set forth on Schedule
1.1(e).


“Bank of America” shall mean Bank of America, N.A., a national banking
association, together with its successors and/or assigns.


“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.


“Bankruptcy Event” shall mean any of the events described in Section 7.1(e).


“Borrower” shall have the meaning set forth in the first paragraph of this
Credit Agreement.


“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.


“Business” shall have the meaning set forth in Section 3.10.


“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in San Francisco, California, Charlotte, North Carolina
or New York, New York are authorized or required by law to close; provided,
however, that when used in connection with a rate determination, borrowing or
payment in respect of a LIBOR Rate Loan or an Alternate Base Rate Loan as to
which the interest rate is determined by reference to LIBOR, the term “Business
Day” shall also exclude any day on which banks in London, England are not open
for dealings in Dollar deposits in the London interbank market.


“Calculation Date” means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenants set forth in
Section 5.9(a), (b) and (c) on a Pro Forma Basis.


“Calculation Period” means, in respect of any Calculation Date, the period of
four fiscal quarters of the Borrower and its Subsidiaries ended as of the last
day of the most recent fiscal quarter of the Borrower and its Subsidiaries
preceding such Calculation Date for which the Administrative Agent shall have
received (a) the financial statements required to be delivered pursuant to
Section 5.1(a) or (b) for such fiscal period or quarter, and (b) the certificate
of a Responsible Officer of the Borrower required by Section 5.2(b) to be
delivered with the financial statements described in clause (a) above.


3

--------------------------------------------------------------------------------









“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP; provided that no lease shall be
deemed to be a Capital Lease solely as a result of the “continued involvement”
of Borrower as such term is used in SFAS 98.


“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swingline Lender, as applicable. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated (or foreign currency fully hedged to the Dollar) time
deposits, certificates of deposit, Eurodollar time deposits and Eurodollar
certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (ii) any bank
whose short‑term commercial paper rating at the time of the acquisition thereof
is at least A‑1 or the equivalent thereof from S&P or is at least P‑1 or the
equivalent thereof from Moody’s (any such bank being an “Approved Bank”), in
each case with maturities of not more than 364 days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by any domestic corporation rated A‑1 (or the
equivalent thereof) or better by S&P or P‑1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements with at term of not more than (30) days with a bank or
trust company (including a Lender) or a recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States of America, (e) obligations of any
state of the United States or any political subdivision thereof for the payment
of the principal and redemption price of and interest on which there shall have
been irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, (f) money
market accounts subject to Rule 2a-7 of the Investment Company Act of 1940
(“Rule 2a-7”) which consist primarily of cash and cash equivalents set forth in
clauses (a) through (e) above and of which 95% shall at all times be comprised
of First Tier Securities (as defined in Rule 2a-7) and any remaining amount
shall at all times be comprised of Second Tier Securities (as defined in
Rule 2a-7) and (g) shares of any so-called “money market fund”; provided that
such fund is registered under the Investment Company Act of 1940, has net assets
of at least $500,000,000 and has an investment portfolio with an average
maturity of 365 days or less.


“Cash Flow Sweep” shall have the meaning set forth in 2.7(b)(ii).


“Cash Management Agreement Provider” shall mean (a) any Person that enters into
a Secured Cash Management Agreement with a Credit Party or any of its
Subsidiaries to the extent such Person is a Lender, an Affiliate of a Lender or
(b) any other Person that was a Lender (or an Affiliate of a Lender) at the time
it entered into the Secured Cash Management Agreement but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit
Agreement.


“Cash Management Agreements” shall mean, with respect to any Person, any
agreement to provide cash management services, including treasury, depository,
overdraft, credit or debit card, electronic funds transfer or other cash
management arrangements.


4

--------------------------------------------------------------------------------









“Cash On Hand” shall mean, as of any date, the unrestricted cash of the Borrower
and its Subsidiaries as shown on or reflected in the balance sheet of Borrower
and its Subsidiaries as of such date (excluding, for the avoidance of doubt, (1)
any amounts for outstanding payments that have been made by the Borrower and its
Subsidiaries but not yet reflected on such balance sheet as of such date, (2)
any amounts from outstanding checks and (3) other amounts for payments
reasonably projected to come due and payable within five (5) Business Days).


“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.


“Change of Control” any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% of the Voting
Stock of the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right).


“Closing Date” shall mean November 5, 2014.


“Code” shall mean the Internal Revenue Code of 1986.


“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Credit Party
Obligations; provided that there shall be excluded from the Collateral (a) any
account, instrument, chattel paper or other obligation or property of any kind
due from, owed by, or belonging to, a Sanctioned Person or Sanctioned Country or
(b) any lease in which the lessee is a Sanctioned Person or Sanctioned Country.


“Commitment” shall mean as to any Lender, the obligation of such Lender to make
Revolving Loans for the account of the Borrower and participate in Letters of
Credit and Swingline Loans in an aggregate principal and/or stated amount at any
time outstanding not to exceed the amount set forth under the heading
“Commitment” opposite such Lender’s name on Schedule 1.1(a) hereto or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be reduced or modified at any time or from
time to time pursuant to the terms hereof. The aggregate Commitments of all the
Lenders on the First Amendment Effective Date is $30,000,000.


“Commitment Fee” shall have the meaning set forth in Section 2.5(a).


“Commitment Period” shall mean (a) with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Maturity Date and (b) with respect to Letters of Credit, the period from and
including the Closing Date to but excluding the date that is thirty (30) days
prior to the Maturity Date.


“Committed Funded Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans, LOC Obligations and
Swingline Exposure.


5

--------------------------------------------------------------------------------







 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 
“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of Section
4001 of ERISA or is part of a group which includes the Borrower and which is
treated as a single employer under Section 414 of the Code.


“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.


“Consolidated Capital Expenditures” shall mean, for any period, all expenditures
of the Borrower and its Subsidiaries on a Consolidated basis for such period
that in accordance with GAAP would be classified as capital expenditures,
including without limitation, Capital Lease Obligations. The term “Consolidated
Capital Expenditures” shall not include (a) capital expenditures in respect of
the reinvestment of proceeds from Recovery Events or (b) interest expense
incurred during construction of a new Restaurant to the extent required to be
capitalized in accordance with GAAP.


“Consolidated Cash Interest Expense” shall mean, for any period, all cash
interest expense (excluding amortization of debt discount and premium, but
including the interest component under Capital Leases) for such period of the
Borrower and its Subsidiaries on a Consolidated basis.


“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following to the extent deducted in determining
Consolidated Net Income: (i) income taxes, (ii) Consolidated Interest Expense,
(iii) amortization, depreciation, non-cash stock compensation expenses and other
non‑cash charges (except to the extent that such non‑cash charges are reserved
for cash charges to be taken in the future), (iv) extraordinary or unusual
losses as determined in accordance with GAAP, and other non‑recurring or unusual
losses or charges reasonably acceptable to the Administrative Agent,
(v) Transaction Costs in an aggregate amount not to exceed $1,500,000,
(vi) Pre‑Opening Costs incurred during such period in an aggregate amount not to
exceed $600,000 per new Restaurant in any period, (vii) any charges related to
Hedging Agreements permitted under Section 6.1(d), and (viii) any non-cash
charges related to option plans, less (c) the sum of the following to the extent
included in determining Consolidated Net Income: (i) interest income,
(ii) Federal, state, foreign and local income tax credits and (iii) any
extraordinary, non‑recurring, unusual or non‑cash gains, plus or minus (as
applicable) (d) adjustments to reflect rent expense on a cash basis.


“Consolidated EBITDAR” means, for any period, the sum of (i) the Consolidated
EBITDA of the Borrower and its Subsidiaries for such period plus
(ii) Consolidated Rental Expense for such period.


“Consolidated Fixed Charges” shall mean, for any period, the sum of
(a) Consolidated Cash Interest Expense for such period plus (b) Consolidated
Rental Expense for such period, plus (c) Consolidated Scheduled Debt Payments
for such period.


“Consolidated Fixed Charge Coverage Ratio” shall mean, as of the end of each
fiscal quarter of the Borrower and its Subsidiaries on a consolidated basis, the
ratio of (a) Consolidated EBITDAR for the four fiscal quarter period ending on
such date minus Consolidated Maintenance Capital Expenditures for such period
minus Consolidated Income Cash Taxes for such period to (b) Consolidated Fixed
Charges for such period.


“Consolidated Funded Debt” shall mean, as of any date of determination, Funded
Debt of the Borrower and its Subsidiaries on a Consolidated basis.
 
“Consolidated Growth Capital Expenditures” shall mean (a) Consolidated Capital
Expenditures relating to the construction, acquisition or opening of new
Restaurants operated by Borrower and its Subsidiaries after the Closing


6

--------------------------------------------------------------------------------







Date minus, without duplication, (b) any capitalized interest expense included
in Consolidated Interest Expense with respect to such Consolidated Capital
Expenditures described in the foregoing clause (a).


“Consolidated Income Cash Taxes” shall mean, for any period, the aggregate of
all income taxes (including, without limitation, any federal, state, local and
foreign income taxes) actually paid by the Borrower and its Subsidiaries on a
Consolidated basis during such period.


“Consolidated Interest Expense” shall mean, for any period, the gross interest
expense (excluding amortization of debt discount and premium, but including the
interest component under Capital Leases) for such period of the Borrower and its
Subsidiaries on a Consolidated basis.


“Consolidated Lease-Adjusted Leverage Ratio” shall mean, as of the end of each
fiscal quarter of the Borrower and its Subsidiaries on a Consolidated basis, the
ratio of (a) the sum of (i) Consolidated Funded Debt as of such date plus (ii)
the product of Consolidated Rental Expense for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date
multiplied by eight (8) to (b) Consolidated EBITDAR for the four fiscal quarter
period then ended.
 
“Consolidated Maintenance Capital Expenditures” shall mean, any Consolidated
Capital Expenditures that are not Consolidated Growth Capital Expenditures or
Consolidated Reimaging Capital Expenditures, minus, without duplication, any
capitalized interest expense included in Consolidated Interest Expense with
respect to such Consolidated Capital Expenditures.


“Consolidated Net Income” shall mean, for any period, for the Borrower and its
Subsidiaries, the net income (or loss) of the Borrower and its Subsidiaries on a
Consolidated basis; provided that there shall be excluded from Consolidated Net
Income (a) any restoration to income of any contingency reserve, except to the
extent that provision for such reserve was made out of Consolidated Net Income
accrued at any time during such period, (b) the net income (or loss) of any
Person that is not a Subsidiary, in which the Borrower or any of its
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid in cash to the Borrower or any of its Subsidiaries
by dividend or other distribution during such period and (c) the net income (if
positive) of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income is not at the time permitted by operation of
the terms of its charter or any agreement or instrument applicable to such
Subsidiary or Requirement of Law.


“Consolidated Reimaging Capital Expenditures” shall mean (a) Consolidated
Capital Expenditures relating to the reimaging of any existing Restaurants
operated by Borrower and its Subsidiaries pursuant to the Borrower’s reimaging
program minus, without duplication, (b) any capitalized interest expense
included in Consolidated Interest Expense with respect to such Consolidated
Capital Expenditures described in the foregoing clause (a).
 
“Consolidated Rental Expense” shall mean, for any period, all rental expense for
such period (determined on a cash basis) of the Borrower and its Subsidiaries on
a Consolidated basis.


“Consolidated Scheduled Debt Payments” shall mean, for any period, the sum of
all scheduled payments of principal on Consolidated Funded Debt for such period;
it being understood that scheduled payments on Consolidated Funded Debt shall
not include optional prepayments or the mandatory prepayments required pursuant
to Section 2.7. With respect to the calculation of Consolidated Scheduled Debt
Payments, it is understood and agreed that, for each of the four fiscal quarter
periods ending on December 25, 2016, March 26, 2017 and June 25, 2017, the
scheduled payments of principal with respect to the Term Loan shall be deemed to
be $4,000,000 for each such period.


“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.




7

--------------------------------------------------------------------------------







“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright,
including, without limitation, any thereof referred to in Schedule 3.14 to this
Credit Agreement.


“Copyrights” shall mean all copyrights of the Credit Parties and their
Subsidiaries in all Works, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation,
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state thereof or
any other country or any political subdivision thereof, or otherwise, including,
without limitation, any thereof referred to in Schedule 3.14 and all renewals
thereof.


“Credit Documents” shall mean this Credit Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit, LOC Documents and the Security
Documents and all other agreements, documents, certificates and instruments
delivered to the Administrative Agent or any Lender by any Credit Party in
connection therewith (other than any agreement, document, certificate or
instrument related to a Hedging Agreement or Cash Management Agreement).


“Credit Party” shall mean any of the Borrower or the Guarantors.


“Credit Party Obligations” shall mean, without duplication, (a) all of the
Obligations and (b) solely for purposes of the Security Documents and the
Guaranty Obligations, all liabilities and obligations, whenever arising, owing
from any Credit Party or any of its Subsidiaries to (i) any Hedging Agreement
Provider arising under any Secured Hedging Agreement and (ii) any Cash
Management Agreement Provider arising under any Cash Management Agreement;
provided, that “Credit Party Obligations” of a Guarantor shall exclude any
Excluded Swap Obligations of such Guarantor.


“Debt Issuance” shall mean the issuance of any Indebtedness by any Credit Party
or any of its Subsidiaries (excluding any Indebtedness of any Credit Party and
its Subsidiaries permitted to be incurred pursuant to Section 6.1 hereof).
 
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.


“Default” means any of the events specified in Section 7.1, whether or not any
requirement for giving notice or lapse of time, or both, or any other condition,
has been satisfied.


“Default Rate” shall mean (a) when used with respect to the Obligations, other
than Letter of Credit Fees, an interest rate equal to (i) for Alternate Base
Rate Loans (A) the Alternate Base Rate plus (B) the Applicable Percentage
applicable to Alternate Base Rate Loans plus (C) 2.00% per annum and (ii) for
LIBOR Rate Loans, (A) the LIBOR Rate plus (B) the Applicable Percentage
applicable to LIBOR Rate Loans plus (C) 2.00% per annum, (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Percentage
applicable to Letter of Credit Fees plus 2.00% per annum and (c) when used with
respect to any other fee or amount due hereunder, a rate equal to the Applicable
Percentage applicable to Alternate Base Rate Loans plus 2.00% per annum.


“Defaulting Lender” means, subject to Section 2.20(b), any Lender that, as
determined by the Administrative Agent (with notice to the Borrower of such
determination), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in Letters of
Credit or Swingline Loans, within two Business Days of the date required to be
funded by it hereunder, unless such Lender notifies the Administrative Agent


8

--------------------------------------------------------------------------------







and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
by a Governmental Authority in such Lender or any direct or indirect parent
company thereof.


“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.


“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.


“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent, (ii) the Issuing Lender and (iii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include (A) any Credit Party or any of
the Credit Party’s Affiliates or Subsidiaries, (B) any Person holding
Subordinated Debt of the Credit Parties or any of such Person’s Affiliates or
(C) any Defaulting Lender (or any of its Affiliates).
 
“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Credit Agreement.


“Equity Interests” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, without limitation,
options, warrants and any other “equity security” as defined in Rule 3a11-1 of
the Exchange Act.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including without limitation any basic,
supplemental or emergency reserves) in respect of Eurocurrency liabilities, as
defined in Regulation D of such Board as in effect from time to time, or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.


9

--------------------------------------------------------------------------------









“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Subsidiary” means any Subsidiary of a Credit Party formed primarily
for the purpose of holding the liquor license for a facility operated by the
Credit Parties, if the grant of a security interest in such Subsidiary’s Equity
Interests to the Lenders is prohibited by, conflicts with, or constitutes a
breach or default under, or requires any consent not obtained under, (i) the
articles or certificate of incorporation, by-laws or other organizational or
governing documents of such Subsidiary or (ii) the applicable
documentation pursuant to which a Credit Party acquired such Subsidiary, and in
each case such prohibition or other restrictions in such organizational or other
governing documents and/or such acquisition documents are required by applicable
state law. The Excluded Subsidiaries as of the First Amendment Effective Date
are set forth on Schedule 1.1(f).
 
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 10.10). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.
 
“Existing Credit Agreement” means the Credit Agreement dated as of October 26,
2010 among the Borrower, certain Subsidiaries and other Affiliates of the
Borrower party thereto, as guarantors, the financial institutions party thereto
as lenders, and Wells Fargo as administrative agent for such Lenders (as amended
or otherwise modified prior to the Closing Date).


“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 1.1(d) hereto.


“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, the extension of any Loan, or the issuance, extension or renewal of, or
participation in, a Letter of Credit by such Lender.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code.
 
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.




10

--------------------------------------------------------------------------------







“Fee Letter” shall mean (i) the letter agreement dated October 31, 2014,
addressed to the Borrower from Wells Fargo and WFS as amended, modified or
otherwise supplemented.


“First Amendment” means that First Amendment to Credit Agreement and Waiver, by
and among the Borrower, the Guarantors party thereto, the Lenders and the
Administrative Agent dated as of the First Amendment Effective Date.


“First Amendment Effective Date” means October 31, 2016.


“Foreign Lender” means each Lender that is not a United States Person (as such
term is defined in Section 7701(a)(30) of the Code).
 
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding LOC Obligations with respect to the Letters of Credit other than LOC
Obligations as to which such Defaulting Lender’s Participation Interests have
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Pro Rata Share of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s Participation Interests have been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.


“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness of such Person other than (x) Indebtedness of the types referred to
in clauses (i) and (j) (so long as undrawn) of the definition of “Indebtedness”
and (y) Indebtedness evidenced by the New Jersey Liquor License Notes.


“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.


“Government Acts” shall have the meaning set forth in Section 2.18.


“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”
 
“Governmental Approvals” shall mean all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.


“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Guarantor” shall have the meaning set forth in the first paragraph of this
Agreement; provided that no Immaterial Subsidiary or Foreign Subsidiary shall be
or become a Guarantor.


“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.


“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)


11

--------------------------------------------------------------------------------







guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.


“Hedging Agreement Provider” shall mean any Person that (a) has provided the
Administrative Agent with a fully executed Secured Party Designation Notice,
substantially in the form of Exhibit 1.1(f) and (b) enters into a Secured
Hedging Agreement with a Credit Party or any of its Subsidiaries that is
permitted by Section 6.1(d) to the extent that (i) such Person is a Lender, an
Affiliate of a Lender or any other Person that was a Lender (or an Affiliate of
a Lender) at the time it entered into the Secured Hedging Agreement but has
ceased to be a Lender (or whose Affiliate has ceased to be a Lender) under the
Credit Agreement or (ii) such Person is a Lender or an Affiliate of a Lender on
the Closing Date and the Hedging Agreement was entered into on or prior to the
Closing Date (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Secured Hedging
Agreement with a Person who is no longer a Lender, such Person shall be
considered a Hedging Agreement Provider only through the stated maturity date
(without extension or renewal) of such Secured Hedging Agreement.


“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.


“Immaterial Subsidiary” means, as of any date, any Subsidiary that (a) had (or
would have, if newly formed, created or acquired) total assets representing 1.0%
or less of the total consolidated assets of the Borrower and its Subsidiaries on
the last day of the most recent fiscal quarter ended prior to such date of
determination (such quarter end date, the “Test Date”) and (b) generated (or
would have generated, if newly formed, created or acquired) 1.0% or less of the
Consolidated EBITDA of the Borrower and its Subsidiaries for the four fiscal
quarter period ended as of the Test Date; provided that (i) the total assets
held by all Subsidiaries treated as Immaterial Subsidiaries hereunder shall not
exceed 2.5% or more of the total consolidated assets of the Borrower and its
Subsidiaries as of the Test Date and (ii) the total Consolidated EBITDA
generated by all Subsidiaries treated as Immaterial Subsidiaries hereunder shall
not exceed 2.5% or more of the Consolidated EBITDA of the Borrower and its
Subsidiaries for the four fiscal quarters period ended as of the Test Date. The
Immaterial Subsidiaries as of the First Amendment Effective Date are set forth
on Schedule 1.1(g).


“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, earnout
obligations and obligations under non‑competition or similar agreements that
have not been paid within 30 days of becoming fixed and matured) of such Person
incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person (other than trade debt incurred in the
ordinary course of business and due within six months of the incurrence thereof)
which would appear as liabilities on a balance sheet of such Person, (e) all
obligations of such Person under take‑or‑pay or similar arrangements or under
commodities agreements, (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from,


12

--------------------------------------------------------------------------------







property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the principal portion of all
Capital Lease Obligations of such Person plus any accrued interest thereon,
(i) all net obligations of such Person under Hedging Agreements, (j) the maximum
amount of all letters of credit issued or bankers’ acceptances facilities
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (k) all preferred Equity
Interests issued by such Person and which by the terms thereof could at any time
prior to the Maturity Date be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (l) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off‑balance sheet loan or similar off‑balance
sheet financing product plus any accrued interest thereon and (m) the
Indebtedness of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer.


“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.


“Intellectual Property” shall mean, collectively, the Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses of the
Credit Parties and their Subsidiaries, all goodwill associated therewith and all
rights to sue for infringement thereof.


“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Percentage” set forth in this Section 1.1.


“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last Business Day of each March, June, September and December and on the
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any LIBOR Rate
Loan having an Interest Period longer than three months, (i) each three (3)
month anniversary following the first day of such Interest Period and (ii) the
last day of such Interest Period and (d) as to any Loan which is the subject of
a mandatory prepayment required pursuant to Section 2.7(b), the date on which
such mandatory prepayment is due.


“Interest Period” shall mean, with respect to any LIBOR Rate Loan,


(a)    initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, as selected by the Borrower in the Notice
of Borrowing or Notice of Conversion/Extension given with respect thereto; and


(b)    thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that the foregoing provisions are subject to the following:


(i)    if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;


(ii)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;


(iii)    if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan;


13

--------------------------------------------------------------------------------









(iv)    no Interest Period in respect of any Loan shall extend beyond the
Maturity Date; and


(v)    no more than six (6) LIBOR Rate Loans may be in effect at any time.


For purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period.


“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Equity Interests, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any Person
or (b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.


“Issuing Lender” shall mean Wells Fargo and any successor in such capacity.


“Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).


“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.


“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement.


“Letters of Credit” shall mean any Existing Letter of Credit and any other
letter of credit issued by the Issuing Lender pursuant to the terms hereof, as
such letter of credit may be amended, modified, restated, extended, renewed,
increased or replaced from time to time in accordance with the terms of this
Agreement.


“Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).


“LIBOR” shall mean,


(a)    for any LIBOR Rate Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two (2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If, for any reason, such rate does not
appear on Reuters Screen LIBOR01 Page (or any applicable successor page), then
“LIBOR” shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. London time, two (2) Business Days prior to the
commencement of such Interest Period; and


(b)     for any interest rate calculation with respect to an Alternate Base Rate
Loan, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in Dollars for an Interest Period
equal to one month (commencing on the date of determination of such interest
rate) at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day. If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at


14

--------------------------------------------------------------------------------







approximately 11:00 A.M. London time, on such date of determination for a period
equal to one month commencing on such date of determination;


provided notwithstanding anything to the contrary above, if LIBOR shall be less
than zero, then LIBOR shall be deemed to be zero for the purposes of this
Agreement.


“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.


“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:


LIBOR Rate =             LIBOR        
1.00 ‑ Eurodollar Reserve Percentage


“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.


“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).


“Loan” shall mean a Revolving Loan, the Term Loan and/or a Swingline Loan, as
appropriate.


“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or (ii) any collateral security for such obligations.


“LOC Obligations” shall mean, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender but
not theretofore reimbursed.


“LOC Sublimit” shall have the meaning set forth in Section 2.3(a). For the
avoidance of doubt, the LOC Sublimit shall be part of, and not in addition to,
the aggregate Commitments.


“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).


“Mandatory Swingline Borrowing” shall have the meaning set forth in
Section 2.4(b)(ii).


“Material Adverse Effect” shall mean a material adverse change in, or a material
adverse effect on (a) the business, operations, condition (financial or
otherwise), assets, liabilities (whether actual or contingent) or prospects of
the Borrower and its Subsidiaries, taken as a whole, (b) the ability of the
Borrower and the Guarantors, taken as a whole, to perform their obligations,
when such obligations are required to be performed, under this Credit Agreement,
any of the Notes or any other Credit Document or (c) the validity or
enforceability of this Credit Agreement, any of the Notes or any of the other
Credit Documents or the rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder.


“Material Contract” shall mean (a) any contract or other agreement, written or
oral, of the Credit Parties or any of their Subsidiaries involving monetary
liability of or to any such Person in an amount in excess of $10,000,000


15

--------------------------------------------------------------------------------







per annum and (b) any other contract, agreement, permit or license, written or
oral, of the Credit Parties or any of their Subsidiaries as to which the breach,
nonperformance, cancellation of failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof), petroleum products, asbestos,
materials containing asbestos, pesticides, lead-based paint, radon, radioactive
materials, polychlorinated biphenyls and urea formaldehyde and any hazardous or
toxic substances, chemicals, materials or wastes, defined or regulated in or
under any Environmental Law.


“Maturity Date” shall mean November 5, 2019.


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.


“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Recovery Event, the gross proceeds received by any Credit Party
or any of its Subsidiaries therefrom (including any cash, Cash Equivalents,
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, as and when received) less the sum of (i) in the case of an Asset
Disposition, all income taxes and other taxes assessed by, or reasonably
estimated to be payable to, a Governmental Authority as a result of such
transaction (provided that if such estimated taxes exceed the amount of actual
taxes required to be paid in cash in respect of such Asset Disposition, the
amount of such excess shall constitute Net Cash Proceeds), (ii) all reasonable
and customary out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Debt Issuance, the
gross cash proceeds received by any Credit Party or any of its Subsidiaries
therefrom less all reasonable and customary out-of-pocket legal, underwriting
and other fees and expenses incurred in connection therewith.


“New Jersey Liquor License Notes” shall mean those certain promissory notes
issued from time to time by the Borrower to landlords of Restaurants with
respect to the purchase of liquor licenses for Restaurants operated by the
Credit Parties in New Jersey.


“New Property” shall mean any Property that was not owned, operated or leased by
the Credit Parties or their Subsidiaries as of the Closing Date.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Note” or “Notes” shall mean the Revolving Notes, the Term Loan Notes and/or the
Swingline Notes, collectively, separately or individually, as appropriate.


“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.4(b)(i), as appropriate. A Form of Notice of Borrowing is
attached as Exhibit 1.1(d).


“Notice of Conversion/Extension” shall mean the written notice of extension or
conversion as referenced in Section 2.9, in each case substantially in the form
of Exhibit 1.1(e).


“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents, including principal, interest, fees,
reimbursements, indemnification obligations and other amounts (including, but
not limited to, any interest accruing after the occurrence of a filing of a


16

--------------------------------------------------------------------------------







petition of bankruptcy under the Bankruptcy Code with respect to any Credit
Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).


“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
 
“Participant” shall have the meaning set forth in Section 9.6(d).


“Participant Register” shall have the meaning assigned thereto in
Section 9.6(d).
 
“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3(c) and in
Swingline Loans as provided in Section 2.4.


“Patent Licenses” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.14 to the Credit Agreement.


“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.14 to this
Credit Agreement, and (b) all applications for letters patent of the United
States or any other country, now existing or hereafter arising, and all
provisionals, divisions, continuations and continuations‑in‑part and substitutes
thereof, including, without limitation, any thereof referred to in Schedule 3.14
to this Credit Agreement.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.


“Permitted Investments” shall mean:


(a)    cash and Cash Equivalents;


(b)    Investments set forth on Schedule 1.1(b);


(c)    receivables owing to the Credit Parties or any of their Subsidiaries or
any receivables and advances to suppliers, in each case if created, acquired or
made in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;


(d)    Investments in and loans to any Credit Party;




17

--------------------------------------------------------------------------------







(e)    loans and advances to officers, directors and employees of the Borrower
or any of its Subsidiaries in an aggregate amount not to exceed $500,000 at any
time outstanding; provided that such loans and advances shall comply with all
applicable Requirements of Law;


(f)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;


(g)    Investments, acquisitions or transactions permitted under Section 6.4(b);


(h)    Hedging Agreements to the extent permitted hereunder; and


(i)    additional loan advances and/or Investments of a nature not contemplated
by the foregoing clauses hereof; provided that such loans, advances and/or
Investments made after the Closing Date pursuant to this clause (i) shall not
exceed an aggregate amount of $10,000,000; provided further that no such loans,
advances and/or Investments made from and after the First Amendment Effective
Date pursuant to this clause (i) shall be permitted to be made until the
Consolidated Lease-Adjusted Leverage Ratio for two (2) consecutive fiscal
quarters of the Borrower and its Subsidiaries is less than 5.00 to 1.0 (as
demonstrated in the financial information and certificates delivered to the
Administrative Agent pursuant to Sections 5.1 and 5.2(b) for such fiscal
quarters).


“Permitted Liens” shall mean:


(a)    Liens created by or otherwise existing under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Secured Parties;


(b)    Liens in favor of a Hedging Agreement Provider or a Cash Management
Agreement Provider in connection with a Secured Hedging Agreement or a Secured
Cash Management Agreement, respectively; provided that such Liens shall secure
the Credit Party Obligations and the obligations under such Secured Hedging
Agreement and Secured Cash Management Agreements on a pari passu basis;


(c)    Liens securing purchase money indebtedness and Capital Lease Obligations
(and refinancings thereof) to the extent permitted under Section 6.1(c);
provided, that (A) any such Lien attaches to such property concurrently with or
within 30 days after the acquisition thereof and (B) such Lien attaches solely
to the property so acquired in such transaction;


(d)    Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace (not to exceed 60 days), if any,
related thereto has not expired or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation);


(e)    statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or which are being contested in good faith by appropriate proceedings;
provided that a reserve or other appropriate provision shall have been made
therefore (other than landlord’s liens for rent not overdue);


(f)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self‑insurance
arrangements, other than any Lien imposed by ERISA;




18

--------------------------------------------------------------------------------







(g)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(h)    Liens in favor of the Issuing Lender and/or Swingline Lender to Cash
Collateralize or otherwise secure the obligations of a Defaulting Lender to fund
risk participations hereunder;


(i)    easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(j)    any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in this
definition (other than Liens set forth on Schedule 1.1(c)); provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
improvements on such property);


(k)    Liens existing on the Closing Date and set forth on Schedule 1.1(c);
provided that (i) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Closing Date
and improvements thereon and (ii) the principal amount of the Indebtedness
secured by such Lien shall not be extended, renewed, refunded or refinanced;


(l)    Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set‑off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;


(m)    any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority;


(n)    restrictions on transfers of securities imposed by applicable Securities
Laws;


(o)    Liens arising out of judgments or awards not resulting in a Default;
provided that the Borrower or any applicable Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review;


(p)    any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by the Borrower or any other Subsidiary in the
ordinary course of its business and covering only the assets so leased, licensed
or subleased;


(q)    assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;
and


(r)    additional Liens so long as the principal amount of Indebtedness and
other obligations secured thereby does not exceed $3,000,000 in the aggregate.


“Permitted New Lease” shall mean that lease of real property, for the
development and operation of a Restaurant located at Dania Pointe, Dania Beach,
Florida.


“Person” shall mean any natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.




19

--------------------------------------------------------------------------------







“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which the Borrower or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.


“Pledge Agreement” shall mean the Pledge Agreement dated as of the Closing Date
given by the Borrower and the Guarantors to the Administrative Agent, for the
benefit of the Secured Parties, as the same may from time to time be amended,
modified, extended, restated, replaced, amended and restated or supplemented
from time to time in accordance with the terms hereof and thereof.


“Pre‑Opening Costs” means “start‑up costs” (such term used herein as defined in
SOP 98‑5 published by the American Institute of Certified Public Accountants)
related to the acquisition, opening and organizing of new restaurants,
including, without limitation, the cost of feasibility studies, staff‑training,
and recruiting, travel costs for employees engaged in such start‑up activities
advertising and rent accrued prior to opening.


“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by Wells Fargo as its prime
rate. Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in the Prime Rate occurs. The parties hereto
acknowledge that the rate announced publicly by Wells Fargo as its Prime Rate is
an index or base rate and shall not necessarily be its lowest or best rate
charged to its customers or other banks.


“Pro Forma Basis” means, in connection with the calculation as of the applicable
Calculation Date (utilizing the principles set forth in Section 1.3(c)) of the
financial covenants set forth in Section 5.9(a), (b) and (c) in respect of a
proposed transaction (a “Specified Transaction”) as of the date on which such
Specified Transaction is to be effected, the making of such calculation after
giving effect on a pro forma basis to:


(a)    the consummation of such Specified Transaction as of the first day of the
applicable Calculation Period;


(b)    the assumption, incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries (including any Person which became a
Subsidiary pursuant to or in connection with such Specified Transaction) in
connection with such Specified Transaction, as if such Indebtedness had been
assumed, incurred or issued (and the proceeds thereof applied) on the first day
of such Calculation Period (with any such Indebtedness bearing interest at a
floating rate being deemed to have an implied rate of interest for the
applicable period equal to the rate which is or would be in effect with respect
to such Indebtedness as of the applicable Calculation Date);


(c)    the permanent repayment, retirement or redemption of any Indebtedness
(other than revolving Indebtedness, except to the extent accompanied by a
permanent commitment reduction) by the Borrower or any of its Subsidiaries
(including any Person which became a Subsidiary pursuant to or in connection
with such Specified Transaction) in connection with such Specified Transaction,
as if such Indebtedness had been repaid, retired or redeemed on the first day of
such Calculation Period;


(d)    other than in connection with such Specified Transaction, any assumption,
incurrence or issuance of any Indebtedness by the Borrower or any of its
Subsidiaries during the period beginning with the first day of the applicable
Calculation Period through and including the applicable Calculation Date, as if
such Indebtedness had been assumed, incurred or issued (and the proceeds thereof
applied) on the first day of such Calculation Period (with any such Indebtedness
bearing interest at a floating rate being deemed to have an implied rate of
interest for the applicable period equal to the weighted average of the interest
rates actually in effect with respect to such Indebtedness during the portion of
such period that such Indebtedness was outstanding); and


(e)    other than in connection with such Specified Transaction, the permanent
repayment, retirement or redemption of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by


20

--------------------------------------------------------------------------------







a permanent commitment reduction) by the Borrower or any of its Subsidiaries
during the period beginning with the first day of the applicable Calculation
Period through and including the applicable Calculation Date, as if such
Indebtedness had been repaid, retired or redeemed on the first day of such
Calculation Period.


“Properties” shall mean the assets, facilities and properties owned, leased or
operated by any of the Credit Parties.


“Pro Rata Share” means, as to each Lender at any time, (a) with respect to such
Lender’s Commitment at any time, a fraction (expressed as a percentage) the
numerator of which is the amount of the Commitment of such Lender at such time
(or, if the Commitments have been terminated, the amount of the outstanding
Revolving Loans and participations in LOC Obligations and Swingline Loans of
such Lender at such time) and the denominator of which is the amount of the
Commitments of all Lenders at such time (or, if the Commitments have been
terminated, the amount of the outstanding Revolving Loans and participations in
LOC Obligations and Swingline Loans of all Lenders at such time) and (b) with
respect to such Lender’s outstanding Term Loan at any time, a fraction
(expressed as a percentage), the numerator of which is the principal amount of
the Term Loan held by such Lender at such time and the denominator of which is
the aggregate principal amount of the Term Loan at such time. The Pro Rata Share
of each Lender as of the First Amendment Effective Date is set forth opposite
the name of such Lender on Schedule 1.1(a) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
 
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Credit Party as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
 
“Recovery Event” shall mean the receipt by any Credit Party or any of their
Subsidiaries of any cash insurance proceeds or condemnation or expropriation
award payable by reason of theft, loss, physical destruction or damage, taking
or similar event with respect to any of their respective property or assets
other than obsolete property or assets no longer used or useful in the business
of the Credit Parties or any of their Subsidiaries.
 
“Register” shall have the meaning set forth in Section 9.6(c).


“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under
Letters of Credit.


“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.


“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.


“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty‑day notice period is
waived under PBGC Reg. §4043.


“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the unfunded Commitments, the Revolving Exposure and
Term Loan or (b) if the Commitments have been terminated, the outstanding Loans
and Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments.




21

--------------------------------------------------------------------------------







“Requirement of Law” means, as to any Person, (a) the articles or certificate of
incorporation, by-laws or other organizational or governing documents of such
Person, and (b) all international, foreign, Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes, executive orders,
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(in each case whether or not having the force of law); in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.


“Responsible Officer” shall mean, as to (a) the Borrower, the president, the
chief financial officer or the chief operating officer or (b) any other Credit
Party, any duly authorized officer thereof.


“Restaurant” means a particular restaurant at a particular location that is
owned or operated by the Borrower or one of its Subsidiaries.


“Restricted Payment” shall mean (a) the payment or declaration of any dividend
or other distribution, direct or indirect, on account of any shares of any class
of Equity Interests of any Credit Party or any of its Subsidiaries, now or
hereafter outstanding, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Equity Interests of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of any Credit Party or any of
its Subsidiaries, now or hereafter outstanding, (d) any payment with respect to
any earnout obligation, (e) any payment or prepayment of principal of, premium,
if any, or interest on, redemption, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Subordinated Debt of any Credit
Party or any of its Subsidiaries and (f) the payment by any Credit Party or any
of its Subsidiaries of any management, advisory or consulting fee to any Person
or the payment of any extraordinary salary, bonus or other form of compensation
to any Person who is directly or indirectly a significant partner, shareholder,
owner or executive officer of any such Person, to the extent such extraordinary
salary, bonus or other form of compensation is not included in the corporate
overhead of such Credit Party or such Subsidiary.


“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).


“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of (a) the aggregate principal amount of all Revolving Loans made by
such Revolving Lender that are outstanding at such time, (b) such Lender’s Pro
Rata Share of the LOC Obligations at such time and (c) such Lender’s Pro Rata
Share of the outstanding Swingline Loans at such time.


“Revolving Facility” shall have the meaning set forth in Section 2.1(a).


“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Commitment, a Revolving Loan or a Participation Interest on such date on such
date.


“Revolving Loan” shall have the meaning set forth in Section 2.1(a).


“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower provided pursuant to Section 2.1(e) in favor of each of the Revolving
Lenders evidencing the Revolving Loans provided by any such Revolving Lender
pursuant to Section 2.1(a), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, restated, supplemented,
extended, renewed or replaced from time to time.


“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.


“Sale‑Leaseback Transaction” shall have the meaning set forth in Section 6.12.




22

--------------------------------------------------------------------------------







“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.
“Sarbanes‑Oxley” means the Sarbanes‑Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any successor
Governmental Authority.


“Secured Cash Management Agreement” shall mean any Cash Management Agreement
between a Credit Party and a Cash Management Agreement Provider, as amended,
restated, amended and restated, modified, supplemented or extended from time to
time.


“Secured Hedging Agreement” shall mean any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider, as amended, restated, amended and
restated, modified, supplemented or extended from time to time.


“Secured Parties” shall mean, collectively, the Administrative Agent, the
Lenders, the Issuing Lender, the Hedging Agreement Providers, the Cash
Management Agreement Providers, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 8.2, any other holder
from time to time of any of any Credit Party Obligations and, in each case,
their respective successors and permitted assigns.


“Secured Party Designation Notice” shall mean a notice substantially in the form
of Exhibit 1.1(f).
“Securities Act” means the Securities Act of 1933, together with any amendment
thereto or replacement thereof and any rules or regulations promulgated
thereunder.


“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder
“Security Agreement” shall mean the Security Agreement dated as of the Closing
Date given by the Borrower and the Guarantors to the Administrative Agent, for
the benefit of the Secured Parties, as amended, restated, amended and restated,
modified or supplemented from time to time in accordance with its terms.


“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
and all other agreements, documents and instruments relating to or arising out
of any of the foregoing documents or granting to the Administrative Agent, for
the benefit of the Secured Parties, Liens or security interests to secure, inter
alia, the Credit Party Obligations whether now or hereafter executed and/or
filed, each as may be amended from time to time in accordance with the terms
hereof, executed and delivered in connection with the granting, attachment and
perfection of the Administrative Agent’s security interests and liens arising
thereunder, including, without limitation, UCC financing statements and patent,
trademark and copyright filings.




23

--------------------------------------------------------------------------------







“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.


“Specified Credit Party” shall mean each Credit Party that is, at the time on
which the relevant guarantee or grant of the relevant security interest under
the Credit Documents by such Credit Party becomes effective with respect to a
Swap Obligation, a corporation, partnership, proprietorship, organization, trust
or other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.10.
 
“Specified Sales” shall mean (a) the sale, transfer, lease or other disposition
of inventory and materials in the ordinary course of business, (b) the sale,
transfer, lease or other disposition of obsolete or worn‑out property or assets
in the ordinary course of business and (c) the sale, transfer or other
disposition of cash into Cash Equivalents or Cash Equivalents into cash.


“Specified Transaction” has the meaning specified in the definition of “Pro
Forma Basis” set forth in this Section 1.1.


“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Administrative Agent.


“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Credit Agreement shall refer to a Subsidiary or Subsidiaries of the
Borrower.


“Swap Obligation” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swingline Exposure” means, with respect to any Revolving Lender, an amount
equal to the Pro Rata Share of such Lender multiplied by the principal amount of
outstanding Swingline Loans.
 
“Swingline Lender” shall mean Wells Fargo and any successor swingline lender.


“Swingline Loan” shall have the meaning set forth in Section 2.4(a).


“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.


“Swingline Sublimit” shall have the meaning set forth in Section 2.4(a). For the
avoidance of doubt, the Swingline Sublimit shall be part of, and not in addition
to, the aggregate Commitments.
 
“Tax Exempt Certificate” shall have the meaning set forth in Section 2.17.


“Taxes” shall have the meaning set forth in Section 2.17.


“Term Loan” shall have the meaning set forth in Section 2.2(a).


“Term Loan Lender” shall mean a Lender holding a portion of the outstanding Term
Loan.




24

--------------------------------------------------------------------------------







“Term Loan Note” or “Term Loan Notes” shall mean the promissory notes of the
Borrower (if any) in favor of any of the Term Loan Lenders evidencing the
portion of the Term Loan provided by any such Term Loan Lender pursuant to
Section 2.2(d), individually or collectively, as appropriate, as such promissory
notes may be amended, modified, restated, amended and restated, supplemented,
extended, renewed or replaced from time to time.


“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.14 to this Credit
Agreement.


“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, including, without limitation, any thereof referred to in
Schedule 3.14 to this Credit Agreement, and (b) all renewals thereof including,
without limitation, any thereof referred to in Schedule 3.14.


“Transaction Costs” shall mean all one‑time legal, accounting, consulting,
professional, investment banking and other related fees and expenses incurred by
the Credit Parties in connection with the Transactions.


“Transactions” shall mean the closing of this Agreement and the other Credit
Documents, the refinancing of existing Indebtedness of the Borrower and the
other transactions contemplated hereby to occur in connection with such closing
(including, without limitation, the initial borrowings under the Credit
Documents and the payment of fees and expenses in connection with the
foregoing).


“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.


“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.


“Voting Stock” shall mean, with respect to any Person, Equity Interests issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.


“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.


“WFS” shall mean Wells Fargo Securities, LLC, together with its successors and
assigns.


“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.



Section 1.2    Other Definitional Provisions.


(a)    Unless otherwise specified therein, all terms defined in this Credit
Agreement shall have the defined meanings when used in the Notes or other Credit
Documents or any certificate or other document made or delivered pursuant
hereto.


(b)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Credit Agreement shall refer to this Credit Agreement as a
whole and not to any particular provision of this Credit Agreement, and Section,
subsection, Schedule and Exhibit references are to this Credit Agreement unless
otherwise specified.




25

--------------------------------------------------------------------------------







(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


(d)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented, amended and restated or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (iv) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (v) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vi) all terms defined in this Agreement shall
have the defined meanings when used in any other Credit Document or any
certificate or other document made or delivered pursuant hereto.



Section 1.3    Accounting Terms.


(a)    Generally. Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP applied on a basis consistent with the most
recent audited Consolidated financial statements of the Borrower delivered to
the Lenders.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application. Notwithstanding anything to the
contrary contained herein, to the extent that any change in GAAP after the
Closing Date results in any lease which is, or would be, classified as an
operating lease under GAAP as it exists on the Closing Date being classified as
a capital lease under revised GAAP, such change in classification of leases from
operating leases to capital leases shall be ignored for purposes of this Credit
Agreement.


(c)    Financial Covenant Calculations. The parties hereto acknowledge and agree
that, for purposes of all calculations made in determining compliance for any
applicable period with the financial covenants set forth in Section 5.9
(including, without limitation for the purposes of the definitions of
“Applicable Percentage” and “Pro Forma Basis” set forth in Section 1.1),
(i) after consummation of any acquisition of any Person or substantially all of
the assets thereof permitted hereunder, (A) income statement items and other
balance sheet items (whether positive or negative) attributable to the target
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period, subject to adjustments mutually
acceptable





--------------------------------------------------------------------------------







to the Borrower and the Administrative Agent, and (B) Indebtedness of such
target which is retired in connection with any such acquisition permitted
hereunder shall be excluded from such calculations and deemed to have been
retired as of the first day of such applicable period and (ii) after any Asset
Disposition permitted by Section 6.4 of operating assets producing revenue in
excess of $3,000,000 during the applicable period, (A) income statement items,
cash flow statement items and other balance sheet items (whether positive or
negative) attributable to the property or assets disposed of shall be excluded
in such calculations to the extent relating to such applicable period, subject
to adjustments mutually acceptable to the Borrower and the Administrative Agent
(after consultation with the Lenders) and (B) Indebtedness that is repaid with
the proceeds of such Asset Disposition shall be excluded from such calculations
and deemed to have been repaid as of the first day of such applicable period.



Section 1.4    Time References.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).



Section 1.5    Execution of Documents.


Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.



ARTICLE II


THE LOANS; AMOUNT AND TERMS



Section 2.1    Revolving Loans.


(a)    Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make revolving
credit loans in Dollars (“Revolving Loans”) to the Borrower from time to time in
an aggregate principal amount, as of the First Amendment Effective Date, of up
to THIRTY MILLION DOLLARS ($30,000,000) (as such amount may be reduced from time
to time as provided in Section 2.6, the “Revolving Committed Amount”) for the
purposes hereinafter set forth (such facility, the “Revolving Facility”);
provided, however, that after giving effect to any Revolving Loan (i) with
regard to each Revolving Lender individually, such Revolving Lender’s Revolving
Exposure shall not exceed its Commitment and (ii) with regard to the Revolving
Lenders collectively, the Aggregate Revolving Exposure shall not exceed
Revolving Committed Amount then in effect. Revolving Loans may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof; provided, however, that the Revolving Loans made on the
Closing Date, or on any of the three (3) Business Days immediately following the
Closing Date, may only consist of Alternate Base Rate Loans unless the Borrower
executes and delivers a funding indemnity letter, substantially in the form of
Exhibit 2.1(a), not less than three (3) Business Days prior to the Closing Date.
LIBOR Rate Loans shall be made by each Revolving Lender at its LIBOR Lending
Office and Alternate Base Rate Loans at its Domestic Lending Office.


(b)    Revolving Loan Borrowings.


(i)    Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than
11:00 A.M. on the Business Day prior to the date of the requested borrowing in
the case of Alternate Base Rate Loans, and on the third Business Day prior to
the date of the requested borrowing in the case of LIBOR Rate Loans. Each such
Notice of Borrowing shall be irrevocable and shall specify (A) that a Revolving
Loan is requested, (B) the date of the requested borrowing (which shall be a
Business Day), (C) the aggregate principal amount to be borrowed and (D) whether
the borrowing shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans
or a combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor. If the Borrower shall fail to specify in any such Notice of
Borrowing (1) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, or (2) whether the requested Revolving Loan is an Alternate Base Rate
Loan or a LIBOR Rate Loan, then such notice shall be deemed to be a request for
an Alternate Base Rate Loan hereunder. The Administrative Agent shall give
notice to each Revolving Lender promptly upon receipt of each Notice of
Borrowing, the contents thereof and each such Revolving Lender’s share thereof.


(ii)    Minimum Amounts. Each Revolving Loan that is made as an Alternate Base
Rate Loan shall be in a minimum aggregate amount of $500,000 and integral
multiples of $100,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less). Each Revolving Loan that is made as a
LIBOR Rate Loan shall be in a minimum aggregate amount of $1,000,000 and
integral multiples of $500,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).


(iii)    Advances. Each Revolving Lender will make its Pro Rata Share of each
Revolving Loan borrowing available to the Administrative Agent for the account
of the Borrower at the office of the Administrative Agent specified in
Section 9.2, or at such other office as the Administrative Agent may designate
in writing, upon reasonable advance notice by 1:00 P.M. on the date specified in
the applicable Notice of Borrowing, in Dollars and in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent by crediting the account
of the Borrower on the books of such office (or such other account that the
Borrower may designate in writing to the Administrative Agent) with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent. The
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Loan requested pursuant to this Section for which any
Lender is responsible to the extent that such Lender has not made available to
the Administrative Agent its Pro Rata Share of such Revolving Loan.


(c)    Repayment. Subject to the terms of this Credit Agreement, Revolving Loans
may be borrowed, repaid and reborrowed during the Commitment Period subject to
Section 2.7(a). The principal amount of all


27

--------------------------------------------------------------------------------







Revolving Loans shall be due and payable in full on the Maturity Date, unless
accelerated sooner pursuant to Section 7.2.


(d)    Interest. Subject to the provisions of Section 2.8, Revolving Loans shall
bear interest as follows:


(i)    Alternate Base Rate Loans. During such periods as Revolving Loans shall
be comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Alternate Base
Rate plus the Applicable Percentage; and


(ii)    LIBOR Rate Loans. During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.


Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.


(e)    Revolving Notes. The Borrower’s obligation to pay each Revolving Lender’s
Revolving Loans shall be evidenced by this Agreement and, upon such Lender’s
request, by a Revolving Note made payable to such Lender in substantially the
form of Exhibit 2.1(e). The Borrower covenants and agrees to pay the Revolving
Loans in accordance with the terms of this Agreement.



Section 2.2    Term Loan.


(a)    Term Loan. Subject to the terms and conditions hereof and in reliance
upon the representations and warranties set forth herein, as of the First
Amendment Effective Date, an aggregate principal amount of THIRTY-FIVE MILLION
DOLLARS ($35,000,000) of outstanding Revolving Loans held by the Lenders shall
be converted to a term loan (the “Term Loan”) in the amounts for each Lender as
set forth opposite the name of such Lender on Schedule 1.1(a). The Term Loan may
consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a combination
thereof, as the Borrower may request. LIBOR Rate Loans shall be made by each
Term Loan Lender at its LIBOR Lending Office and Alternate Base Rate Loans at
its Domestic Lending Office. Amounts repaid or prepaid on the Term Loan may not
be reborrowed.


(b)    Repayment of Term Loan. The principal amount of the Term Loan shall be
repaid in consecutive quarterly installments in an amount equal to $1,000,000 on
the last day of each fiscal quarter of the Borrower as set forth on Schedule
2.2(b) (provided, however, that if such payment date is not a Business Day, such
payment shall be due on the preceding Business Day), unless accelerated sooner
pursuant to Section 7.2. Notwithstanding the foregoing, any outstanding amount
of the Term Loan shall be fully due and payable on the Maturity Date.


(c)    Interest on the Term Loan. Subject to the provisions of Section 2.8, the
Term Loan shall bear interest as follows:


(i)    Alternate Base Rate Loans. During such periods as the Term Loan shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage; and


(ii)    LIBOR Rate Loans. During such periods as the Term Loan shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.


Interest on the Term Loan shall be payable in arrears on each Interest Payment
Date.




28

--------------------------------------------------------------------------------







(d)    Term Loan Notes. The Borrower’s obligation to pay each Term Loan Lender’s
portion of the Term Loan shall be evidenced by this Agreement and, upon such
Term Loan Lender’s request, by a Term Loan Note made payable to such Term Loan
Lender in substantially the form of Exhibit 2.2(d). The Borrower covenants and
agrees to pay the Term Loan in accordance with the terms of this Agreement.



Section 2.3    Letter of Credit Subfacility.


(a)    Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, during the Commitment Period the Issuing Lender shall issue,
and the Revolving Lenders shall participate in, standby Letters of Credit for
the account of the Borrower from time to time upon request in a form reasonably
acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed TEN MILLION DOLLARS
($10,000,000) (the “LOC Sublimit”), (ii) with regard to each Revolving Lender
individually, such Lender’s Revolving Exposure shall not exceed such Lender’s
Commitment, (iii) with regard to the Revolving Lenders collectively, the
Aggregate Revolving Exposure shall not exceed the Revolving Committed Amount
then in effect, (iv) all Letters of Credit shall be denominated in Dollars and
(v) Letters of Credit shall be issued for any lawful corporate purposes,
including in connection with workers’ compensation and other insurance programs.
Except as otherwise expressly agreed upon in writing by all the Revolving
Lenders, no Letter of Credit shall have an original expiry date more than twelve
(12) months from the date of issuance; provided, however, so long as no Default
or Event of Default has occurred and is continuing and subject to the other
terms and conditions to the issuance of Letters of Credit hereunder, the expiry
dates of Letters of Credit may be extended annually or periodically from time to
time on the request of the Borrower or by operation of the terms of the
applicable Letter of Credit to a date not more than twelve (12) months from the
date of extension; provided, further, that no Letter of Credit, as originally
issued or as extended, shall have an expiry date extending beyond the date that
is thirty (30) days prior to the Maturity Date. Each Letter of Credit shall
comply with the related LOC Documents. The issuance and expiry date of each
Letter of Credit shall be a Business Day. Each Letter of Credit issued hereunder
shall be in a minimum original face amount of $100,000 or such lesser amount as
is approved by the Issuing Lender.


The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if (1) such issuance violates any order, judgment or decree of
any Governmental Authority that by its terms enjoins or restrains the issuance
of such Letter of Credit, (2) any Applicable Law applicable to the Issuing
Lender, the Administrative Agent or any Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over it shall prohibit, or request that it refrain from, the
issuance of letters of credit generally, (3) such Letter of Credit in particular
shall impose upon it or any Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which the Issuing Lender or
any Lender is not otherwise compensated), or any unreimbursed loss, cost or
expense which was not applicable or in effect as of the Closing Date or (4) any
Lender is at such time a Defaulting Lender, unless the Issuing Lender has
entered into arrangements satisfactory to the Issuing Lender with the Borrower
or such Lender to eliminate the Issuing Lender’s risk with respect to such
Lender’s LOC Obligations.


Wells Fargo shall be the Issuing Lender on all Letters of Credit issued after
the Closing Date. The Existing Letters of Credit shall, as of the Closing Date,
be deemed to have been issued as “Letters of Credit” hereunder and subject to
and governed by the terms and conditions of this Credit Agreement.


(b)    Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted to the Issuing Lender at least five (5) Business Days prior
to the requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Revolving Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will further
provide to the Administrative Agent promptly upon request copies of the Letters
of Credit. The Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding.


29

--------------------------------------------------------------------------------









(c)    Participations. Each Revolving Lender (i) on the Closing Date with
respect to the Existing Letters of Credit and (ii) upon issuance of any Letter
of Credit shall be deemed to have purchased without recourse a risk
participation from the Issuing Lender in such Letter of Credit and the
obligations arising thereunder and any collateral relating thereto, in each case
in an amount equal to its Pro Rata Share of the Issuing Lender’s obligations
under such Letter of Credit and shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to the Issuing Lender therefor and discharge when due, its Pro Rata Share of
the obligations arising under such Letter of Credit; provided that any Person
that becomes a Revolving Lender after the Closing Date shall be deemed to have
purchased a Participation Interest in all outstanding Letters of Credit on the
date it becomes a Lender hereunder and any Letter of Credit issued on or after
such date, in each case in accordance with the foregoing terms. Without limiting
the scope and nature of each Revolving Lender’s participation in any Letter of
Credit, to the extent that the Issuing Lender has not been reimbursed as
required hereunder or under any LOC Document, each such Revolving Lender shall
pay to the Issuing Lender its Pro Rata Share of such unreimbursed drawing in
same day funds pursuant to and in accordance with the provisions of subsection
(d) hereof. The obligation of each Revolving Lender to so reimburse the Issuing
Lender shall be absolute and unconditional and shall not be affected by the
occurrence of a Default, an Event of Default or any other occurrence or event.
Any such reimbursement shall not relieve or otherwise impair the obligation of
the Borrower to reimburse the Issuing Lender under any Letter of Credit,
together with interest as hereinafter provided.


(d)    Reimbursement. In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the Borrower and the Administrative
Agent. The Borrower shall reimburse the Issuing Lender on the day of drawing
under any Letter of Credit if notified prior to 1:00 P.M. on a Business Day or,
if after 1:00 P.M., on the following Business Day (either with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents. If the Borrower shall fail to reimburse the
Issuing Lender as provided herein, the unreimbursed amount of such drawing shall
automatically bear interest at a per annum rate equal to the Default Rate.
Unless the Borrower shall immediately notify the Issuing Lender and the
Administrative Agent of its intent to otherwise reimburse the Issuing Lender,
the Borrower shall be deemed to have requested a Mandatory LOC Borrowing in the
amount of the drawing as provided in subsection (e) hereof, the proceeds of
which will be used to satisfy the reimbursement obligations. The Borrower’s
reimbursement obligations hereunder shall be absolute and unconditional under
all circumstances irrespective of any rights of set‑off, counterclaim or defense
to payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Administrative Agent
will promptly notify the other Revolving Lenders of the amount of any
unreimbursed drawing and each Revolving Lender shall promptly pay to the
Administrative Agent for the account of the Issuing Lender, in Dollars and in
immediately available funds, the amount of such Revolving Lender’s Pro Rata
Share of such unreimbursed drawing. Such payment shall be made on the Business
Day such notice is received by such Revolving Lender from the Issuing Lender if
such notice is received at or before 2:00 P.M., otherwise such payment shall be
made at or before 12:00 Noon on the Business Day next succeeding the day such
notice is received. If such Revolving Lender does not pay such amount to the
Administrative Agent for the account of the Issuing Lender in full upon such
request, such Revolving Lender shall, on demand, pay to the Administrative Agent
for the account of the Issuing Lender interest on the unpaid amount during the
period from the date of such drawing until such Revolving Lender pays such
amount to the to the Administrative Agent for the account of Issuing Lender in
full at a rate per annum equal to, if paid within two (2) Business Days of the
date of drawing, the Federal Funds Effective Rate and thereafter at a rate equal
to the Alternate Base Rate. Each Revolving Lender’s obligation to make such
payment to the Issuing Lender, and the right of the Issuing Lender to receive
the same, shall be absolute and unconditional, shall not be affected by any
circumstance whatsoever and without regard to the termination of this Credit
Agreement or the Commitments hereunder, the existence of a Default or Event of
Default or the acceleration of the Obligations hereunder and shall be made
without any offset, abatement, withholding or reduction whatsoever.




30

--------------------------------------------------------------------------------







(e)    Repayment with Revolving Loans. On any day on which the Borrower shall
have requested, or been deemed to have requested, a Revolving Loan to reimburse
a drawing under a Letter of Credit, the Administrative Agent shall give notice
to the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory LOC Borrowing”) shall be made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Revolving Lender’s respective Pro Rata Share (determined before
giving effect to any termination of the Commitments pursuant to Section 7.2) and
the proceeds thereof shall be paid directly to the Issuing Lender for
application to the respective LOC Obligations. Each Revolving Lender hereby
irrevocably agrees to make such Revolving Loans on the day such notice is
received by the Revolving Lenders from the Administrative Agent if such notice
is received at or before 2:00 P.M., otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the day such notice is
received, in each case notwithstanding (i) the amount of Mandatory LOC Borrowing
may not comply with the minimum amount for borrowings of Revolving Loans
otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for Revolving
Loan to be made by the time otherwise required in Section 2.1(b), (v) the date
of such Mandatory LOC Borrowing, or (vi) any reduction in the Revolving
Committed Amount after any such Letter of Credit may have been drawn upon. In
the event that any Mandatory LOC Borrowing cannot for any reason be made on the
date otherwise required above (including, without limitation, as a result of the
occurrence of a Bankruptcy Event), then each such Revolving Lender hereby agrees
that it shall forthwith fund its Participation Interests in the outstanding LOC
Obligations on the Business Day such notice to fund is received by such
Revolving Lender from the Administrative Agent if such notice is received at or
before 2:00 P.M., otherwise such payment shall be made at or before 12:00 Noon
on the Business Day next succeeding the Business Day such notice is received;
provided, further, that in the event any Revolving Lender shall fail to fund its
Participation Interest as required herein, then the amount of such Revolving
Lender’s unfunded Participation Interest therein shall automatically bear
interest payable by such Revolving Lender to the Administrative Agent for the
account of the Issuing Lender upon demand, at the rate equal to, if paid within
two (2) Business Days of such date, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.


(f)    Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.


(g)    ISP98 and UCP. Unless otherwise expressly agreed by the Issuing Lender
and the Borrower, when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.


(h)    Designation of Subsidiaries as Account Parties. Notwithstanding anything
to the contrary set forth in this Agreement, including without limitation
Section 2.3(a), a Letter of Credit issued hereunder may contain a statement to
the effect that such Letter of Credit is issued for the account of a Subsidiary
of the Borrower; provided that, notwithstanding such statement, the Borrower
shall be the actual account party for all purposes of this Agreement for such
Letter of Credit and such statement shall not affect the Borrower’s
reimbursement obligations hereunder with respect to such Letter of Credit.


(i)    Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application and any LOC Documents relating to the Existing Letters of Credit),
this Credit Agreement shall control.




31

--------------------------------------------------------------------------------







(j)    Cash Collateral. At any point in time in which there is a Defaulting
Lender, the Issuing Lender, to the extent permitted under the terms of Section
2.19, may require the Borrower to Cash Collateralize the LOC Obligations in
accordance with Section 2.19.



Section 2.4    Swingline Loan Subfacility.


(a)    Swingline Sublimit. During the Commitment Period, subject to the terms
and conditions hereof, the Swingline Lender, in its individual capacity, may, in
its discretion and in reliance upon the agreements of the other Lenders set
forth in this Section 2.4, make certain revolving credit loans to the Borrower
(each a “Swingline Loan” and, collectively, the “Swingline Loans”) for the
purposes hereinafter set forth; provided, however, (i) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed TEN MILLION
DOLLARS ($10,000,000) (the “Swingline Sublimit”), (ii) with regard to each
Revolving Lender individually (other than the Swingline Lender in its capacity
as such), such Revolving Lender’s Revolving Exposure shall not exceed its
Commitment and (iii) with regard to the Revolving Lenders collectively, the
Aggregate Revolving Exposure shall not exceed Revolving Committed Amount then in
effect. Swingline Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof.


(b)    Swingline Loan Borrowings.


(i)    Notice of Borrowing and Disbursement. Upon receiving a Notice of
Borrowing from the Borrower not later than 2:00 P.M. on any Business Day
requesting that a Swingline Loan be made, the Swingline Lender may make
Swingline Loans available to the Borrower on the same Business Day such request
is received by the Administrative Agent. Swingline Loan borrowings hereunder
shall be made in minimum amounts of $100,000 (or the remaining available amount
of the Swingline Sublimit if less) and in integral amounts of $100,000 in excess
thereof. Notwithstanding anything to the contrary contained herein, the
Swingline Lender shall not at any time be obligated to make any Swingline Loan
hereunder if any Lender is at such time a Defaulting Lender, unless the
Swingline Lender has entered into arrangements satisfactory to the Swingline
Lender with the Borrower or such Lender to eliminate the Swingline Lender’s
Fronting Exposure with respect to any such Defaulting Lender.


(ii)    Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the Maturity Date. The Swingline Lender may, at any time, in its
sole discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrower shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the amount of such
Swingline Loans; provided, however, that, in the following circumstances, any
such demand shall also be deemed to have been given one Business Day prior to
each of (A) the Maturity Date, (B) the occurrence of any Bankruptcy Event,
(C) upon acceleration of the Obligations hereunder, whether on account of a
Bankruptcy Event or any other Event of Default, and (D) the exercise of remedies
in accordance with the provisions of Section 7.2 hereof (each such Revolving
Loan borrowing made on account of any such deemed request therefor as provided
herein being hereinafter referred to as “Mandatory Swingline Borrowing”). Each
Revolving Lender hereby irrevocably agrees to make such Revolving Loans promptly
upon any such request or deemed request on account of each Mandatory Swingline
Borrowing in the amount and in the manner specified in the preceding sentence on
the date such notice is received by the Revolving Lenders from the
Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 P.M. on the Business Day
next succeeding the date such notice is received notwithstanding (1) the amount
of Mandatory Swingline Borrowing may not comply with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (2) whether any
conditions specified in Section 4.2 are then satisfied, (3) whether a Default or
an Event of Default then exists, (4) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in
Section 2.1(b)(i), (5) the date of such Mandatory Swingline Borrowing, or
(6) any reduction in the Revolving


32

--------------------------------------------------------------------------------







Committed Amount or termination of the Commitments immediately prior to such
Mandatory Swingline Borrowing or contemporaneously therewith. In the event that
any Mandatory Swingline Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each Revolving
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Swingline Borrowing would otherwise have occurred, but adjusted for
any payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Revolving Lender to
share in such Swingline Loans ratably based upon its respective Pro Rata Share
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2); provided that (x) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective participation is purchased, and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing
Revolving Lender shall be required to pay to the Swingline Lender interest on
the principal amount of such participation purchased for each day from and
including the day upon which the Mandatory Swingline Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the rate equal to, if paid within two (2) Business Days of the date of the
Mandatory Swingline Borrowing, the Federal Funds Effective Rate, and thereafter
at a rate equal to the Alternate Base Rate. The Borrower shall have the right to
repay the Swingline Loan in whole or in part from time to time in accordance
with Section 2.7(a).


(c)    Interest on Swingline Loans. Subject to the provisions of Section 2.8,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Percentage for Revolving Loans that are Alternate
Base Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.


(d)    Swingline Note. The Swingline Loans shall be evidenced by this Agreement
and, upon request of the Swingline Lender, by a duly executed promissory note of
the Borrower in favor of the Swingline Lender in the original amount of the
Swingline Sublimit and substantially in the form of Exhibit 2.4(d). The Borrower
covenants and agrees to pay the Swingline Loans in accordance with the terms of
this Agreement.


(e)    Cash Collateral. At any point in time in which there is a Defaulting
Lender, the Swingline Lender may, to the extent permitted under the terms of
Section 2.19, require the Borrower to Cash Collateralize the outstanding
Swingline Loans in accordance with Section 2.19.



Section 2.5    Fees.    


(a)    Commitment Fee. Subject to Section 2.20, in consideration of the
Commitments, the Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a commitment fee (the “Commitment
Fee”) in an amount equal to the Applicable Percentage per annum on the average
daily unused amount of the Revolving Committed Amount. For purposes of
computation of the Commitment Fee, LOC Obligations shall be considered usage of
the Revolving Committed Amount but Swingline Loans shall not be considered usage
of the Revolving Committed Amount. The Commitment Fee shall be payable on the
last Business Day of each calendar quarter, commencing with the first such date
to occur after the Closing Date, and on the Maturity Date (and, if applicable,
thereafter on demand). The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Percentage during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect.


(b)    Letter of Credit Fees. Subject to Section 2.20, the Borrower agrees to
pay to the Administrative Agent, for the ratable benefit of the Revolving
Lenders, a fee (the “Letter of Credit Fee”) equal to the Applicable Percentage
for Revolving Loans that are LIBOR Rate Loans per annum on the average daily
maximum amount available to be drawn under each Letter of Credit from the date
of issuance to the date of expiration. The Letter of Credit Fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter


33

--------------------------------------------------------------------------------







commencing with the first such date to occur after the Closing Date, and on the
Maturity Date (and, if applicable, thereafter on demand).


(c)    Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof:


(i)    the Borrower shall pay to the Issuing Lender for its own account, without
sharing by the other Lenders, the reasonable and customary charges from time to
time of the Issuing Lender with respect to the amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”); and


(ii)    the Issuing Lender may charge, and retain for its own account without
sharing by the other Lenders, an additional facing fee (the “Letter of Credit
Facing Fee”) of 0.125% per annum on the average daily maximum amount available
to be drawn under each such Letter of Credit issued by it. The Letter of Credit
Facing Fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter commencing with the first such date to occur after the
Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand).


(d)    Administrative Fee. The Borrower agrees to pay to the Administrative
Agent the annual administrative fee as described in the Fee Letter.



Section 2.6    Commitment Reductions.


(a)    Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five (5) Business Days’ prior
written notice to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent; provided that no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Revolving Loans made on the effective date thereof, the
Aggregate Revolving Exposure would exceed the Revolving Committed Amount then in
effect. Any reduction in the Revolving Committed Amount shall be applied to the
Commitment of each Revolving Lender in according to its Pro Rata Share.


(b)    LOC Sublimit. If the Revolving Committed Amount is reduced below the then
current LOC Sublimit, the LOC Sublimit shall automatically be reduced by an
amount such that the LOC Sublimit equals the Revolving Committed Amount.


(c)    Swingline Sublimit. If the Revolving Committed Amount is reduced below
the then current Swingline Sublimit, the Swingline Sublimit shall automatically
be reduced by an amount such that the Swingline Sublimit equals the Revolving
Committed Amount.


(d)    Maturity Date. The Commitments shall automatically terminate on the
Maturity Date.



Section 2.7    Prepayments.


(a)    Optional Prepayments. The Borrower shall have the right to prepay the
Term Loan and repay the Revolving Loans and Swingline Loans in whole or in part
from time to time as the Borrower may elect; provided, however, that each
partial prepayment or repayment of (i) Revolving Loans and the Term Loan shall
be in a minimum principal amount of $1,000,000 and integral multiples of
$500,000 in excess thereof and (ii) Swingline Loans shall be in a minimum
principal amount of $100,000 and integral multiples of $100,000 in excess
thereof (or the remaining outstanding principal amount). The Borrower shall give
at least three (3) Business Days’ (but not more than five (5) Business Days’)
irrevocable notice of prepayment in the case of


34

--------------------------------------------------------------------------------







LIBOR Rate Loans and at least one (1) Business Day’s (but not more than five (5)
Business Days’) irrevocable notice in the case of Alternate Base Rate Loans, to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable). To the extent that the Borrower elects to prepay the Term Loan,
amounts prepaid under this Section 2.7(a) shall be (i) applied to the remaining
amortization payments thereof in the inverse order of maturities and (ii)
applied to the Term Loan held by the Term Loan Lenders in accordance with their
respective Pro Rata Shares. To the extent the Borrower elects to repay the
Revolving Loans and/or Swingline Loans, amounts prepaid under this Section shall
be applied to the Revolving Loans and/or Swingline Loans, as applicable of the
Revolving Lenders in accordance with their respective Pro Rata Shares. Within
the foregoing parameters, prepayments under this Section 2.7(a) shall be applied
first to Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order
of Interest Period maturities. All prepayments under this Section shall be
subject to Section 2.16, but otherwise without premium or penalty. Interest on
the principal amount prepaid shall be payable on the next occurring Interest
Payment Date that would have occurred had such loan not been prepaid or, at the
request of the Administrative Agent, interest on the principal amount prepaid
shall be payable on any date that a prepayment is made hereunder through the
date of prepayment.


(b)    Mandatory Prepayments.


(i)    Revolving Committed Amount. If at any time after the Closing Date, the
Aggregate Revolving Exposure exceeds the Revolving Committed Amount then in
effect, the Borrower shall immediately prepay the Revolving Loans and Swingline
Loans and (after all Revolving Loans and Swingline Loans have been repaid) Cash
Collateralize the LOC Obligations in an amount sufficient to eliminate such
excess (such prepayment to be applied as set forth in clause (vi) below).


(ii)    Cash Flow Sweep. Concurrently with the delivery of the certificate
required pursuant to Section 5.2(f) for each fiscal quarter of the Borrower and
its Subsidiaries (commencing with the fiscal quarter ending on December 25,
2016), the Borrower shall prepay the Loans and/or Cash Collateralize the LOC
Obligations in an amount equal to 100% of Cash On Hand in excess of $2,000,000
as of the last day of such fiscal quarter (the “Cash Flow Sweep”); provided that
no payments of the Cash Flow Sweep shall be required to be made to the extent
that the Consolidated Lease-Adjusted Leverage Ratio for two (2) most recently
ended consecutive fiscal quarters of the Borrower and its Subsidiaries is less
than 5.00 to 1.0 (as demonstrated in the financial information and certificates
delivered to the Administrative Agent pursuant to Sections 5.1 and 5.2(b) for
such fiscal quarters). Any payments of the Cash Flow Sweep shall be applied as
set forth in clause (vi) below.


(iii)    Asset Dispositions. Promptly following any Asset Disposition (or
related series of Asset Dispositions) (including, without limitation, any
Sale-Leaseback Transaction but excluding Asset Dispositions permitted pursuant
to clauses (i), (iii), (iv), (v) and (vi) of Section 6.4(a)), the Borrower shall
prepay the Loans and/or Cash Collateralize the LOC Obligations in an aggregate
amount equal to 100% of the Net Cash Proceeds derived from such Asset
Disposition (or related series of Asset Dispositions) (such prepayment to be
applied as set forth in clause (vi) below); provided, however, that such Net
Cash Proceeds from Asset Dispositions in any fiscal year shall not be required
to be so applied until the aggregate amount of such Net Cash Proceeds is equal
to or greater than $1,000,000 for such fiscal year.


(iv)    Debt Issuances. Immediately upon receipt by any Credit Party or any of
its Subsidiaries of proceeds from any Debt Issuance, the Borrower shall prepay
the Loans and/or Cash Collateralize the LOC Obligations in an aggregate amount
equal to 100% of the Net Cash Proceeds of such Debt Issuance (such prepayment to
be applied as set forth in clause (vi) below).


(v)    Recovery Event. Promptly upon receipt by any Credit Party or any of its
Subsidiaries of proceeds from any Recovery Event, the Borrower shall prepay the
Loans and/or Cash Collateralize the LOC Obligations in an aggregate amount equal
to one hundred percent (100%) of such Net Cash Proceeds (such prepayment to be
applied as set forth in clause (vi) below); provided that the Net Cash





--------------------------------------------------------------------------------







Proceeds from Recovery Events in any fiscal year shall not be required to be so
applied until the aggregate amount of such Net Cash Proceeds is equal to or
greater than $1,000,000 for such fiscal year; provided, further that the Net
Cash Proceeds from any Recovery Event shall be excluded from the Borrower’s
obligation to prepay the Loans under this Section 2.7(b)(v) if the Borrower, at
its option, direction or through one or more of its Subsidiaries invests such
Net Cash Proceeds within one hundred eighty (180) days of receipt thereof in
assets of the type used in the business of the Borrower and its Subsidiaries,
which investment may include the repair, restoration or replacement of the
affected assets.


(vi)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.7(b) shall be applied as follows:


(A)    with respect to all amounts prepaid pursuant to Section 2.7(b)(i),
(1) first to the outstanding Swingline Loans, (2) second to the outstanding
Revolving Loans and (3) third to Cash Collateralize the LOC Obligations; and


(B)    with respect to all amounts prepaid pursuant to Sections 2.7(b)(ii)
through (v), (1) first to the Term Loan in the inverse order of maturities of
the remaining amortization payments pursuant to Section 2.2(b)), (2) second to
outstanding Swingline Loans, (3) third to the outstanding Revolving Loans
(without a corresponding permanent reduction in the Revolving Committed Amount)
and (4) fourth to Cash Collateralize the LOC Obligations. Within the parameters
of the applications set forth above, prepayments shall be applied first to
Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.7(b) shall be
subject to Section 2.16 and be accompanied by interest on the principal amount
prepaid through the date of prepayment.


(c)    Hedging Obligations Unaffected. Any repayment or prepayment made pursuant
to this Section 2.7 shall not affect the Borrower’s obligation to continue to
make payments under any Secured Hedging Agreement, which shall remain in full
force and effect notwithstanding such repayment or prepayment, subject to the
terms of such Secured Hedging Agreement.



Section 2.8    Default Rate and Payment Dates.


(a)    If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.9 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.


(b)    Upon the occurrence and during the continuance of (i) an Event of Default
under Section 7.1(a) or (e), the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall automatically bear interest at a rate per annum
which is equal to the Default Rate and (ii) any other Event of Default
hereunder, at the option of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall automatically bear interest,
at a per annum rate which is equal to the Default Rate, in each case from the
date the Borrower receives written notice that the Required Lenders desire to
exercise such option until such Event of Default is cured or waived in
accordance with Section 9.1. Any default interest owing under this Section
2.8(b) shall be due and payable on the earlier to occur of (x) demand by the
Administrative Agent (which demand the Administrative Agent shall make if
directed by the Required Lenders) and (y) the Maturity Date.


(c)    Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (b) of this
Section 2.8 shall be payable from time to time on demand.







--------------------------------------------------------------------------------








Section 2.9    Conversion Options.


(a)    The Borrower may, in the case of Revolving Loans and the Term Loan, elect
from time to time to convert Alternate Base Rate Loans to LIBOR Rate Loans or to
continue LIBOR Rate Loans by delivered a Notice of Conversion/Extension to the
Administrative Agent at least three Business Days’ prior to the proposed date of
such conversion or extension. In addition, the Borrower may elect from time to
time to convert all or any portion of a LIBOR Rate Loan to an Alternate Base
Rate Loan by giving the Administrative Agent irrevocable written notice thereof
by 11:00 A.M. one (1) Business Day prior to the proposed date of conversion. If
the date upon which an Alternate Base Rate Loan is to be converted to a LIBOR
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan. LIBOR Rate Loans may only be converted to
Alternate Base Rate Loans on the last day of the applicable Interest Period. If
the date upon which a LIBOR Rate Loan is to be converted to an Alternate Base
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan. All or any part of outstanding Alternate Base
Rate Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Event of Default has occurred and is
continuing and (ii) partial conversions shall be in an aggregate principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. All or
any part of outstanding LIBOR Rate Loans may be converted as provided herein;
provided that partial conversions shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.


(b)    Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.



Section 2.10    Computation of Interest and Fees.


(a)    Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.


(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.


(c)    It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any





--------------------------------------------------------------------------------







event or contingency (including but not limited to prepayment or acceleration of
the maturity of any Obligation), shall the interest taken, reserved, contracted
for, charged, or received under this Credit Agreement, under the Notes or
otherwise, exceed the maximum nonusurious amount permissible under Applicable
Law. If, from any possible construction of any of the Credit Documents or any
other document, interest would otherwise be payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions of
this paragraph and such interest shall be automatically reduced to the maximum
nonusurious amount permitted under Applicable Law, without the necessity of
execution of any amendment or new document. If any Lender shall ever receive
anything of value which is characterized as interest on the Loans under
Applicable Law and which would, apart from this provision, be in excess of the
maximum nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such indebtedness does not exceed the maximum nonusurious amount permitted by
Applicable Law.



Section 2.11    Pro Rata Treatment and Payments.


(a)    Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Commitments shall be made pro rata
according to the respective Pro Rata Shares of the Revolving Lenders. Unless
otherwise required by the terms of this Agreement, each payment under this
Credit Agreement shall be applied, first, to any fees then due and owing by the
Borrower pursuant to Section 2.5, second, to interest then due and owing
hereunder and, third, to principal then due and owing hereunder. Each payment on
account of any fees pursuant to Section 2.5 shall be made pro rata in accordance
with the respective amounts due and owing (except as to the Letter of Credit
Facing Fees and the Issuing Lender Fees, which shall be paid to the Issuing
Lender). Each optional repayment and prepayment by the Borrower on account of
principal of and interest (i) on the Revolving Loans shall be applied to such
Loans on a pro rata basis and (ii) on Term Loan shall be applied in the inverse
order of maturities on the remaining scheduled principal installments thereof,
in each case, to the extent applicable, in accordance with the terms of
Section 2.7(a) hereof. Each mandatory prepayment on account of principal of the
Loans shall be applied to such Loans, as applicable, in accordance with
Section 2.7(b). All payments (including prepayments) to be made by the Borrower
on account of principal, interest and fees shall be made without defense,
set‑off or counterclaim (except as provided in Section 2.17(b)) and shall be
made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified on Section 9.2 in Dollars and in
immediately available funds not later than 1:00 P.M. on the date when due. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, such payment date shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.


(b)    Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Agreement to the contrary, after the exercise of
remedies (other than the application of default interest pursuant to
Section 2.8(b)) by the Administrative Agent or the Lenders pursuant to
Section 7.2 (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Credit
Documents (including without limitation the maximum amount of all contingent
liabilities


38

--------------------------------------------------------------------------------







under Letters of Credit) shall automatically become due and payable in
accordance with the terms of such Section), all amounts collected or received by
the Administrative Agent or any Lender on account of the Credit Party
Obligations or any other amounts outstanding under the Credit Documents or in
respect of the Collateral shall be paid over or delivered as follows
(irrespective of whether the following costs, expenses, fees, interest,
premiums, scheduled periodic payments or Credit Party Obligations are allowed,
permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):


FIRST, to the payment of all reasonable out‑of‑pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;


SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lender;


THIRD, to the payment of all reasonable out‑of‑pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;


FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Secured Hedging
Agreement and any Secured Cash Management Agreement, any fees, premiums and
scheduled periodic payments due under such Secured Hedging Agreement or such
Secured Cash Management Agreement and any interest accrued thereon,
respectively;


FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations, including the payment or Cash Collateralization of the outstanding
LOC Obligations and, with respect to any Secured Hedging Agreement or Secured
Cash Management Agreement, any breakage, termination or other payments due under
such Secured Hedging Agreement or such Secured Cash Management Agreement and any
interest accrued thereon, respectively;


SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses ”FIRST” through “FIFTH” above; and


SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Secured Parties shall receive an amount
equal to its pro rata share (based on the proportion that the then outstanding
Loans and LOC Obligations held by such Lender or the outstanding obligations
payable to such Hedging Agreement Provider bears to the aggregate then
outstanding Loans, LOC Obligations and obligations payable under all Secured
Hedging Agreements) of amounts available to be applied pursuant to
clauses ”THIRD,” “FOURTH,” “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause ”FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a Cash Collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses ”FIFTH” and “SIXTH” above in the manner provided in this
Section 2.11(b). Notwithstanding the foregoing terms of this Section 2.11(b),
only Collateral proceeds and payments under the Guaranty with respect


39

--------------------------------------------------------------------------------







to Secured Hedging Agreements and Secured Cash Management Agreements shall be
applied to obligations under any Secured Hedging Agreement or Secured Cash
Management Agreement, respectively.



Section 2.12    Non‑Receipt of Funds by the Administrative Agent.


(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Extension of Credit available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate for the applicable
borrowing pursuant to the Notice of Borrowing. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Extension of Credit to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Extension of Credit. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.


(b)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 9.5(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any such payment under Section 9.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for


40

--------------------------------------------------------------------------------







the failure of any other Lender to so make its Loan, to purchase its
participation or to make its payment under Section 9.5(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.



Section 2.13    Inability to Determine Interest Rate.


Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, (i) Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan or (ii) by reason of
circumstances affecting the relevant market, reasonable and adequate means do
not exist for ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or any Alternate Base Rate Loan as to which the
interest rate is determined with reference to LIBOR, or (b) the Required Lenders
shall reasonably determine (which determination shall be conclusive and binding
absent manifest error) that the LIBOR Rate does not adequately and fairly
reflect the cost to such Lenders of funding LIBOR Rate Loans that the Borrower
has requested be outstanding as a LIBOR Rate Loan during such Interest Period or
an Alternate Base Rate Loan as to which the interest rate is determined with
reference to LIBOR, the Administrative Agent shall forthwith give telephone
notice of such determination, confirmed in writing, to the Borrower, and the
Lenders at least two (2) Business Days prior to the first day of such Interest
Period.


Unless the Borrower shall have notified the Administrative Agent upon receipt of
such telephone notice that it wishes to rescind or modify their request
regarding such LIBOR Rate Loans or Alternate Base Rate Loans as to which the
interest rate is determined with reference to LIBOR, any Loans that were
requested to be made as LIBOR Rate Loans or Alternate Base Rate Loans as to
which the interest rate is determined with reference to LIBOR shall be made as
Alternate Base Rate Loans as to which the interest rate is not determined by
reference to LIBOR and any Loans that were requested to be converted into or
continued as LIBOR Rate Loans shall remain as or be converted into Alternate
Base Rate Loans as to which the interest rate is not determined by reference to
LIBOR. Until any such notice has been withdrawn by the Administrative Agent, no
further Loans shall be made as, continued as, or converted into, LIBOR Rate
Loans for the Interest Periods so affected or Alternate Base Rate Loans as to
which the interest rate is determined with reference to LIBOR.



Section 2.14    Illegality.


Notwithstanding any other provision of this Credit Agreement, if , after the
date hereof, the introduction of, or any change in, any Applicable Law or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective lending offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective lending offices) to make or maintain LIBOR Rate Loans as
contemplated by this Credit Agreement or to obtain in the interbank eurodollar
market through its LIBOR Lending Office the funds with which to make such Loans,
(a) such Lender shall promptly notify the Administrative Agent and the Borrower
thereof, (b) the commitment of such Lender hereunder to make LIBOR Rate Loans or
continue LIBOR Rate Loans as such shall forthwith be suspended until the
Administrative Agent shall give notice that the condition or situation which
gave rise to the suspension shall no longer exist, and (c) such Lender’s Loans
then outstanding as LIBOR Rate Loans, if any, shall be converted on the last day
of the Interest Period for such Loans or within such earlier period as required
by law as Alternate Base Rate Loans (provided that if any Lender may not
lawfully continue to maintain a LIBOR Rate Loan to the last day of the then
current Interest Period applicable thereto as a LIBOR Rate Loan, the applicable
LIBOR Rate Loan shall immediately be converted to an Alternate Base Rate Loan).
The Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender


41

--------------------------------------------------------------------------------







to lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans hereunder. A certificate (which certificate shall include a description of
the basis for the computation) as to any additional amounts payable pursuant to
this Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.



Section 2.15    Requirements of Law.


(a)    If any Change in Law:


(i)    shall subject such Lender to any tax (other than (x) Taxes the
indemnification of which is addressed by Section 2.17 and (y) those taxes listed
as excluded in the definition of “Taxes” as set forth in Section 2.17) of any
kind whatsoever with respect to any Letter of Credit, any participation therein
or any application relating thereto, any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except for
changes in the rate of tax on the overall net income of such Lender);


(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or


(iii)    shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans, Alternate Base Rate Loans as to which
the interest rate is determined with reference to LIBOR or the Letters of Credit
or the participations therein or to reduce any amount receivable hereunder or
under any Note, LIBOR Rate Loan or Letter of Credit, then, in any such case, the
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amount
receivable which such Lender reasonably deems to be material as determined by
such Lender with respect to its LIBOR Rate Loans or Letters of Credit. A
certificate as to any additional amounts payable and setting out in reasonable
detail the determination thereof pursuant to this Section submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error. Each Lender agrees to use reasonable efforts
(including reasonable efforts to change its Domestic Lending Office or LIBOR
Lending Office, as the case may be) to avoid or to minimize any amounts which
might otherwise be payable pursuant to this paragraph of this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender to be
material.


(b)    If any Lender shall have reasonably determined that any Change in Law
regarding capital adequacy or liquidity requirements or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy or
liquidity requirements (whether or not having the force of law) from any central
bank or Governmental Authority made subsequent to the date hereof does or shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy or liquidity
requirements) by an amount reasonably deemed by such Lender to be material, then
from time to time, within fifteen (15) days after demand by such Lender, the
Borrower shall pay to such Lender such additional amount as shall be certified
by such Lender as being required to compensate it for such reduction suffered
from and after the date which is 180 days before the day such Lender first
notifies the Borrower thereof and requests compensation. Such


42

--------------------------------------------------------------------------------







a certificate as to any additional amounts payable under this Section submitted
by a Lender (which certificate shall include a description of the basis for the
computation and computation thereof in reasonable detail), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.


(c)    The agreements in this Section 2.15 shall survive the termination of this
Credit Agreement and payment of the Notes and all other amounts payable
hereunder.



Section 2.16    Indemnity.


The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) the failure by the Borrower to pay the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) the failure of the Borrower to accept a borrowing after the Borrower has
given a notice in accordance with the terms hereof, (c) the failure of the
Borrower to make any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty days following such default, prepayment or conversion) shall be
conclusive in the absence of manifest error. The agreements in this Section
shall survive termination of this Credit Agreement and payment in full of the
Credit Party Obligations. This Section 2.16 shall not apply with respect to
taxes.



Section 2.17    Taxes.


(a)    All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.17(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments and all interest,
penalties or similar liabilities with respect thereto (but excluding, with
respect to any Recipient, (i) any taxes imposed on or measured by the net income
or profits of a Recipient, any franchise taxes, and any branch profit taxes that
are, in each case (A) imposed pursuant to the laws of the jurisdiction in which
such Recipient is organized or the jurisdiction in which the principal office or
applicable lending office of such Recipient is located or any subdivision
thereof or therein or (B) Other Connection Taxes, (ii) any U.S. Federal
withholding taxes imposed under FATCA, (iii) any U.S. Federal backup withholding
taxes, (iv) in the case of a Lender, U.S. Federal withholding taxes imposed on
amounts payable under any Credit Document pursuant to a law in effect on the
date on which (A) such Lender acquires such interest in the Loan, Commitment or
Note (other than pursuant to an assignment request by the Borrower under Section
9.19) or (B) such Lender changes its lending office, except in each case to the
extent that, pursuant to this Section 2.17, amounts with respect to such taxes
were payable either to such Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (v) any taxes attributable to such Recipient’s failure to comply
with Section 2.17(b) or (c) and (vi) any interest, penalties or similar
liabilities with respect to any tax described in (i) through (v)) (all such
non‑excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any taxes are so levied or
imposed under applicable law, the Borrower agrees to withhold such taxes and pay
the full amount thereof to the relevant taxing authority. If taxes so withheld
are properly treated as Taxes hereunder, the Borrower will pay such additional
amounts as may be necessary to the applicable Recipient so that every payment of
all amounts due under this Credit Agreement or under any Note, after withholding
or deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note. The Borrower will furnish to the
Administrative Agent as soon as practicable after the date the payment of any
Taxes is due pursuant to Applicable Law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Borrower. The Borrower agrees to indemnify and hold


43

--------------------------------------------------------------------------------







harmless each Recipient, and reimburse such Recipient upon its written request,
for the amount of any Taxes so levied or imposed and paid by such Recipient.


(b)    Each Foreign Lender agrees, to the extent it is legally entitled to do
so, to deliver to the Borrower and the Administrative Agent on or prior to the
Closing Date, or in the case of a Lender that is an assignee or transferee of an
interest under this Credit Agreement pursuant to Section 9.6 (unless the
respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) if the Lender is a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, two accurate and complete original signed copies of Internal
Revenue Service Form W‑8BEN-E or W‑8ECI (or successor forms) certifying such
Lender’s entitlement to an exemption from or reduction in United States
withholding tax with respect to payments to be made under this Credit Agreement
and under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, either (x) Internal Revenue Service Form
W‑8BEN-E or W‑8ECI as set forth in clause (i) above, or (y) a certificate in
substantially the form of Exhibit 2.16 (any such certificate, a “Tax Exempt
Certificate”) and two accurate and complete original signed copies of Internal
Revenue Service Form W‑8BEN-E (or successor form) certifying such Lender’s
entitlement to an exemption from or reduction in United States withholding tax
with respect to payments of interest to be made under this Credit Agreement and
under any Note. In addition, each Lender agrees that it will deliver upon the
Borrower’s request updated versions of the foregoing, as applicable, whenever
the previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required in order to confirm
or establish the entitlement of such Lender to any available exemption from or
reduction in United States withholding tax with respect to payments under this
Credit Agreement and any Note.


If a payment made to any Lender under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Requirements of Law of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Requirements of Law and which such Lender is able to lawfully complete and
deliver, to confirm such Lender’s entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Lender outside of the United States by the Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction. Each Lender shall promptly (i) notify
the Administrative Agent of any change in circumstances which would modify or
render invalid any such claimed exemption or reduction, and (ii) take such steps
as shall not be materially disadvantageous to it, in the sole judgment of such
Lender, and as may be reasonably necessary (including the re-designation of its
LIBOR Lending Office) to avoid any requirement of applicable Requirements of Law
of any such jurisdiction that the Borrower make any deduction or withholding for
taxes from amounts payable to such Lender. Additionally, the Borrower shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the


44

--------------------------------------------------------------------------------







Requirements of Law of any jurisdiction, duly executed and completed by the
Borrower, as are required to be furnished by such Lender or the Administrative
Agent under such Requirements of Law in connection with any payment by the
Administrative Agent or any Lender of Taxes, or otherwise in connection with the
Credit Documents, with respect to such jurisdiction.


(c)    Any Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower of the Administrative Agent), executed
originals of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.


(d)    Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its Domestic Lending Office or LIBOR Lending Office, as the
case may be) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.


(e)    If the Borrower pays any additional amount pursuant to this Section 2.17
with respect to a Lender, such Lender shall use reasonable efforts to obtain a
refund of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (i) it is in an excess foreign tax credit position or (ii) it
believes in good faith, in its sole discretion, that claiming a refund or credit
would cause adverse tax consequences to it. In the event that such Lender
receives such a refund or credit, such Lender shall pay to the Borrower an
amount that such Lender reasonably determines is equal to the net tax benefit
obtained by such Lender as a result of such payment by the Borrower. In the
event that no refund or credit is obtained with respect to the Borrower’s
payments to such Lender pursuant to this Section 2.17, then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments. Nothing contained in this Section 2.17 shall
require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 2.17 to the
Borrower or any other party.


(f)    The agreements in this Section 2.17 shall survive the termination of this
Credit Agreement and the payment of the Notes and all other amounts payable
hereunder.



Section 2.18    Indemnification; Nature of Issuing Lender’s Duties.


(a)    In addition to its other obligations under Section 2.4, the Borrower
hereby agrees to protect, indemnify, pay and save the Issuing Lender and each
Revolving Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the Issuing Lender or such Revolving Lender may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit or (ii) the failure of the Issuing Lender to honor a drawing
under a Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”).


(b)    As between the Borrower and the Issuing Lender and each Revolving Lender,
the Borrower shall assume all risks of the acts, omissions or misuse of any
Letter of Credit by the beneficiary thereof. Neither the Issuing Lender nor any
Revolving Lender shall be responsible: (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(iii) for failure


45

--------------------------------------------------------------------------------







of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Revolving Lender, including, without limitation, any Government Acts. None of
the above shall affect, impair, or prevent the vesting of the Issuing Lender’s
rights or powers hereunder.


(c)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Revolving Lender, under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not put such Issuing Lender or such
Revolving Lender under any resulting liability to the Borrower. It is the
intention of the parties that this Credit Agreement shall be construed and
applied to protect and indemnify the Issuing Lender and each Revolving Lender
against any and all risks involved in the issuance of the Letters of Credit, all
of which risks are hereby assumed by the Borrower, including, without
limitation, any and all risks of the acts or omissions, whether rightful or
wrongful, of any Government Authority. The Issuing Lender and the Revolving
Lenders shall not, in any way, be liable for any failure by the Issuing Lender
or anyone else to pay any drawing under any Letter of Credit as a result of any
Government Acts or any other cause beyond the control of the Issuing Lender and
the Revolving Lenders.


(d)    Nothing in this Section 2.18 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.4(b) hereof. The obligations
of the Borrower under this Section 2.18 shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Issuing
Lender and the Revolving Lenders to enforce any right, power or benefit under
this Credit Agreement.


(e)    Notwithstanding anything to the contrary contained in this Section 2.18,
the Borrower shall have no obligation to indemnify the Issuing Lender or any
Revolving Lender in respect of any liability incurred by the Issuing Lender or
such Revolving Lender arising out of the gross negligence or willful misconduct
of the Issuing Lender (including action not taken by the Issuing Lender or such
Revolving Lender), as determined by a court of competent jurisdiction or
pursuant to arbitration.



Section 2.19    Cash Collateral.


At any time that there shall exist a Defaulting Lender, and to the extent such
Defaulting Lender’s LOC Obligations and its Swingline Exposure cannot be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares as provided in Section 2.20(a)(iv) below, then within three (3)
Business Days following the request of the Administrative Agent, the Issuing
Lender or the Swingline Lender, as applicable, the Borrower shall deliver Cash
Collateral to the Administrative Agent in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.20 and any Cash Collateral
provided by such Defaulting Lender).


(a)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
The Borrower, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the Issuing Lender and the Lenders
(including the Swingline Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by


46

--------------------------------------------------------------------------------







the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency.


(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section 2.20 in
respect of Letters of Credit or Swingline Loans, shall be held and applied to
the satisfaction of the specific LOC Obligations, Swingline Loans, Participation
Interests therein (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may be provided for herein.


(c)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee)), or
(ii) the Issuing Lender’s or Swingline Lender’s, as applicable, good faith
determination that there exists excess Cash Collateral; provided, however,
(A) that Cash Collateral furnished by or on behalf of a Credit Party shall not
be released during the continuance of a Default or an Event of Default (and
following application as provided in this Section may be otherwise applied in
accordance with Section 2.11), and (B) the Person providing Cash Collateral and
the Issuing Lender or Swingline Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.



Section 2.20    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
9.1.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees (to
the extent payable to such Defaulting Lender pursuant to Section 2.20(a)(iii))
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to the
Administrative Agent, the Issuing Lender and the Swingline Lender hereunder;
second, if so determined by the Administrative Agent or requested by the Issuing
Lender or Swingline Lender, to be held as Cash Collateral for future funding
obligations of such Defaulting Lender in respect of any Participation Interest
in any Swingline Loan or Letter of Credit; third, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fourth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans and other amounts
under this Agreement; fifth, to the payment of any amounts owing to the Lenders,
the Issuing Lender or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; sixth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and seventh, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that


47

--------------------------------------------------------------------------------







if such payment is a payment of the principal amount of any Loans or LOC
Obligations in respect of which such Defaulting Lender has not fully funded its
Pro Rata Share, such payment shall be applied solely to pay the Loans of, and
LOC Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or LOC Obligations owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


(iii)    Defaulting Lender Fees.


(A)    Commitment Fees. A Defaulting Lender shall not be entitled to receive any
Commitment Fee for any period during which it is a Defaulting Lender (and the
Borrower shall not be required to pay any such Commitment Fee that otherwise
would have been required to have been paid to such Defaulting Lender), except
that such Defaulting Lender shall be entitled to receive a Commitment Fee with
respect to the sum of (1) the outstanding amount of the Loans theretofore funded
by such Defaulting Lender, and (2) such Defaulting Lender’s Pro Rata Share of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.19 and Section 2.20.


(B)    Letter of Credit Fees. A Defaulting Lender shall not be entitled to
receive any Letter of Credit Fee for any period during which it is a Defaulting
Lender, except that a Defaulting Lender shall be entitled to receive a Letter of
Credit Fee with respect to each Letter of Credit or portion thereof for which it
has provided Cash Collateral pursuant to Section 2.19 and Section 2.20. With
respect to any Letter of Credit Fee that a Defaulting Lender is not entitled to
receive in accordance with the terms of this Section, such Letter of Credit Fee
shall be paid to the non-Defaulting Lenders to the extent such Defaulting
Lender’s LOC Obligations have been reallocated to the Non-Defaulting Lenders in
accordance with clause (iv) below; provided that if any portion of such
Defaulting Lender’s LOC Obligations have not been reallocated to the
Non-Defaulting Lenders and have not been Cash Collateralized by the Defaulting
Lender (the “Exposed LOC Obligations”), the Letter of Credit Fees corresponding
to the Exposed LOC Obligations (1) shall not be payable by the Borrower to the
extent the Borrower has Cash Collateralized such Exposed LOC Obligations and (2)
shall be payable to the Issuing Lender to the extent the Borrower has not Cash
Collateralized such Exposed LOC Obligations.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s LOC Obligations and its Swingline Exposure
shall automatically (effective on the day such Lender becomes a Defaulting
Lender) be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (i) no Default or Event of
Default exists at the time of such reallocation and (ii) such reallocation does
not cause the aggregate Committed Funded Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Commitment.


(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
immediately following notice by the Administrative Agent, the Issuing Lender or
the Swingline Lender, (x) first, repay Swingline Loans in an amount equal to the
Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize such
Defaulting Lender’s LOC Obligations (after giving effect to any partial
reallocation pursuant to clause (iv) above) in accordance with the procedures
set forth in Section 2.19 for so long as such LOC Obligations are outstanding.




48

--------------------------------------------------------------------------------







(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender each agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Defaulting Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded Participation Interests to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares (without
giving effect to Section 2.20(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.


(c)    Termination of Commitment. The Borrower may terminate the entire
Commitment of a Defaulting Lender to the extent there are no Loans or Letters of
Credit outstanding at the time of such termination upon not less than ten
Business Days’ prior notice to the Administrative Agent (which shall promptly
notify the Lenders thereof); provided that (A) no Event of Default shall have
occurred and be continuing, and (B) such termination shall not be deemed to be a
waiver or release of any claim the Credit Parties, the Administrative Agent, the
Issuing Lender, the Swingline Lender or any Lender may have against such
Defaulting Lender.

ARTICLE III


REPRESENTATIONS AND WARRANTIES


To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, each of the Credit Parties hereby
represents and warrants to the Administrative Agent and to each Lender that:





Section 3.1    Financial Condition; Projections.


(a)    The Borrower has delivered the following financial statements to the
Administrative Agent:


(i)    balance sheets and the related statements of income and of cash flows for
the fiscal year ended December 27, 2015 for the Borrower and its Subsidiaries,
audited by nationally recognized independent certified public accountants; and


(ii)    company‑prepared unaudited quarterly balance sheets and related
statements of income and cash flows for the Borrower and its Subsidiaries for
the fiscal quarters ended March 27, 2016, June 26, 2016 and September 25, 2016.


The financial statements referred to in subsections (i) and (ii) above are
complete and correct in all material respects and present fairly the financial
condition of the Borrower and its Subsidiaries as of such dates. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as disclosed therein), subject, in the case of interim
statements, to the absence of footnotes and normal year‑end audit adjustments.


(b)    Projections. The projections of the annual operating budgets of the
Borrower and its Subsidiaries on a Consolidated basis, balance sheets and cash
flow statements for the 2015 to 2019 fiscal years, copies of which have been
delivered to the Administrative Agent, disclose all assumptions made with
respect to general economic, financial and market conditions used in formulating
such projections. To the knowledge of the Credit Parties as of the date hereof,
no facts exist that (individually or in the aggregate) would result in any
material change in any of such projections or the pro forma balance sheet. The
projections are based upon reasonable estimates and assumptions, have been
prepared on the basis of the assumptions stated therein and


49

--------------------------------------------------------------------------------







reflect the reasonable estimates of the Borrower and its Subsidiaries of the
results of operations and other information projected therein.



Section 3.2    No Change.


Since December 27, 2015, there has been no development or event which, either
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect. Except as disclosed in the financial statements
provided to the Administrative Agent prior to the Closing Date, from December
27, 2015 through the Closing Date, there has occurred no materially adverse
change in the financial condition or business of the Borrower and its
Subsidiaries as shown on or reflected in the balance sheet of Borrower and its
Subsidiaries as at December 27, 2015 or the statement of income for the fiscal
period then ended, other than changes in the ordinary course of business that
have not had any materially adverse effect either individually or in the
aggregate on the business or financial condition of Borrower and its
Subsidiaries.



Section 3.3    Corporate Existence.


Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization or formation,
(b) has the requisite power and authority and the legal right to own and operate
all its material property, to lease the material property it operates as lessee
and to conduct the business in which it is currently engaged, and (c) is duly
qualified to conduct business and in good standing under the laws of (i) the
jurisdiction of its organization or formation, (ii) the jurisdiction where its
chief executive office is located and (iii) each other jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to be so qualified could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 3.4    Corporate Power; Authorization; Enforceable Obligations.


Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company, corporate or partnership action
to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or with the
execution, delivery or performance of any Credit Document by any of the Credit
Parties (other than those which have been obtained) or with the validity or
enforceability of any Credit Document against any of the Credit Parties (except
such filings as are necessary in connection with the perfection of the Liens
created by such Credit Documents). Each Credit Document to which it is a party
has been duly executed and delivered on behalf of the applicable Credit Party.
Each Credit Document to which it is a party constitutes a legal, valid and
binding obligation of each such Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).



Section 3.5    Compliance with Laws; No Conflict; No Default.


(a)    The execution, delivery and performance by each Credit Party of the
Credit Documents to which such Credit Party is a party, in accordance with their
respective terms, the borrowings hereunder and the transactions contemplated
hereby do not and will not, by the passage of time, the giving of notice or
otherwise, (i) require any Governmental Approval (other than such Governmental
Approvals that have been obtained or made and not subject to suspension,
revocation or termination) or violate any Requirement of Law relating to such
Credit Party, (ii) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws, articles of organization, operating
agreement or other organizational documents of such Credit Party or any material
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under the Credit Documents.







--------------------------------------------------------------------------------







(b)    Each Credit Party (i)(x) has all Governmental Approvals required by law
for it to conduct its business, each of which is in full force and effect,
(y) each such Governmental Approval is final and not subject to review on appeal
and (z) each such Governmental Approval is not the subject of any pending or, to
the best of its knowledge, threatened attack by direct or collateral proceeding,
in each case except to the extent as could not reasonably be expected to have a
Material Adverse Effect and (ii) is in compliance with each Governmental
Approval applicable to it and in compliance with all other Requirements of Law
relating to it or any of its respective properties, in each case except to the
extent the failure to comply with such Governmental Approval or Requirement of
Law could not reasonably be expected to have a Material Adverse Effect. Each
Credit Party possesses or has the right to use, all leaseholds, licenses,
easements and franchises and all authorizations and other rights that are
material to and necessary for the conduct of its business. Except to the extent
noncompliance with the foregoing leaseholds, easements and franchises could not
reasonably be expected to have a Material Adverse Effect, all of the foregoing
are in full force and effect, and the Credit Parties are in substantial
compliance with the foregoing without any known conflict with the valid rights
of others. No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such Governmental
Approval, leasehold, license, easement, franchise or other right, which
termination or revocation could, individually or in the aggregate, reasonably be
expected to have Material Adverse Effect.


(c)    None of the Credit Parties is in default under or with respect to any of
its Material Contracts or under or with respect to any of its other Contractual
Obligations, or any judgment, order or decree to which it is a party, in any
respect which could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.



Section 3.6    No Material Litigation.


No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Credit Parties,
threatened by or against any Credit Party or any Subsidiaries of the Credit
Parties or against any of its or their respective properties or revenues
(a) with respect to the Credit Documents or any Loan or any of the transactions
contemplated hereby, or (b) which could reasonably be expected to have a
Material Adverse Effect. No permanent injunction, temporary restraining order or
similar decree has been issued against the Borrower or any of their Subsidiaries
that could reasonably be expected to have a Material Adverse Effect.



Section 3.7    Investment Company Act; Etc.


None of the Credit Parties is (a) an “investment company,” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended, or (b) subject to any other law or regulation
limiting its ability to incur Indebtedness and/or the Credit Party Obligations.



Section 3.8    Margin Regulations.


No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect. The Credit Parties are not engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” “margin stock” within the respective meanings of each
of such terms under Regulation U.



Section 3.9    ERISA.


Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five‑year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code, except to the
extent that any such occurrence or failure to comply could not reasonably be
expected to have a Material Adverse Effect. No termination of a Single Employer
Plan has occurred resulting in any liability that has remained underfunded, and
no Lien in favor of the PBGC or a Plan has arisen, during such five‑year period
which could reasonably be expected to have a Material Adverse Effect. The


51

--------------------------------------------------------------------------------







present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount which, as determined in accordance with GAAP, could
reasonably be expected to have a Material Adverse Effect. None of the Credit
Parties, none of the Subsidiaries of the Borrower and no Commonly Controlled
Entity is currently subject to any liability for a complete or partial
withdrawal from a Multiemployer Plan that could reasonably be expected to have a
Material Adverse Effect.



Section 3.10    Environmental Matters.


(a)    Except where such violation or liability could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, the
Properties do not contain any Materials of Environmental Concern in amounts or
concentrations which (i) constitute a violation of, or (ii) could give rise to
liability under, any Environmental Law.


(b)    Except where such violation could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Properties and all
operations of the Credit Parties at the Properties are in compliance, and have
in the last five years been in compliance, in all material respects with all
applicable Environmental Laws, except for any non-compliances that are no longer
outstanding and unresolved, and there has been no release of Materials of
Environmental Concern by the Credit Parties or, to the knowledge of the Credit
Parties, any other Person at, under or about the Properties or violation by the
Credit Parties of any Environmental Law with respect to the Properties or the
business operated by the any of the Credit Parties (the “Business”).


(c)    None of the Credit Parties has received any written notice of violation,
alleged violation, non‑compliance, liability or potential liability regarding an
actual or threatened release of Materials of Environmental Concern or compliance
with Environmental Laws with regard to any of the Properties or the Business
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, nor does any of the Credit Parties have knowledge of
any such threatened notice.


(d)    Except where such violation or liability, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
Materials of Environmental Concern have not been transported or disposed of from
the Properties in violation of, or in a manner or to a location which could give
rise to liability under any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law.


(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Credit Party, threatened, under any
Environmental Law to which any of the Credit Parties is or to the knowledge of
the Credit Parties will be named as a party with respect to the Properties or
the Business, nor are the Credit Parties liable for the fulfillment of any
outstanding requirements of any consent decrees or other decrees, consent
orders, administrative orders or other orders, under any Environmental Law with
respect to the Properties or the Business which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(f)    Except where such violation or liability, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any of the Credit Parties in connection with the Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.



Section 3.11    Subsidiaries.





--------------------------------------------------------------------------------









Set forth on Schedule 3.11(a) is a complete and accurate list of all
Subsidiaries, joint venture and partnerships of the Credit Parties as of the
First Amendment Effective Date. Information on such Schedule includes the
following: (i) the number of shares of each class of Equity Interests of each
Subsidiary outstanding and (ii) the number and percentage of outstanding shares
of each class of Equity Interests owned by the Credit Parties or any of their
Subsidiaries as of the First Amendment Effective Date. The outstanding Equity
Interests of all such Subsidiaries are validly issued, fully paid and
non‑assessable and is owned, free and clear of all Liens (other than those
arising under or contemplated in connection with the Credit Documents). As of
the First Amendment Effective Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Equity Interests of any Credit Party or
any Subsidiary thereof.



Section 3.12    Ownership of Property and Assets.


Each of the Credit Parties and their Subsidiaries is the owner of, and has good
and marketable title to or a valid leasehold interest in, all of its respective
assets, which, together with assets leased or licensed by the Credit Parties and
their Subsidiaries, represents all assets individually or in the aggregate
material to the conduct of the businesses of the Credit Parties and their
Subsidiaries, taken as a whole on the date hereof, and none of such assets is
subject to any Lien other than Permitted Liens. Each Credit Party and its
Subsidiaries enjoys peaceful and undisturbed possession under all of its leases
and all such leases are valid and subsisting and in full force and effect except
where any such failure could not reasonably be expected to have a Material
Adverse Effect.



Section 3.13    Taxes.


Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all federal, state and other material tax returns required to be filed
and paid (a) all federal, state and other material amounts of taxes shown
thereon to be due (including interest and penalties) and (b) all other taxes,
fees, assessments and other governmental charges (including mortgage recording
taxes, documentary stamp taxes and intangibles taxes) known by such Credit Party
to be owing by it, except in each case for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. None of the Credit Parties is aware as of the First
Amendment Effective Date of any proposed tax assessments against it or any of
its Subsidiaries which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.



Section 3.14    Intellectual Property Rights.


Each of the Credit Parties and their Subsidiaries owns, or has the legal right
to use, the Intellectual Property necessary for each of them to conduct its
business as currently conducted. Set forth on Schedule 3.14 is a list of all
registered or issued Intellectual Property owned by each of the Credit Parties
and their Subsidiaries and all applications for registration or issuance of
Intellectual Property filed on the name of the Credit Parties or their
Subsidiaries. Except as disclosed in Schedule 3.14 hereto, (a) one or more of
the Credit Parties has the right to use the Intellectual Property disclosed in
Schedule 3.14 hereto without payment of royalties and (b) all registrations with
and applications to Governmental Authorities in respect of such Intellectual
Property are in full force and effect. Except as in each case could not
reasonably be expected to have a Material Adverse Effect, none of the Credit
Parties is in default (or with the giving of notice or lapse of time or both,
would be in default) under any license to use any Intellectual Property; no
claim has been asserted in writing or is pending by any Person challenging or
questioning the use of any Intellectual Property in their business or the
validity or effectiveness of any Intellectual Property, nor does the Credit
Parties or any of their Subsidiaries know of any claim; and, to the knowledge of
the Credit Parties or any of their Subsidiaries, the use of such Intellectual
Property by the Credit Parties or any of their Subsidiaries does not infringe on
the rights of any Person. Schedule 3.14 may be updated from time to time by the
Borrower to include new Intellectual Property acquired after the Closing Date by
giving written notice thereof to the Administrative Agent.




53

--------------------------------------------------------------------------------








Section 3.15    Solvency.


After giving effect to the Transactions, the fair saleable value of the Credit
Parties assets, measured on a going concern basis, exceeds all probable
liabilities, including those to be incurred pursuant to this Credit Agreement.
After giving effect to the Transactions, the Credit Parties, taken as a whole
(a) do not have unreasonably small capital in relation to the business in which
it is or proposes to be engaged or (b) have not incurred, and do not believe
that they will incur after giving effect to the transactions contemplated by
this Credit Agreement, debts beyond their ability to pay such debts as they
become due. In executing the Credit Documents and consummating the Transactions,
none of the Credit Parties intends to hinder, delay or defraud either present or
future creditors or other Persons to which one or more of the Credit Parties is
or will become indebted.



Section 3.16    Collateral Representations.


(a)    Set forth on Schedule 3.16(a) is list of the all real Property owned by
each Credit Party as of the First Amendment Effective Date showing for each such
real Property as of the date hereof the street address, county or other relevant
jurisdiction, state and record owner thereof. Each Credit Party and each
Subsidiary has good, marketable and insurable fee simple title to the real
Property owned by such Person, free and clear of all Liens, other than Permitted
Liens.


(b)    Set forth on Schedule 3.16(b) is list of the all real Property leased by
each Credit Party as of the First Amendment Effective Date as a lessee, showing
as of the date hereof the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof. To the
knowledge of the Credit Parties, each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms
(except as such enforceability may be limited by applicable Debtor Relief Laws
and by general equitable principles).


(c)    Set forth on Schedule 3.16(c) is a list of all locations (other than
owned locations) where any tangible personal property of the Credit Parties and
their Subsidiaries with a fair market value in excess of $250,000 is located as
of the First Amendment Effective Date, including county and state where located.
Except as specifically noted on Schedule 3.16(c), as of the First Amendment
Effective Date, no personal property of any Credit Party is (i) is stored with a
bailee, warehouseman, processor or similar Person or (ii) consigned to any
Person.


(d)    Set forth on Schedule 3.16(d) is the following information for each
Credit Party as of the First Amendment Effective Date (i) exact legal name and
any former legal names during the five years prior to the First Amendment
Effective Date, (ii) the state of incorporation or formation, (iii) the type of
organization, (iv) the location of the chief executive office and principal
place of business, (v) the federal tax identification number and, if applicable,
state organization number and (vi) business phone number.


(e)    Set forth on Schedule 3.16(e) is a list as of the First Amendment
Effective Date of all deposit and securities accounts of each Credit Party at
any bank or other financial institution, or any other account where money is or
may be deposited or maintained with any Person as of the First Amendment
Effective Date, including the same of the applicable depository
institution/securities intermediary and average amount held in such deposit
account.


(f)    Set forth on Schedule 3.16(f) a list as of the First Amendment Effective
Date of all Investments (other than Investments in Subsidiaries) held by any
Credit Party on the date hereof, showing as of the date hereof the amount,
obligor or issuer and maturity, if any, thereof (and, in the case of Investment
Property, an indication of whether such property is certificated or
uncertificated.


(g)    Set forth on Schedule 3.16(g) is a list of as of the First Amendment
Effective Date of the following owned or held by each Credit Party: all
Documents (as defined in the UCC), Instruments (as defined in the UCC), Tangible
Chattel Paper (as defined in the UCC), Electronic Chattel Paper (as defined in
the UCC)





--------------------------------------------------------------------------------







and Letter-of-Credit Rights (as defined in the UCC), including the name of
(i) the applicable Credit Party, (ii) in the case of Electronic Chattel Paper,
the account debtor, and (iii) in the case of Letter-of-Credit Rights, the issuer
or nominated person, as applicable.


(h)    Set forth on Schedule 3.16(h) is a description as of the First Amendment
Effective Date of all Commercial Tort Claims (as defined in the UCC) of the
Credit Parties (detailing such Commercial Tort Claim in such detail as
reasonably requested by the Administrative Agent).



Section 3.17    No Burdensome Restrictions.


None of the Credit Parties or their Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any Applicable Law that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.



Section 3.18    Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of their Subsidiaries as of the First
Amendment Effective Date, other than as set forth in Schedule 3.18 hereto, and
as of the First Amendment Effective Date none of the Credit Parties or their
Subsidiaries has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years, other than as set forth in
Schedule 3.18 hereto. There is are no strikes, walkouts, work stoppages or other
material labor difficulty pending or threatened against the Borrower or any
Subsidiary except such as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.



Section 3.19    Accuracy and Completeness of Information.


All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Credit Parties in writing to the Administrative Agent or any
Lender for purposes of or in connection with this Credit Agreement or any other
Credit Document, or any transaction contemplated hereby or thereby, is or will
be true and accurate in all material respects and not incomplete by omitting to
state any material fact necessary to make such information not misleading as of
the date furnished. There is no fact now known to any of the Credit Parties
which has, or could reasonably be expected to have, a Material Adverse Effect
which fact has not been set forth herein, in the financial statements of the
Credit Parties furnished to the Administrative Agent and/or the Lenders, or in
any certificate, opinion or other written statement made or furnished by or on
behalf of the Credit Parties to the Administrative Agent and/or the Lenders.



Section 3.20    Material Contracts.


Schedule 3.20 sets forth a complete and accurate list of all Material Contracts
of the Credit Parties and their Subsidiaries in effect as of the First Amendment
Effective Date. Other than as set forth in Schedule 3.20, each such Material
Contract is, and after giving effect to the Transactions will be, in full force
and effect in accordance with the terms thereof. The Credit Parties and their
Subsidiaries have delivered to the Administrative Agent a true and complete copy
of each Material Contract. Schedule 3.20 may be updated from time to time by the
Borrower to include new Material Contracts by giving written notice thereof to
the Administrative Agent.



Section 3.21    Insurance.


The insurance coverage of the Credit Parties and their Subsidiaries as of the
First Amendment Effective Date is outlined as to carrier, policy number,
expiration date, type and amount on Schedule 3.21 and such insurance coverage
complies with the requirements set forth in Section 5.5(b).



Section 3.22    Security Documents.


The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently (or will be, upon the execution of control agreements with respect
to deposit and securities accounts and the filing or recording of appropriate
financing statements and notices of grants of security interests in Intellectual
Property, in each case in favor of the Administrative Agent on behalf of the
Secured Parties) perfected security interests and Liens, prior to all other
Liens other than Permitted Liens.



Section 3.23    Classification of Senior Indebtedness.


The Credit Party Obligations constitute “Senior Indebtedness”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto.




55

--------------------------------------------------------------------------------








Section 3.24    Foreign Assets Control Regulations, FCPA, Etc.


(a)    Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended. Neither any Credit Party nor any or its Subsidiaries is in violation of
(i) the Trading with the Enemy Act, as amended, (ii) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (iii) the Patriot Act) (collectively, the “Anti-Terrorism
Laws”). None of the Credit Parties (A) is a blocked person described in
Section 1 of the Anti‑Terrorism Order or (B) to the best of its knowledge,
engages in any dealings or transactions, or is otherwise associated, with any
such blocked person.


(b)    Each of the Credit Parties and their Subsidiaries is in compliance with
the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (i) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (ii) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (iii) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.



Section 3.25    Compliance with OFAC Rules and Regulations.


None of the Credit Parties or their Subsidiaries or their respective Affiliates
is a Sanctioned Person. No part of the proceeds of any Extension of Credit
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country, or in any other manner that will result in any violation
by any Person (including any Lender, the Arrangers, the Administrative Agent,
the Issuing Lender or the Swingline Lender) of any Anti-Terrorism Laws.



Section 3.26    Certain Transactions.


Except for transactions set forth on Schedule 3.26 hereto, none of the
Affiliates, officers, directors, or employees of the Credit Parties or any of
their Subsidiaries is presently a party to any transaction with any Credit Party
or any of their Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Credit Parties, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.



Section 3.27    Use of Proceeds.


On the Closing Date, the proceeds of the Extensions of Credit hereunder shall be
used (i) to pay certain costs, fees and expenses in connection with the
Transactions, (ii) to refinance certain existing Indebtedness of the Borrower,
(iii) to pay any fees and expenses associated with this Credit Agreement on the
Closing Date and (iv) for working capital and other general corporate purposes
(including, without limitation, Capital Expenditures), in each case not in
contravention of any Law or Credit Document.



ARTICLE IV


CONDITIONS PRECEDENT



Section 4.1    Conditions to Closing Date.


56

--------------------------------------------------------------------------------









This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans and the Swingline Loan on the Closing
Date was subject to, the satisfaction of the following conditions precedent (all
of which have previously been satisfied):


(a)    Execution of Credit Agreement and Credit Documents. The Administrative
Agent shall have received (i) counterparts of this Credit Agreement, executed by
a duly authorized officer of each party hereto, (ii) for the account of each
Lender with a Commitment requesting a promissory note, a Revolving Note,
(iii) for the account of the Swingline Lender, the Swingline Note,
(iv) counterparts of the Security Agreement and the Pledge Agreement, in each
case conforming to the requirements of this Credit Agreement and executed by
duly authorized officers of the Credit Parties or other Person, as applicable,
and (v) counterparts of any other Credit Document, executed by the duly
authorized officers of the parties thereto.


(b)    Authority Documents. The Administrative Agent shall have received the
following:


(i)    Articles of Incorporation; Partnership Agreement. Copies of the articles
of incorporation, partnership agreement or other charter documents of each
Credit Party certified (A) by an officer of such Credit Party to be true and
correct and in full force and effect as of the Closing Date and (B) to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state of its incorporation or formation.


(ii)    Resolutions. Copies of resolutions of the board of directors or other
comparable managing body of each Credit Party approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by an officer or managing member of such Credit
Party attached hereto) as of the Closing Date to be true and correct and in
force and effect as of such date.


(iii)    Bylaws. A copy of the bylaws or other operating agreement of each
Credit Party certified by an officer or managing member of such Credit Party as
of the Closing Date to be true and correct and in force and effect as of such
date.


(iv)    Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to the each Credit Party certified as of a recent date
by the appropriate governmental authorities of the state of incorporation or
formation.


(v)    Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.


Each officer’s certificate delivered pursuant to this Section 4.1(b) shall be
substantially in the form of Exhibit 4.1(b) hereto.


(c)    Legal Opinion of Counsel. The Administrative Agent shall have received,
in each case, dated the Closing Date and addressed to the Administrative Agent
and the Lenders and in form and substance acceptable to the Administrative
Agent:


(i)    a legal opinion of Dechert LLP, counsel for the Credit Parties;


(ii)    a legal opinion of special local counsel for the Borrower and each other
Credit Party incorporated or organized in the State of Ohio.


(d)    Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:




57

--------------------------------------------------------------------------------







(i)    (A) searches of UCC filings in the jurisdiction of the chief executive
office and jurisdiction of formation or organization of each Credit Party, as
applicable, and each jurisdiction where any Collateral is located or where a
filing would need to be made in order to perfect the Administrative Agent’s
security interest in the Collateral, copies of the financing statements on file
in such jurisdictions and evidence that no Liens exist other than Permitted
Liens and Liens that are to be terminated on the Closing Date and (B) tax lien
and judgment searches;


(ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;


(iii)    searches of ownership of Intellectual Property in the appropriate
governmental offices;


(iv)    such patent/trademark/copyright filings as requested by the
Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;


(v)    all stock certificates, if any, evidencing the Equity Interests pledged
to the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank undated stock powers attached thereto;


(vi)    all instruments and chattel paper in the possession of any of the Credit
Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral; and


(vii)    duly executed consents as are necessary, in the Administrative Agent’s
sole discretion, to perfect the Lenders’ security interest in the Collateral.


(e)    Liability and Casualty Insurance. The Administrative Agent shall have
received copies of insurance policies or certificates of insurance evidencing
liability and casualty insurance (including, but not limited to, business
interruption insurance) meeting the requirements set forth herein or in the
Security Documents. The Administrative Agent (for the benefit of the Secured
Parties) shall be named as lenders’ loss payee, as its interests may appear, on
all casualty insurance policies providing coverage in respect of any Collateral
and as additional insured, as its interests may appear on all liability
insurance policies, in each case for the benefit of the Lenders.


(f)    Litigation. There shall not exist any pending litigation or investigation
affecting or relating to (i) any Credit Party or any of its Subsidiaries that in
the reasonable judgment of the Administrative Agent and Lenders could materially
adversely affect the any Credit Party or any of its Subsidiaries, this Agreement
or the other Credit Documents, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date or (ii) this Agreement, the
other Credit Documents, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date.


(g)    Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Borrower as
to the financial condition, solvency and related matters of the Credit Parties
and their Subsidiaries, taken as a whole, after giving effect to the initial
borrowings under the Credit Documents, in substantially the form of
Exhibit 4.1(g) hereto.


(h)    Account Designation Notice. The Administrative Agent shall have received
the executed Account Designation Notice in the form of Exhibit 1.1(a) hereto.


(i)    Consents. The Administrative Agent shall have received evidence that all
boards of directors, governmental, shareholder and material third party consents
and approvals necessary in connection with the Transactions have been obtained
and all applicable waiting periods have expired without any action being


58

--------------------------------------------------------------------------------







taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.


(j)    Compliance with Laws. The financings and other Transactions contemplated
hereby shall be in compliance with all Applicable Laws and regulations
(including all applicable securities and banking laws, rules and regulations).


(k)    Bankruptcy. There shall be no bankruptcy or insolvency proceedings with
respect to Credit Parties or any of their Subsidiaries.


(l)    Existing Indebtedness of the Credit Parties. The Existing Credit
Agreement shall be terminated, all Indebtedness of the Borrower thereunder and
all other existing Indebtedness for borrowed money of the Borrower and its
Subsidiaries (other than Indebtedness permitted to exist pursuant to
Section 6.1) shall be repaid in full and all security interests related thereto
shall be terminated on the Closing Date.


(m)    Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 3.1 hereof,
each in form and substance reasonably satisfactory to them.


(n)    Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date stating that (i) no action, suit, investigation
or proceeding is pending, ongoing or, to the knowledge of any Credit Party,
threatened in any court or before any other Governmental Authority that purports
to affect any Credit Party or any transaction contemplated by the Credit
Documents, which action, suit, investigation or proceeding could reasonably be
expected to have a Material Adverse Effect and (ii) immediately after giving
effect to this Credit Agreement, the other Credit Documents, and all the
Transactions contemplated to occur on such date, (A) no Default or Event of
Default exists, (B) all representations and warranties contained herein and in
the other Credit Documents are true and correct in all material respects, and
(C)  each of the Credit Parties, as applicable, have satisfied each of the
conditions set forth in Sections 4.1 and 4.2.


(o)    Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Borrower that sets forth information required by the Patriot Act
including, without limitation, the identity of the Borrower and the Guarantors,
the name and address of the Borrower and the Guarantors and other information
that will allow the Administrative Agent or any Lender, as applicable, to
identify the Borrower and the Guarantors in accordance with the Patriot Act.


(p)    Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.5.


(q)    Additional Matters. All other documents and legal matters in connection
with the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.


Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.



Section 4.2    Conditions to All Extensions of Credit.


The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:


59

--------------------------------------------------------------------------------









(a)    Representations and Warranties. The representations and warranties made
by the Credit Parties herein, in the other Credit Documents or which are
contained in any certificate furnished at any time under or in connection
herewith shall be true and correct in all material respects on and as of the
date of such Extension of Credit as if made on and as of such date (except for
those which expressly relate to an earlier date, which shall remain true and
correct as of such earlier date).


(b)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Credit Agreement.


(c)    Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the Aggregate Revolving Exposure shall not exceed the Revolving
Committed Amount then in effect, (ii) the outstanding LOC Obligations shall not
exceed the LOC Sublimit and (iii) the outstanding Swingline Loans shall not
exceed the Swingline Sublimit.


(d)    Financial Covenant Compliance. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), the Credit Parties shall be in pro forma compliance with the
applicable Consolidated Lease-Adjusted Leverage Ratio set forth in Section
5.9(a) (with such covenants being calculated (for the purposes of this Section
4.2(d) only) based upon (i) the amount of Indebtedness outstanding after giving
effect to the incurrence of such Extension of Credit and to the concurrent
retirement of any other Indebtedness of the Borrower and its Subsidiaries and
(ii) Consolidated EBITDA for the most recent four fiscal quarter period for
which the Administrative Agent has received financial statements required to be
delivered pursuant to Section 5.1(a) or (b)).


(e)    Additional Conditions to Revolving Loans. If a Revolving Loan is
requested, all conditions set forth in Section 2.1 shall have been satisfied.


(f)    Additional Conditions to Letters of Credit. If the issuance of a Letter
of Credit is requested, (i) all conditions set forth in Section 2.3 shall have
been satisfied and (ii) there shall exist no Lender that is a Defaulting Lender
unless the Issuing Lender has entered into satisfactory arrangements with the
Borrower or such Defaulting Lender to eliminate the Issuing Lender’s risk with
respect to such Defaulting Lender’s LOC Obligations


(g)    Additional Conditions to Swingline Loans. If a Swingline Loan is
requested, (i) all conditions set forth in Section 2.4 shall have been satisfied
and (ii) there shall exist no Lender that is a Defaulting Lender unless the
Swingline Lender has entered into satisfactory arrangements with the Borrower or
such Defaulting Lender to eliminate the Swingline Lender’s Fronting Exposure
with respect to such Defaulting Lender.


Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a) through (g) of this Section, as
applicable, have been satisfied.



ARTICLE V


AFFIRMATIVE COVENANTS


The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated and the Credit Party Obligations have been paid in
full other than contingent obligations that survive the termination of the
Credit Agreement pursuant to the terms thereof, the Credit Parties shall, and
shall cause each of their Subsidiaries to:




60

--------------------------------------------------------------------------------








Section 5.1    Financial Statements.


Furnish to the Administrative Agent and each of the Lenders:


(a)    Annual Financial Statements. As soon as available, but in any event
within ninety-one (91) days after the end of each fiscal year of the Borrower,
(i) a copy of the Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such fiscal year and the related
Consolidated statements of income and retained earnings and of cash flows of the
Borrower and its Consolidated Subsidiaries for such year, audited by a firm of
independent certified public accountants reasonably acceptable to the
Administrative Agent, setting forth in each case in comparative form the figures
for the preceding fiscal year, all such consolidated statements to be in
reasonable detail, prepared in accordance with GAAP, together with management
discussion and analysis relating to important operation and financial
developments during such fiscal period, reported on without a “going concern” or
like qualification or exception (other than any such exception or explanatory
paragraph that results from an upcoming maturity date under the Loans that is
scheduled to occur within one year from the time such report and opinion are
delivered), or qualification indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification (it being understood and
agreed that the delivery of the Borrower’s Form 10-K (as filed with the SEC), if
certified as required by Section 5.2(b) below, shall satisfy the requirements in
this clause) and (ii) a list of any new Restaurants acquired or opened (or any
Restaurants closed or sold) within the last fiscal quarter of such fiscal year
and, if applicable, an amended Schedule 3.16(a) reflecting the addition of any
new owned or leased Properties (or the deletion of any owned or leased
Properties) as applicable, which amended Schedule 3.16(a) shall, upon
consummation of the applicable acquisition or opening, or closing or sale, be
substituted as a replacement Schedule 3.16(a); and


(b)    Quarterly Financial Statements. As soon as available and in any event
within forty‑six (46) days after the end of each fiscal quarter of the Borrower
(for the avoidance of doubt, after giving effect to the First Amendment
Effective Date, commencing with the fiscal quarter ending as of September 25,
2016), (i) a company‑prepared Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such period and related
company‑prepared Consolidated statements of income and retained earnings and of
cash flows for the Borrower and its Consolidated Subsidiaries for such quarterly
period and for the portion of the fiscal year ending with such period, in each
case setting forth in comparative form the figures for the corresponding period
or periods of the preceding fiscal year (subject to normal recurring year‑end
audit adjustments), all in reasonable detail and prepared in accordance with
GAAP, together with management discussion and analysis relating to important
operation and financial developments during such fiscal period, (it being
understood and agreed that the delivery of the Borrower’s Form 10-Q (as filed
with the SEC), if certified as required by Section 5.2(b) below, shall satisfy
the requirements in this clause) and (ii) a list of any new Restaurants acquired
or opened (or any Restaurants closed or sold) within such fiscal quarter and, if
applicable, an amended Schedule 3.16(a) reflecting the addition of any new owned
or leased Properties (or the deletion of any owned or leased Properties) as
applicable, which amended Schedule 3.16(a) shall, upon consummation of the
applicable acquisition or opening, or closing or sale, be substituted as a
replacement Schedule 3.16(a);


(c)    Annual Financial Plans. As soon as practicable and in any event within
sixty (60) days after the end of each fiscal year, a Consolidated budget and
cash flow projections prepared on a monthly basis of the Borrower and its
Consolidated Subsidiaries for the following fiscal year, in form and detail
reasonably acceptable to the Administrative Agent and the Required Lenders, such
budget to be prepared by the Borrower in a manner consistent with GAAP and to
include an operating and capital budget, a summary of the material assumptions
made in the preparation of such budget. Such budget shall be accompanied by a
certificate of the managing partner or chief financial officer of the Borrower
to the effect that the budgets and other financial data are based on reasonable
estimates and assumptions, all of which are fair in light of the conditions
which existed at the time the budget was made, have been prepared on the basis
of the assumptions stated therein, and reflect, as of the time so furnished, the
reasonable estimate of the Borrower and its Consolidated Subsidiaries of the
budgeted results of the operations and other information budgeted therein;


61

--------------------------------------------------------------------------------









all such financial statements to fairly present in all material respects the
financial condition and results from operations of the entities and for the
periods specified and to be prepared in reasonable detail and in accordance with
GAAP (subject, in the case of interim statements, to normal recurring year‑end
audit adjustments and the absence of footnotes) applied consistently throughout
the periods reflected therein and further accompanied by a description of, and
an estimation of the effect on the financial statements on account of, a change
in the application of accounting principles as provided in Section 1.3.


Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so, shall be deemed to have been delivered on the date
(i) on which the Borrower files such documents with the SEC, (ii) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address http://www.bbrg.com, (iii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), or (iv) on which the Administrative Agent receives such
reports from the Borrower through electronic mail; provided, that, in the cases
of (i), (ii) and (iii) above, the Borrower shall notify the Administrative Agent
(by fax or electronic mail) of the posting of any such documents and provide the
Administrative Agent by electronic mail electronic versions of such documents
and, provided, further, that at the Administrative Agent’s request the Borrower
shall provide paper copies of any documents required hereby to the
Administrative Agent.



Section 5.2    Certificates; Other Information.


Furnish to the Administrative Agent and each of the Lenders:


(a)    concurrently with the delivery of the financial statements referred to in
Section 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default under Section 5.9, except as specified in such certificate;


(b)    concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and, for each of the first three fiscal quarters of the
Borrower, 5.1(b) above (after giving effect to the First Amendment Effective
Date, commencing with the delivery of the financial statements for the fiscal
quarter ended September 25, 2016), a certificate of a Responsible Officer
substantially in the form of Exhibit 5.2(b) (i) stating that (A) such financial
statements present fairly the financial position of the Borrower and its
Consolidated Subsidiaries for the periods indicated in conformity with GAAP
applied on a consistent basis (subject, in the case of interim financial
statements, to normal year‑end audit adjustments and the absence of footnotes),
(B) each of the Credit Parties during such period observed or performed in all
material respects all of its covenants and other agreements, and satisfied in
all material respects every condition, contained in this Credit Agreement to be
observed, performed or satisfied by it, and (C) such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) providing calculations in reasonable detail required
to indicate compliance with Section 5.9 (as in effect from and after the First
Amendment Effective Date) as of the last day of such period;


(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;


(d)    promptly upon receipt thereof, a copy or summary of any other report, or
“management letter” submitted or presented by independent accountants to the
Borrower or any of their respective Subsidiaries in connection with any annual,
interim or special audit of the books of such Person;


62

--------------------------------------------------------------------------------









(e)    promptly upon their becoming available, copies of (i) all press releases
and other statements made available generally by the Credit Parties to the
public concerning material developments in the business of the Credit Parties
and their Subsidiaries, to the extent such documents are not filed with the SEC,
and (ii) any non‑routine correspondence or official notices received by the
Credit Parties or any of their Subsidiaries material to the business of the
Credit Parties from any federal, state or local governmental authority which
regulates the operations of the Credit Parties and their Subsidiaries;


(f)    within ten (10) Business Days after the end of each fiscal quarter of the
Borrower and its Subsidiaries, a certificate of a Responsible Officer of the
Borrower setting forth (i) the amount of the Cash On Hand as of the last day of
such fiscal quarter and (ii) calculations of the amount of the payment of the
Cash Flow Sweep required to be made pursuant to Section 2.7(b)(ii) with respect
to such fiscal quarter (if any), in each case, in form satisfactory to the
Administrative Agent; and


(g)    promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.



Section 5.3    Payment of Taxes and Other Obligations.


Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, in accordance with industry practice (subject,
where applicable, to specified grace periods) all its taxes (Federal, state,
local and any other taxes) and other obligations and liabilities of whatever
nature and any additional costs that are imposed as a result of any failure to
so pay, discharge or otherwise satisfy such taxes, obligations and liabilities,
except when the amount or validity of any such taxes, obligations and
liabilities is currently being contested in good faith by appropriate
proceedings and reserves, if applicable, in conformity with GAAP with respect
thereto have been provided on the books of the Credit Parties.



Section 5.4    Conduct of Business and Maintenance of Existence.


Continue to engage in business of the same general type as now conducted by it
on the Closing Date (and other businesses ancillary or related thereto) and
preserve, renew and keep in full force and effect its existence and good
standing take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business and to
maintain its goodwill; comply with all Contractual Obligations and Requirements
of Law applicable to it except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.



Section 5.5    Maintenance of Property; Insurance.


(a)    Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted).


(b)    Maintain with financially sound and reputable insurance companies
insurance on all its property (including without limitation its tangible
Collateral) in at least such amounts and against at least such risks as are
usually insured against in the same geographical area by companies engaged in
the same or a similar business (including, without limitation, hazard and
business interruption insurance); and furnish to the Administrative Agent, upon
written request, full information as to the insurance carried. The
Administrative Agent shall be named as loss payee, as its interest may appear,
with respect to any such casualty insurance providing coverage in respect of any
Collateral, and the Administrative Agent shall be named as an additional insured
with respect to any liability insurance, and each provider of any such insurance
shall agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Administrative Agent, that it will give
the Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled, and that no act or default of
any Credit Party or any other Person shall affect the rights of the
Administrative Agent or the Lenders under such policy or policies.


(c)    In case of any material loss, damage to or destruction of the Collateral
of any Credit Party or any part thereof, such Credit Party shall promptly give
written notice thereof to the Administrative Agent generally describing the
nature and extent of such damage or destruction. In case of any loss, damage to
or destruction of the Collateral of any Credit Party or any part thereof, such
Credit Party, whether or not the insurance proceeds, if any, received on account
of such damage or destruction shall be sufficient for that purpose, at such
Credit Party’s cost and expense, will promptly repair or replace the Collateral
of such Credit Party so lost, damaged or destroyed unless such Credit Party
shall have reasonably determined that such repair or replacement of the affected
Collateral is not economically feasible or is not deemed in the best business
interest of such Credit Party.





--------------------------------------------------------------------------------










Section 5.6    Inspection of Property; Books and Records; Discussions.


Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent, the Administrative Agent (and any of its representatives,
including, without limitation, counsel, accountants, environmental consultants
or engineers and other professional advisors) to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time (at the Borrower’s sole cost and expense only for the
initial visit and inspection each calendar year, except as otherwise provided
below) and upon reasonable notice and as often as may reasonably be desired, and
to discuss the business, operations, properties and financial and other
condition of the Credit Parties with officers and employees of the Credit
Parties and with their independent certified public accountants; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the sole cost and expense of the Borrower at any time during
normal business hours, with reasonable advance notice.



Section 5.7    Notices.


(a)    Immediately after any Credit Party obtains actual knowledge thereof,
provide written notice to the Administrative Agent (which shall transmit such
notice to each Lender as soon as practicable) of the occurrence of any Default
or Event of Default.


(b)    Promptly (but in no event later than five (5) Business Days after any
Credit Party obtains actual knowledge thereof) provide written notice of the
following to the Administrative Agent (which shall transmit such notice to each
Lender as soon as practicable):


(i)    the occurrence of any default or event of default under any Contractual
Obligation of any of the Credit Parties which could reasonably be expected to
have a Material Adverse Effect or involve a monetary claim in excess of
$5,000,000;


(ii)    any litigation, or any investigation or proceeding (A) affecting any of
the Credit Parties and involving amounts in controversy in excess of $5,000,000
or involving injunctions or requesting injunctive relief by or against any
Credit Party or any Subsidiary of the Credit Parties or (B) affecting or with
respect to this Credit Agreement, any other Credit Document;


(iii)    (A) the occurrence or expected occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC (other than a Permitted Lien) or a
Plan or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan or (B) the institution of proceedings or the taking
of any other action by the PBGC or any Credit Party or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan;


(iv)    any notice of any material violation received by any Credit Party from
any Governmental Authority including, without limitation, any notice of material
violation of Environmental Laws;


(v)    any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party which could reasonably be
expected to have a Material Adverse Effect;


(vi)    any attachment, judgment, lien, levy or order exceeding $5,000,000 that
may be assessed against or threatened against any Credit Party other than
Permitted Liens; and


(vii)    any other development or event which could reasonably be expected to
have a Material Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto. In
the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.



Section 5.8    Environmental Laws.


(a)    Comply in all material respects with all applicable Environmental Laws
and obtain and comply in all material respects with and maintain any and all
licenses, approvals, notifications, registrations or permits





--------------------------------------------------------------------------------







required by applicable Environmental Laws except, in each case, to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.


(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect.


(c)    Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or the Properties, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor.
The agreements in this paragraph shall survive repayment of the Notes and all
other amounts payable hereunder.





Section 5.9    Financial Covenants.


Comply with the following financial covenants:


(a)    Consolidated Lease-Adjusted Leverage Ratio. As of the end of each fiscal
quarter ending during the following periods, the Consolidated Lease-Adjusted
Leverage Ratio shall be less than or equal to:


Period
Maximum Ratio
First Amendment Effective Date through December 31, 2016
6.25 to 1.00
January 1, 2017 through June 30, 2017
6.00 to 1.00
July 1, 2017 through September 30, 2017
5.75 to 1.00
October 1, 2017 and thereafter
5.50 to 1.00



(b)    Consolidated Fixed Charge Coverage Ratio. As of the end of each fiscal
quarter ending during the following periods, the Consolidated Fixed Charge
Coverage Ratio shall be greater than or equal to:


Period
Minimum Ratio
First Amendment Effective Date through March 31, 2017
1.10 to 1.00
April 1, 2017 through September 30, 2017
1.15 to 1.00
October 1, 2017 and thereafter
1.20 to 1.00



(c)    Minimum Consolidated EBITDA. As of the end of each fiscal quarter ending
during the following periods, Consolidated EBITDA for the applicable four fiscal
quarter period ending on such date shall be not less than:




65

--------------------------------------------------------------------------------







Period
Minimum Consolidated EBITDA
First Amendment Effective Date through September 30, 2017
$15,000,000
October 1, 2017 and thereafter
$20,000,000




Section 5.10    Additional Guarantors.


The Credit Parties will cause each of their Domestic Subsidiaries (including any
Excluded Subsidiary but excluding any Immaterial Subsidiary), whether newly
formed, after acquired or otherwise existing, to promptly (and in any event
within thirty (30) days after such Domestic Subsidiary is formed or acquired (or
such longer period of time as agreed to by the Administrative Agent in its
reasonable discretion)) become a Guarantor hereunder by way of execution of a
Joinder Agreement. In connection therewith, the Credit Parties shall give notice
to the Administrative Agent not less than ten (10) days prior to creating a
Domestic Subsidiary (or such shorter period of time as agreed to by the
Administrative Agent in its reasonable discretion), or acquiring the Equity
Interests of any other Person. The Credit Party Obligations shall be secured by,
among other things, a first priority perfected security interest in the
Collateral of such new Guarantor and a pledge of 100% of the Equity Interests of
such new Guarantor and its Domestic Subsidiaries and 65% (or such higher
percentage that would not result in material adverse tax consequences for such
Credit Party) of the voting Equity Interests and 100% of the non‑voting Equity
Interests of its first‑tier Foreign Subsidiaries; provided, that in no event
shall any Credit Party be obligated to provide a pledge of any of the Equity
Interests of any Excluded Subsidiary. In connection with the foregoing, the
Credit Parties shall deliver to the Administrative Agent, with respect to each
new Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.1(b)‑(e) and 5.12 and such other documents or
agreements as the Administrative Agent may reasonably request.



Section 5.11    Compliance with Law.


Comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property, except in such instances in which (a) such law, rule, regulation,
order or restriction is being contested in good faith by appropriate proceedings
diligently conducted or (b) such noncompliance with any such law, rule,
regulation, order or restriction, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.



Section 5.12    Pledged Assets.


(a)    Cause 100% of the Equity Interests in each of its direct or indirect
Domestic Subsidiaries (other than Excluded Subsidiaries) and 65% of the voting
Equity Interests and 100% of the non-voting Equity Interests in each of its
first-tier Foreign Subsidiaries to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Security Documents or such other security documents as the
Administrative Agent shall reasonably request.


(b)    If, subsequent to the Closing Date, a Credit Party shall acquire any
securities, instruments, chattel paper or other personal property required for
perfection to be delivered to the Administrative Agent as Collateral hereunder
or under any of the Security Documents, promptly (and in any event within three
(3) Business Days) after any Responsible Officer of a Credit Party acquires
knowledge of same notify the Administrative Agent of same.


(c)    Each Credit Party shall, and shall cause each of its Subsidiaries (other
than Excluded Subsidiaries) to, take such action at its own expense as requested
by the Administrative Agent (including, without limitation, any of the actions
described in Section 4.1(d) or (e) hereof and delivery of opinions of counsel)
to ensure that the Administrative Agent has a first priority perfected Lien
(subject to Permitted Liens) to secure the Credit Party Obligations in
(i) subject to the limitations set forth in the Security Agreement, all personal
property of the Credit Parties located in the United States (other than any
liquor licenses held by Excluded Subsidiaries) and (ii) subject to the
limitations set forth in the Security Agreement, to the extent deemed to be
material by the Administrative Agent or the Required Lenders in its or their
sole reasonable discretion, all other personal property of the Credit Parties
(other than any liquor licenses held by Excluded Subsidiaries). Each Credit
Party shall, and shall cause each of its Subsidiaries to, adhere to the
covenants regarding the location of personal property as set forth in the
Security Documents.



Section 5.13    Covenants Regarding Patents, Trademarks and Copyrights.


(a)    Notify the Administrative Agent promptly if it knows or has reason to
know that any application, letters patent or registration relating to any
Patent, Patent License, Trademark or Trademark License of the Credit Parties or
any of their Subsidiaries may become abandoned, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court) regarding a Credit Party’s or any of its
Subsidiary’s ownership of any Patent or Trademark, its right to patent or
register the same, or to enforce, keep and maintain the same, or its rights
under any Patent License or Trademark License, in each case to the extent any
such developments could reasonably be expected to have a Material Adverse
Effect.


(b)    Notify the Administrative Agent promptly after it knows or has reason to
know of any adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in any court) regarding any Copyright or Copyright License of the Credit Parties
or any of their Subsidiaries, whether (i) such Copyright or Copyright License
may become invalid or unenforceable prior to its expiration or termination, or
(ii) such Credit Party’s or any of its Subsidiary’s ownership of such Copyright,
its right to register the same or to enforce, keep and maintain the same, or its
rights under such Copyright License, may become affected, in each case to the
extent any such developments could reasonably be expected to have a Material
Adverse Effect.







--------------------------------------------------------------------------------







(c)    (i) Concurrently, with the delivery of annual financial statements of the
Borrower pursuant to Section 5.1 hereof, provide the Administrative Agent and
its counsel a complete and correct list of all Intellectual Property owned by
the Credit Parties or any of their Subsidiaries that have not been set forth as
annexes of such documents and instruments; and (ii) upon request of the
Administrative Agent, execute and deliver any and all agreements, instruments,
documents, and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest in the Intellectual
Property and the general intangibles referred to in clause (i) owned by the
Credit Parties.


(d)    Take all necessary actions, including, without limitation, in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, to maintain each material item of Intellectual Property
owned by the Credit Parties and their Subsidiaries, including, without
limitation, payment of maintenance fees, filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings.


(e)    In the event that any Credit Party becomes aware that any Intellectual
Property owned by a Credit Party is infringed, misappropriated or diluted by a
third party in any material respect, notify the Administrative Agent promptly
after it learns thereof and, unless the Credit Parties shall reasonably
determine that such Intellectual Property is not material to the business of the
Credit Parties and their Subsidiaries taken as a whole take such actions as the
Credit Parties shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property.



Section 5.14    Deposit and Securities Accounts.


The Credit Parties shall maintain each of their deposit and securities accounts
with (a) a Lender or (b) a financial institution that has entered into an
account control agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided that (i) any account with a financial institution
(other than a Lender) that has an outstanding balance, or contains assets that
are valued, at all times less than $1,000,000 shall not be subject to the
requirements of this Section 5.14 and (ii) the outstanding balance of, or the
amount of assets in, all accounts excluded from the requirements of this Section
5.14 pursuant to clause (i) above shall not exceed $2,000,000 at any time.

Section 5.15    Use of Proceeds.


Use the proceeds of the Extensions of Credit (i) to pay certain costs, fees and
expenses in connection with the Transactions, (ii) to refinance certain existing
Indebtedness of the Borrower, (iii) to pay any fees and expenses associated with
this Credit Agreement on the Closing Date and (iv) for working capital and other
general corporate purposes (including, without limitation, Capital
Expenditures), in each case not in contravention of any Law or Credit Document.



Section 5.16    Further Assurances.


Upon the reasonable request of the Administrative Agent, promptly perform or
cause to be performed any and all acts and execute or cause to be executed any
and all documents for filing under the provisions of the Uniform Commercial Code
or any other Requirement of Law which are necessary or advisable to maintain in
favor of the Administrative Agent, for the benefit of the Secured Parties, Liens
on the Collateral that are duly perfected in accordance with the requirements
of, or the obligations of the Credit Parties under, the Credit Documents and all
applicable Requirements of Law.



Section 5.17    Exercise of Rights.


The Credit Parties will, and will cause each of their Subsidiaries to, enforce
all of the Credit Parties’ and their Subsidiaries’ material rights, and pursue
all material remedies available to the Credit Parties and their Subsidiaries
with diligence and in good faith in connection with the enforcement of any such
rights, in each case in accordance with the reasonable business judgment of
their respective boards of directors after taking into account the interests of
the Lenders and the Administrative Agent.


67

--------------------------------------------------------------------------------










ARTICLE VI


NEGATIVE COVENANTS


The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated and the Credit Party Obligations (other than
contingent indemnification obligations) have been paid in full other than
contingent obligations that survive the termination of the Credit Agreement
pursuant to the terms thereof, that:



Section 6.1    Indebtedness.


The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Indebtedness, except:


(a)    Indebtedness arising or existing under this Credit Agreement and the
other Credit Documents;


(b)    Indebtedness existing as of the Closing Date as set forth on
Schedule 6.1(b) and any renewals, refinancings or extensions thereof in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension;


(c)    Indebtedness incurred after the Closing Date consisting of Capital Leases
or Indebtedness incurred to provide all or a portion of the purchase price or
cost of construction of an asset; provided that (i) such Indebtedness when
incurred shall not exceed the purchase price or cost of construction of such
asset; (ii) no such Indebtedness shall be refinanced for a principal amount in
excess of the principal balance outstanding thereon at the time of such
refinancing; and (iii) the total amount of all such Indebtedness (excluding any
such Indebtedness consisting of a Sale-Leaseback Transaction permitted under
Section 6.12 to the extent such lease is deemed to be a Capital Lease) shall not
exceed $10,000,000 at any time outstanding;


(d)    Indebtedness and obligations owing under Secured Hedging Agreements and
other Hedging Agreements entered into in order to manage existing or anticipated
interest rate or exchange rate risks and not for speculative purposes;


(e)    Indebtedness owed from a Credit Party to another Credit Party;


(f)    Guaranty Obligations in respect of Indebtedness and other obligations of
the Borrower or a Subsidiary to the extent such Indebtedness or other obligation
is permitted to exist or be incurred pursuant to this Section 6.1, in each case
to the extent the related Investment made by the provider of such Guaranty
Obligation is permitted under Section 6.5;


(g)    Indebtedness evidenced by the New Jersey Liquor License Notes; and


(h)    other unsecured Indebtedness of Credit Parties which does not exceed
$10,000,000 in the aggregate at any time outstanding.



Section 6.2    Liens.


The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of their
respective property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens. Notwithstanding the foregoing, if a Credit Party shall grant a Lien on
any of its assets in violation of this Section 6.2, then it shall be deemed to
have simultaneously granted an equal and ratable Lien on any such assets in
favor of the Administrative Agent for the benefit of the Lenders. For the
avoidance of doubt, each of the Credit Parties will not, nor will it permit any
Subsidiary to, grant consensual Liens or other security interests on real
property owned by any Credit Party or its Subsidiaries in favor of any party
other than the Administrative Agent other than Permitted Liens.


68

--------------------------------------------------------------------------------










Section 6.3    Nature of Business.


The Credit Parties will not, nor will they permit any Subsidiary to, alter in
any material respect the character or conduct the businesses conducted by the
Borrower and its Subsidiaries as of the Closing Date, and other businesses that
are ancillary or related thereto.



Section 6.4    Consolidation, Merger, Sale or Purchase of Assets, etc.


The Credit Parties will not, nor will they permit any Subsidiary to:


(a)    dissolve, liquidate or wind up its affairs, consolidate or merge with
another Person, or sell, transfer, lease or otherwise dispose of its property or
assets or agree to do so at a future time except the following, without
duplication, shall be expressly permitted:


(i)    Specified Sales;


(ii)    the disposition of property or assets as a result of a Recovery Event;


(iii)    the sale, lease or transfer of property or assets from a Credit Party
to another Credit Party; provided that prior to or simultaneously with any such
sale, lease or transfer, all actions reasonably required by the Administrative
Agent shall be taken to insure the continued perfection and priority of the
Administrative Agent’s Liens on such property and assets;


(iv)    the consolidation, liquidation or merger of a Credit Party into another
Credit Party or any Subsidiary into a Credit Party; provided that (A) prior to
or simultaneously with any such consolidation, liquidation or merger, all
actions reasonably required by the Administrative Agent shall be taken to insure
the continued perfection and priority of the Administrative Agent’s Liens on the
property and assets of each such Credit Party and (B) if such consolidation,
liquidation or merger involves the Borrower, the Borrower shall be the surviving
entity;


(v)    the dissolution, liquidation or winding up of a Immaterial Subsidiary or
any sale, transfer or other disposition of assets from a Immaterial Subsidiary
to a Credit Party or another Immaterial Subsidiary;


(vi)    the termination of any Hedging Agreement permitted pursuant to
Section 6.1;


(vii)    Sale‑Leaseback Transactions permitted pursuant to Section 6.12(ii);


(viii)    the closing or relocation of Restaurants; provided that (i) the sale,
transfer or other disposition of property or assets in connection with the
closing or relocation of Restaurants does not to exceed $10,000,000 in any
fiscal year or $25,000,000 in the aggregate during the term of this Credit
Agreement or (ii) the transfer of any property or assets in connection with the
closing or relocation of Restaurants is made to a Credit Party; and


(ix)    other sales, leases or transfers of property or assets (excluding sale
and lease‑back transactions) in an amount not to exceed $25,000,000 in the
aggregate during the term of this Credit Agreement;


provided, that, with respect to clauses (i) and (v) above, at least 75% of the
consideration received therefor by such Credit Party shall be in the form of
cash or Cash Equivalents; or


(b)    (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person (other than
purchases or other acquisitions of inventory,


69

--------------------------------------------------------------------------------







leases, materials, property and equipment in the ordinary course of business,
except as otherwise limited or prohibited herein) or (ii) enter into any
transaction of merger or consolidation, except for (A) transactions permitted
pursuant to Section 6.4(a) and (B) Investments permitted pursuant to
Section 6.5.



Section 6.5    Advances, Investments and Loans.


The Credit Parties will not, nor will they permit any Subsidiary to, lend money
or extend credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any Person except for Permitted Investments.



Section 6.6    Transactions with Affiliates.


Except for transactions expressly permitted hereunder, the Credit Parties will
not, nor will they permit any Subsidiary to, enter into any transaction or
series of transactions, whether or not in the ordinary course of business, with
any officer, director, shareholder or Affiliate other than on terms and
conditions substantially as favorable as would be obtainable in a comparable
arm’s‑length transaction with a Person other than an officer, director,
shareholder or Affiliate; provided that the Credit Parties shall provide the
Administrative Agent with a written notice of any such proposed permitted
transaction a reasonable number of Business Days in advance of the consummation
of such transaction (which written notice shall set forth a summary of the
material terms of such transaction and a copy of all documentation proposed to
be executed or delivered in connection therewith); and provided further that so
long as no Default or Event of Default is continuing the foregoing restriction
shall not apply to management fees and expenses permitted by Section 6.14.



Section 6.7    Ownership of Subsidiaries; Restrictions.


The Credit Parties will not, nor will they permit any Subsidiary to, (a) permit
any person (other than the Borrower or any a wholly owned Subsidiary of the
Borrower) to own any Equity Interests of any Subsidiary of the Borrower (other
than to satisfy the requirements of applicable state law with respect to
ownership of Equity Interests of a Subsidiary formed primarily for the purpose
of holding the liquor license for a facility operated by the Credit Parties),
(b) permit any Subsidiary of the Borrower to issue or have outstanding any
shares of preferred Equity Interests, (c) permit, create, incur or assume or
suffer to exist any Lien on any Equity Interests of any Subsidiary of the
Borrower, except for Permitted Liens, or (d) become a general partner in a
partnership.



Section 6.8    Fiscal Year; Organizational Documents; Material Contracts; Etc.


No Credit Party will, nor will they permit any of its Subsidiaries to,
(a) change its fiscal year, (b) amend, modify or change its articles of
incorporation, certificate of designation (or corporate charter or other similar
organizational document) operating agreement or bylaws (or other similar
document) in any respect adverse to the interests of the Lenders without the
prior written consent of the Required Lenders, (c) change its state of
incorporation, organization or formation or have more than one state of
incorporation, organization or formation, or (d) make any change in accounting
policies or reporting practices, except as required by GAAP.



Section 6.9    Limitation on Restricted Actions.


The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor or encumber its assets pursuant to the Credit Documents, except (in
respect of any of the matters referred to in clauses (a)‑(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Credit
Agreement and the other Credit Documents, (ii) Applicable Law, (iii) any
document or instrument governing Indebtedness incurred pursuant to
Section 6.1(c); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith or
(iv) any Permitted Lien or any document


70

--------------------------------------------------------------------------------







or instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien.



Section 6.10    Restricted Payments; Prepayments of Other Indebtedness.


The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly:


(a)    declare, order, make or set apart any sum for or pay any Restricted
Payment, except:


(i)    to make dividends payable solely in the same class of Equity Interests of
such Person;


(ii)    to make dividends or other distributions payable to any Credit Party;


(iii)    [reserved];


(iv)    with respect to each fiscal year beginning on or after January 1, 2016,
the Borrower may repurchase, redeem, or otherwise acquire for value any Equity
Interests of the Borrower and/or make additional dividends and distributions to
its shareholders not otherwise permitted pursuant to this Section 6.10 so long
as, with respect to any such Restricted Payment, (A) no Default or Event of
Default then exists or would exist after giving effect to such Restricted
Payment, (B) the Credit Parties shall demonstrate to the reasonable satisfaction
of the Administrative Agent that, after giving effect to such Restricted Payment
on a Pro Forma Basis, the Credit Parties are in compliance with each of the
financial covenants set forth in Section 5.9, (C) the Borrower shall have at
least $20,000,000 of borrowing availability under the Revolving Committed Amount
after giving effect to such Restricted Payment and (D) the aggregate amount of
Restricted Payments made by the Borrower in reliance on this clause (iv) do not
exceed $10,000,000 in any such fiscal year; provided that no such repurchases,
redemptions, acquisitions or additional dividends and distributions shall be
permitted to be made pursuant to this clause (iv) from and after the First
Amendment Effective Date until the Consolidated Lease-Adjusted Leverage Ratio
for two (2) consecutive fiscal quarters of the Borrower and its Subsidiaries is
less than 5.00 to 1.0 (as demonstrated in the financial information and
certificates delivered to the Administrative Agent pursuant to Sections 5.1 and
5.2(b) for such fiscal quarters); and


(v)    there shall be permitted hereunder (A) the repurchase of Equity Interests
by the Borrower deemed to occur upon the exercise of options, warrants or other
convertible securities to the extent such Equity Interests represents a portion
of the exercise price of those options, warrants or other convertible
securities, and (B) cash payments in lieu of the issuance of fractional shares
in connection with the exercise of options, warrants or other convertible
securities.


(b)    if any Default or Event of Default has occurred and is continuing or
would be directly or indirectly caused as a result thereof, make (or give any
notice with respect thereto) any voluntary, optional or other non‑scheduled
payment, prepayment, redemption, acquisition for value (including without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Indebtedness of such Person (other than
Indebtedness under the Credit Documents) (in each case, whether or not
mandatory); or


(c)    make any payment in respect of any Subordinated Debt in violation of the
relevant subordination provisions.




71

--------------------------------------------------------------------------------








Section 6.11    Amendment of Debt Documents.


The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly:


(a)    if any Default or Event of Default has occurred and is continuing or
would be directly or indirectly caused as a result thereof, amend or modify any
of the terms of any Indebtedness of such Person (other than Indebtedness under
the Credit Documents) if such amendment or modification would add or change any
terms in a manner adverse to such Person, or shorten the final maturity or
average life to maturity or require any payment to be made sooner than
originally scheduled or increase the interest rate applicable thereto;


(b)    designate any Indebtedness (other than the Obligations) as “Designated
Senior Indebtedness” (or any comparable term) for the purposes of the
documentation governing any Subordinated Debt, or otherwise provide the holders
of any Indebtedness (other than the Obligations) with the right to deliver a
“Blockage Notice” or other rights customarily granted to the holders of
“Designated Senior Indebtedness” (or any comparable term); or


(c)    amend or modify any of the terms of any Subordinated Debt of such Person
if such amendment or modification would add or change any terms in a manner
adverse to such Person, shorten the final maturity or average life to maturity
thereof or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto or change any subordination
provision thereof.



Section 6.12    Sale‑Leaseback Transactions.


The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any of their Subsidiaries has sold or
transferred or is to sell or transfer to any other Person (other than the
Borrower or any of its Subsidiaries) or (b) which the Borrower or any of its
Subsidiaries intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by the Borrower or any
of its Subsidiaries to any Person (other than the Borrower or any of its
Subsidiaries) in connection with such lease (any such transaction, a
“Sale‑Leaseback Transaction”); provided that:


(i)    the Credit Parties may remain liable as lessee or as a guarantor or other
surety with respect to any lease entered into by any such Credit Party prior to
the Closing Date and set forth on Schedule 6.12 hereto; and


(ii)    to the extent such Sale‑Leaseback Transaction relates to a New Property,
the Credit Parties may become liable as lessee, guarantor or other surety with
respect to a new lease that would otherwise be prohibited by this Section 6.12
to the extent that (A) such lease, if a Capital Lease, is permitted pursuant to
Section 6.1(c), (B) the consideration received shall be at least equal to the
fair market value of the property sold as determined in good faith by the Credit
Party’s board of directors or other comparable managing body, (C) such
Sale‑Leaseback Transaction shall be completed on an arm’s‑length basis on terms
reasonably acceptable to the Administrative Agent, (D) no Default or Event of
Default shall exist or would exist after giving effect thereto, (E) the Credit
Parties shall be in pro forma compliance with the financial covenants set forth
in Section 5.9, (F) such Sale‑Leaseback Transaction shall be completed within
360 days of the acquisition or completion of construction, improvement or
remodeling, as the case may be, of such property or asset by the Credit Parties;
(G) the





--------------------------------------------------------------------------------







aggregate amount of assets sold pursuant to all Sale‑Leaseback Transactions made
under this subsection (ii) shall not exceed $20,000,000 during the term of this
Credit Agreement.



Section 6.13    No Further Negative Pledges.


The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except (a) pursuant
to this Credit Agreement and the other Credit Documents, (b) pursuant to any
document or instrument governing Indebtedness incurred pursuant to
Section 6.1(c); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith, and
(c) in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien; provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien.



Section 6.14    Management Fees.


The Credit Parties shall not, nor will they permit any Subsidiary to, directly
or indirectly, pay any management, consulting or similar fees to any Affiliate
or to any manager, director, officer or employee of the Credit Parties or any of
their Subsidiaries.



Section 6.15    Use of Proceeds.


The Credit Parties will not, and will not permit any Subsidiary to, use the
proceeds of any Extension of Credit, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.



Section 6.16    Immaterial Subsidiaries.


None of the Immaterial Subsidiaries shall engage in any activities or operations
whatsoever, other than general administrative and other functions required by
law.



Section 6.17    New Leases and Consolidated Capital Expenditures.


(a)    The Credit Parties and their Subsidiaries, other than with respect to the
Permitted New Lease which shall not be subject to the restrictions set forth in
this Section 6.17, shall not be permitted to enter into leases of real property
for the development of new Restaurants permitted hereunder (or make any
Consolidated Growth Capital Expenditures with respect thereto) to the extent
that the Consolidated Lease-Adjusted Leverage Ratio is greater than or equal to
5.50 to 1.0 at the time of the signing of any lease agreement for such real
property after giving effect thereto on a Pro Forma Basis; provided that:


(i)    to the extent that the Consolidated Lease-Adjusted Leverage Ratio is less
than 5.50 to 1.0 but greater than or equal to 5.00 to 1.0 at the time of the
signing of any lease agreement for such real property after giving effect
thereto on a Pro Forma Basis, the Borrower and its Subsidiaries shall be
permitted to enter into leases of real property for the development of up to
three (3) new Restaurants permitted hereunder in any fiscal year; and


(ii)    to the extent that the Consolidated Lease-Adjusted Leverage Ratio is
less than 5.00 to 1.0 at the time of the signing of any lease agreement for such
real property after giving effect thereto on a Pro Forma Basis, there shall be
no restrictions on the number of leases of real property for the development of
new Restaurants permitted hereunder in any fiscal year.




73

--------------------------------------------------------------------------------







(b)    No Credit Party shall, nor shall any Credit Party permit any Subsidiary
to, directly or indirectly make or become legally obligated to make (x) for the
fiscal year ending on December 25, 2016, Consolidated Reimaging Capital
Expenditures in excess of $4,000,000 in the aggregate during such fiscal year
and (y) for each fiscal year thereafter, Consolidated Reimaging Capital
Expenditures in excess of $3,000,000 in the aggregate during any such fiscal
year.



ARTICLE VII


EVENTS OF DEFAULT



Section 7.1    Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


(a)    Payment Default. (i) The Borrower shall fail to pay any principal on any
Loan or Note when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms thereof or hereof; or (ii) the Borrower
shall fail to reimburse the Issuing Lender for any LOC Obligations when due
(whether at maturity, by reason of acceleration or otherwise) in accordance with
the terms hereof; or (iii) the Borrower shall fail to pay any interest on any
Loan or any fee or other amount payable hereunder when due (whether at maturity,
by reason of acceleration or otherwise) in accordance with the terms hereof and
such failure shall continue unremedied for three (3) Business Days; or (iv) any
Guarantor shall fail to pay on the Guaranty in respect of any of the foregoing
or in respect of any other Guaranty Obligations hereunder.


(b)    Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Credit Agreement shall
prove to have been incorrect, false or misleading in any material respect on or
as of the date made or deemed made.


(c)    Covenant Default. (i) Any Credit Party shall fail to perform, comply with
or observe any term, covenant or agreement applicable to it contained in
Sections 5.1, 5.2, 5.4, 5.6, 5.7, 5.9 or Article VI hereof; or (ii) any Credit
Party shall fail to comply with any other covenant contained in this Credit
Agreement or the other Credit Documents or any other agreement, document or
instrument among any Credit Party, the Administrative Agent and the Lenders or
executed by any Credit Party in favor of the Administrative Agent or the Lenders
(other than as described in Sections 7.1(a) or 7.1(c)(i) above), and such breach
or failure to comply is not cured within thirty (30) days of its occurrence.


(d)    Debt Cross‑Default. (i) any Credit Party shall default in any payment of
principal of or interest on any Indebtedness (other than the Loans,
Reimbursement Obligations, the Guaranty) in a principal amount outstanding of at
least $5,000,000 for the Borrower and any of its Subsidiaries in the aggregate
beyond any applicable grace period (not to exceed 30 days), if any, provided in
the instrument or agreement under which such Indebtedness was created; (ii) any
Credit Party shall default in the observance or performance of any other
agreement or condition relating to any Indebtedness (other than the Loans,
Reimbursement Obligations, the Guaranty) in a principal amount outstanding of at
least $5,000,000 in the aggregate for the Credit Parties and their Subsidiaries
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or required to be repurchased, prepaid, defeased
or redeemed prior to its stated maturity or to be repurchased, prepaid, deferred
or redeemed (automatically or otherwise); or (iii) any Credit Party shall breach
or default any Secured Hedging Agreement or Secured Cash Management Agreement.




74

--------------------------------------------------------------------------------







(e)    Bankruptcy Default. (i) The Credit Parties or any of their Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to have it judged bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding‑up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Credit Parties or any of their Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the any Credit Party or any of its Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days
(provided that no Lender shall be required to make an Extension of Credit during
such 60 day period); or (iii) there shall be commenced against any Credit Party
or any of its Subsidiaries any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof (provided that no
Lender shall be required to make an Extension of Credit during such 60 day
period); or (iv) the Credit Parties or any of their Subsidiaries shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
or (v) the Credit Parties or any of their Subsidiaries shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due.


(f)    Judgment Default. One or more judgments, orders, decrees or arbitration
awards shall be entered against the Credit Parties or any of their Subsidiaries
involving in the aggregate a liability (to the extent not paid when due or
covered by insurance) of $5,000,000 or more and all such judgments, orders,
decrees or arbitration awards shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof.


(g)    ERISA Default. The occurrence of any of the following: (i) any Person
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving any Plan, (ii) the determination that a
Plan is in “at risk status” as defined in Section 430 of the Code or any Lien in
favor of the PBGC or a Plan (other than a Permitted Lien) shall arise on the
assets of the Borrower, any of its Subsidiaries or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a Trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) the Borrower, any of its
Subsidiaries or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, any
Multiemployer Plan or (vi) any other similar event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (i) through (vi)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect.


(h)    Change of Control. A Change of Control shall have occurred.


(i)    Failure of Credit Documents. This Credit Agreement (including the
Guaranty) or any other Credit Document or any provision hereof or thereof shall
cease to be in full force and effect (other than in accordance with its terms)
or to give the Administrative Agent and/or the Lenders the security interests,
liens, rights, powers and privileges purported to be created thereby, or any
Credit Party or any Person acting by or on behalf of any Credit Party shall
(i) deny or disaffirm any Credit Party’s obligations under this Credit Agreement
or any other Credit Document or (ii) assert the invalidity or lack of perfection
or priority of any Lien granted to the Administrative Agent pursuant to the
Security Documents.




75

--------------------------------------------------------------------------------







(j)    Hedging Agreement. Any termination payment shall be due by a Credit Party
under any Hedging Agreement and such amount is not paid within the later to
occur of five (5) Business Days after the due date thereof or the expiration of
grace periods, if any, in such Hedging Agreement.


(k)    Subordinated Debt. Any default (which is not waived or cured within the
applicable period of grace) or event of default shall occur under any
Subordinated Debt or the subordination provisions contained therein shall cease
to be in full force and effect or to give the Lenders the rights, powers and
privileges purported to be created thereby.



Section 7.2    Acceleration; Remedies.


Upon the occurrence and during the continuation of an Event of Default, then,
and in any such event, (a) if such event is a Bankruptcy Event, automatically
the Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents (including without
limitation the maximum amount of all contingent liabilities under Letters of
Credit) shall immediately become due and payable, and the Borrower shall
immediately pay to the Administrative Agent cash collateral as security for the
LOC Obligations for subsequent drawings under then outstanding Letters of Credit
in an amount equal to the maximum amount which may be drawn under Letters of
Credit then outstanding, and (b) if such event is any other Event of Default,
subject to the terms of Section 8.5, with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, take any or all of the
following actions: (i) by notice to the Borrower declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) by notice of default to the Borrower declare the Loans (with accrued
interest thereon) and all other amounts owing under this Credit Agreement and
the Notes to be due and payable forthwith and direct the Borrower to pay to the
Administrative Agent Cash Collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit in an amount equal
to the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable; and/or
(iii) exercise on behalf of the Lenders all of its other rights and remedies
under this Credit Agreement, the other Credit Documents and
Applicable Law. Except as expressly provided above in this Section 7.2,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Credit Parties.



Section 7.3    Rights and Remedies Cumulative; Non-Waiver.


The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Credit Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Credit Documents or to
constitute a waiver of any Event of Default.



Section 7.4    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations arising under the Credit Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.4 and 9.5)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.4 and 9.5.


76

--------------------------------------------------------------------------------







Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 7.5    Credit Bidding.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise The
Administrative Agent, on behalf of itself and the Lenders, shall have the right
to credit bid and purchase for the benefit of the Administrative Agent and the
Lenders all or any portion of Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.


Each Lender hereby agrees that, except as otherwise provided in any Credit
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Credit Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.



ARTICLE VIII


THE ADMINISTRATIVE AGENT



Section 8.1    Appointment and Authority.


Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions. The
Administrative Agent shall also act as the “collateral agent” under the Credit
Documents, and each of the Lenders (including in its capacity as a potential
Hedging Agreement Providers or Cash Management Agreement Providers) and the
Issuing Lenders hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and such Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Credit Party Obligations, together
with such powers and discretion as are reasonably incidental thereto (including,
without limitation, to enter into additional Credit Documents or supplements to
existing Credit Documents on behalf of the Secured Parties). In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article VIII for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles VIII and IX
(including Section 9.5, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Credit Documents) as if
set forth in full herein with respect thereto.



Section 8.2    Nature of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any


77

--------------------------------------------------------------------------------







such sub‑agent and to the Related Parties of the Administrative Agent and any
such sub‑agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.



Section 8.3    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law; and


(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.



Section 8.4    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel


78

--------------------------------------------------------------------------------







(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.



Section 8.5    Notice of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Credit Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.



Section 8.6    Non‑Reliance on Administrative Agent and Other Lenders.


Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.



Section 8.7    Indemnification.


The Lenders agree to indemnify the Administrative Agent, the Issuing Lender, and
the Swingline Lender in its capacity hereunder and their Affiliates and their
respective officers, directors, agents and employees (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective Pro Rata Shares
in effect on the date on which indemnification is sought under this Section,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Credit Party Obligations) be imposed on,
incurred by or asserted against any such indemnitee in any way relating to or
arising out of any Credit Document or any documents contemplated by or referred
to herein or therein or the Transactions or any action taken or omitted by any
such indemnitee under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section shall survive the termination of
this Agreement and payment of the Notes, any Reimbursement Obligation and all
other amounts payable hereunder.



Section 8.8    The Administrative Agent in Its Individual Capacity.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates


79

--------------------------------------------------------------------------------







may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Credit Parties or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.



Section 8.9    Successor Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the
Borrower’s approval unless an Event of Default has occurred and is continuing
(such approval not to be unreasonably withheld), to appoint a Lender or an
Affiliate of a Lender as a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided, that such successor Administrative Agent has minimum capital and
surplus of at least $500,000,000. If no successor administrative agent has
accepted appointment as Administrative Agent within sixty (60) days after the
Administrative Agent giving notice of resignation, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the
Issuing Lender under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 9.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.


Any resignation by Wells Fargo Bank, as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit; provided that Wells Fargo Bank shall remain an Issuing Lender hereunder
with respect to any outstanding Letter of Credit issued prior to its resignation
until such Letter of Credit has expired or is replaced.



Section 8.10    Other Agents.


None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “book runner,” “lead manager,” “arranger,” “lead
arranger” or “co-lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.




80

--------------------------------------------------------------------------------








Section 8.11    Collateral and Guaranty Matters.


(a)    The Lenders irrevocably authorize and direct the Administrative Agent:


(i)    to release any Lien on any Property granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the
Commitments and payment in full of all Credit Party Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (B) that is transferred or to be transferred as part of or in
connection with any sale or other disposition permitted under Section 6.4, or
(C) subject to Section 9.1, if approved, authorized or ratified in writing by
the Required Lenders;


(ii)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
Collateral that is permitted by Section 6.2; and


(iii)    to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Guarantor as a result of a transaction
permitted hereunder.


(b)    In connection with a termination or release pursuant to this
Section 8.11, the Administrative Agent shall promptly execute and deliver to the
applicable Credit Party, at the Borrower’s expense, all documents that the
applicable Credit Party shall reasonably request to evidence such termination or
release. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing such Agent’s authority to release or subordinate
its interest in particular types or items of Collateral, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 8.11.



Section 8.12    Secured Hedging Agreements and Cash Management Agreements.


Except as otherwise expressly provided in Section 9.1, no Hedging Agreement
Provider or Cash Management Agreement Provider that obtains the benefits of
Sections 2.11 and 7.2, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Credit Documents. The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Hedging Agreement or Secured
Cash Management Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedging Agreement Provider
or Cash Management Agreement Provider.




81

--------------------------------------------------------------------------------








ARTICLE IX


MISCELLANEOUS



Section 9.1    Amendments, Waivers and Release of Collateral.


(a)    General. Neither this Credit Agreement nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, modified, extended,
restated, replaced or supplemented, (by amendment, waiver, consent or otherwise)
except in accordance with the provisions of this Section nor may the Borrower or
any Guarantor be released except as specifically provided herein or in the
Security Documents or otherwise in accordance with the provisions of this
Section 9.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (i) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Credit Documents for the purpose of adding any provisions to
this Credit Agreement or the other Credit Documents or changing in any manner
the rights of the Lenders or of the Borrower or any other Credit Party hereunder
or thereunder or (ii) waive or consent to the departure from, on such terms and
conditions as the Required Lenders may specify in such





--------------------------------------------------------------------------------







instrument, any of the requirements of this Credit Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, waiver, supplement,
modification, release waiver or consent shall:


(A)    reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
Default Rate which shall be determined by a vote of the Required Lenders) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; provided that, it is
understood and agreed that (1) no waiver, modification, reduction or deferral of
a mandatory prepayment required pursuant to Section 2.7(b), nor any amendment of
Section 2.7(b) or the definitions of Asset Disposition, Debt Issuance, Cash Flow
Sweep or Recovery Event, shall constitute a reduction of the amount of, or an
extension of the scheduled date of, any principal installment of any Loan or
Note, (2) any reduction in the stated rate of interest on Revolving Loans shall
only require the written consent of each Lender holding a Commitment and (3) any
reduction in the stated rate of interest on the Term Loan shall only require the
written consent of each Lender holding a portion of the outstanding Term Loan;
or


(B)    amend, modify or waive any provision of this Section 9.1(a) or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or


(C)    amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent; or


(D)    except as otherwise provided in Section 8.11, release the Borrower or all
or substantially all of the Guarantors from their respective obligations
hereunder or under the Guaranty, without the written consent of all of the
Lenders; or


(E)    except as otherwise provided in Section 8.11, release all or
substantially all of the value of the Collateral without the written consent of
all the Lenders; or


(F)    subordinate the Loans to any other Indebtedness without the written
consent of all of the Lenders; or


(G)    permit a Letter of Credit to have an original expiry date more than
twelve (12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.3(a); or


(H)    permit the Borrower to assign or transfer any of its rights or
obligations under this Credit Agreement or other Credit Documents without the
written consent of all of the Lenders; or


(I)    amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all the Lenders as appropriate;


(J)    (i) amend, modify or waive the definition of “Secured Hedging Agreement,”
“Hedging Agreement Provider” or “Secured Party” without the consent of each
Hedging Agreement Provider; or (ii) amend, modify or waive the definition of
“Secured Cash


83

--------------------------------------------------------------------------------







Management Agreement,” “Cash Management Agreement Provider” or “Secured Party”
without the consent of each Cash Management Agreement Provider;


(K)    so long as the Commitments remain outstanding, without the written
consent of the Revolving Lenders holding in the aggregate more than 50% of the
Commitments (or if the Commitments have been terminated, 50% of the outstanding
Revolving Loans and Participation Interests (including the Participation
Interests of the Issuing Lender (in its capacity as a Lender) in any Letters of
Credit and of the Swingline Lender (in its capacity as a Lender) in any
Swingline Loans)), amend, modify or waive any provision in Section 4.2 or,
solely as such waiver or amendment relates to the satisfaction of
Section 4.2(b), waive any payment Default or payment Event of Default or any
Event of Default under Section 5.9 (or amend any Credit Document to effectively
waive any existing payment Default or payment Event of Default or any existing
Event of Default under Section 5.9); or


(L)    amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.7(b)(vi) or the pro rata treatment of payments in
Section 2.11(a), without the written consent of Lenders holding in the aggregate
at least a majority of the outstanding Term Loan;


provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.


Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.


Notwithstanding any of the foregoing to the contrary, the consent of the Credit
Parties shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver.


(b)    Voting Rights in Bankruptcy; Defaulting Lenders. Notwithstanding the fact
that the consent of all the Lenders is required in certain circumstances as set
forth above, (A) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein, (B) the Required
Lenders may consent to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding, and (C) no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except (x) that the Commitments of such Lender may not be increased
or extended without the consent of such Lender and (y) to the extent such
amendment, waiver or consent is of the type contemplated by clauses (A)-(J)
above and such Defaulting Lender is adversely impacted by such amendment, waiver
or consent more than the other Lenders.



Section 9.2    Notices.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications


84

--------------------------------------------------------------------------------







provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows:


(i)     If to the Borrower or any other Credit Party:


Bravo Brio Restaurant Group
777 Goodale Boulevard
Columbus, Ohio 43212
Attention:  Jim O’Connor
Telecopier: (614) 340-7923
Telephone: (614) 355-0163
Email: joconnor@bbrg.com


(ii)    If to the Administrative Agent:        


Wells Fargo Bank, National Association
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2703
Facsimile No.: (704) 715-0092


with a copy to:


Wells Fargo Bank, National Association
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008
Attention: Scott Martin
Telephone No.: (760) 918-2712
Facsimile No.: (760) 918 2727
E-mail: Scott.Jay.Martin@wellsfargo.com


(iii)    if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders, the Swingline Lender and the Issuing Lender hereunder may be delivered
or furnished by electronic communication (including e‑mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender, the
Swingline Lender or the Issuing Lender pursuant to Article II if such Lender,
the Swingline Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e‑mail address


85

--------------------------------------------------------------------------------







shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e‑mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e‑mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.


(c)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.



Section 9.3    No Waiver; Cumulative Remedies.


No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.



Section 9.4    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all Credit Party Obligations have been paid in full.



Section 9.5    Payment of Expenses.


(a)    Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of outside counsel for
the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender and the Swingline Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or Swingline Loan or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender (including the fees, charges and
disbursements of any outside counsel for the Administrative Agent, any Lender,
the Swingline Lender or the Issuing Lender) in connection with the enforcement
or


86

--------------------------------------------------------------------------------







protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)    Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, the Issuing
Lender and the Swingline Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any outside counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions, (ii) any Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
any Credit Party or any of its Subsidiaries, or any liability under
Environmental Law related in any way to any Credit Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (B) result from a claim brought by the Borrower
or any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Credit Document, if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.


(c)    Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Issuing Lender, Swingline Lender or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Issuing Lender or Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), Issuing Lender or Swingline Lender in connection with such
capacity.


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, none of the Credit Parties shall assert, and each of the Credit
Parties hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the Transactions, other than for
actual damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.




87

--------------------------------------------------------------------------------







(e)    Payments. All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.


(f)    Scope. This Section 9.5 shall not apply to taxes other than taxes that
represent losses, claims or damages arising from any non-tax claim.


(g)    Survival. The agreements contained in this Section shall survive the
resignation of the Administrative Agent, the Swingline Lender and the Issuing
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of the Credit Party Obligations.



Section 9.6    Successors and Assigns; Participations.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)     Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 (provided, however, that simultaneous
assignments shall be aggregated in respect of a Lender and its Approved Funds),
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).


(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.




88

--------------------------------------------------------------------------------







(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and


(C)    the consent of the Issuing Lender and Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for assignments in
respect of any Commitment.


(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that only one (1) such
fee shall be payable in respect of simultaneous assignments by a Lender and its
Approved Funds), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)     No Assignment to a Credit Party. No such assignment shall be made to any
Credit Party or any Credit Party’s Affiliates or Subsidiaries.


(vi)     No Assignment to a Defaulting Lender. No such assignment shall be made
to any Defaulting Lender or any Defaulting Lender’s Affiliates or Subsidiaries.


(vii)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and Participation Interests in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee


89

--------------------------------------------------------------------------------







thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14, 2.16 and 9.5 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or any Credit Party or any Credit Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders, Issuing Lender and Swingline Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15 and 2.17 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.7 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.11 as though
it were a Lender.


Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Extensions of Credit or other obligations
under the Credit Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement, notwithstanding any
notice to the contrary.




90

--------------------------------------------------------------------------------







(e)    Limitations Upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.15 and 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. A Participant shall not be entitled to
the benefits of Section 2.17 unless such Participant agrees, for the benefit of
the Borrower, to comply with Section 2.17 as though it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.7    Right of Set‑off; Sharing of Payments.


(a)    If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, the Swingline Lender or the Issuing Lender,
irrespective of whether or not such Lender, the Swingline Lender or the Issuing
Lender shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Swingline Lender or the Issuing Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (i)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Credit
Party Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Swingline Lender, the Issuing
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Swingline Lender, the Issuing Lender or their respective Affiliates may
have. Each Lender, the Swingline Lender and the Issuing Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:


(A)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and




91

--------------------------------------------------------------------------------







(B)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply) or (z) (1) any amounts applied by the
Swingline Lender to outstanding Swingline Loans and (2) any amounts received by
the Issuing Lender and/or Swingline Lender to secure the obligations of a
Defaulting Lender to fund risk participations hereunder.


(c)    Each Credit Party consents to the foregoing and agrees, to the extent it
may effectively do so under Applicable Law, that any Lender acquiring a
participation interest in the Loans of another Lender pursuant to the foregoing
arrangements may exercise against each Credit Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Credit Party in the amount of such participation.



Section 9.8    Table of Contents and Section Headings.


The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.



Section 9.9    Counterparts; Effectiveness; Electronic Execution.


(a)    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
all of the conditions set forth in Section 4.1 have been satisfied or waived by
the Lenders and it shall have been executed by the Borrower, the Guarantors and
the Administrative Agent and the Lenders, and the Administrative Agent shall
have received copies hereof and thereof (telefaxed or otherwise), and thereafter
this Agreement shall be binding upon and inure to the benefit of the Borrower,
the Guarantors, the Administrative Agent and each Lender and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or email shall be effective as
delivery of a manually executed counterpart of this Agreement.


(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.



Section 9.10    Integration; Continuing Agreement.


(a)    This Credit Agreement and the other Credit Documents represent the
agreement of the Credit Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Collateral Agent,
any Credit Party or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.


(b)    This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated. Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) under the Credit Documents and the Administrative


92

--------------------------------------------------------------------------------







Agent shall, at the request and expense of the Borrower, deliver all the
Collateral in its possession to the Borrower and release all Liens on the
Collateral; provided that should any payment, in whole or in part, of the Credit
Party Obligations be rescinded or otherwise required to be restored or returned
by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Credit
Documents shall automatically be reinstated and all Liens of the Administrative
Agent shall reattach to the Collateral and all amounts required to be restored
or returned and all costs and expenses incurred by the Administrative Agent or
any Lender in connection therewith shall be deemed included as part of the
Credit Party Obligations.



Section 9.11    Severability.


Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



Section 9.12    Governing Law.


This Credit Agreement and the Notes and the rights and obligations of the
parties under this Credit Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations law of
the State of New York) without regard to conflicts or choice of law principles
that would require application of the laws of another jurisdiction.



Section 9.13    Consent to Jurisdiction; Service of Process; Venue.


(a)    Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Credit Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Credit
Document shall affect any right that the Administrative Agent, any Lender, the
Swingline Lender or the Issuing Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction


(b)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.


(c)    Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.



Section 9.14    Confidentiality.


93

--------------------------------------------------------------------------------









Each of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Credit Document, or Secured
Hedging Agreement or Secured Cash Management Agreement or any action or
proceeding relating to this Agreement, any other Credit Document, Secured
Hedging Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) (i) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, in each case to the extent such party agrees
to maintain confidentiality, (ii) an investor or prospective investor in
securities issued by an Approved Fund that also agrees that Information shall be
used solely for the purpose of evaluating an investment in such securities
issued by the Approved Fund and agrees to maintain confidentiality, (iii) a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration, servicing and reporting on the
assets serving as collateral for securities issued by an Approved Fund, in each
case to the extent such party agrees to maintain confidentiality, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Swingline Lender, the Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.


For purposes of this Section, “Information” shall mean all information received
from any Credit Party or any of its Subsidiaries relating to any Credit Party or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender, the
Swingline Lender or the Issuing Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any of its Subsidiaries; provided that, in the
case of information received from any Credit Party or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential or as to which it is otherwise reasonably clear that
such information is not public. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.



Section 9.15    Acknowledgments.


The Borrower and the other Credit Parties each hereby acknowledges that:


(a)    it has been advised by counsel in the negotiation, execution and delivery
of each Credit Document;


(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and


(c)    no joint venture exists among the Lenders or among the Borrower or the
other Credit Parties and the Lenders.




94

--------------------------------------------------------------------------------








Section 9.16    Waivers of Jury Trial; Waiver of Consequential Damages.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.



Section 9.17    Patriot Act Notice.


Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes the name
and address of the Borrower and the Guarantors and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and the Guarantors in accordance with the Patriot Act.



Section 9.18    Subordination of Intercompany Debt.


Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Obligations. Notwithstanding any provision of this
Agreement to the contrary, provided that no Event of Default has occurred and is
continuing, Credit Parties may make and receive payments with respect to the
Intercompany Debt to the extent otherwise permitted by this Agreement; provided
that in the event of and during the continuation of any Event of Default, no
payment shall be made by or on behalf of any Credit Party on account of any
Intercompany Debt. In the event that any Credit Party receives any payment of
any Intercompany Debt at a time when such payment is prohibited by this
Section 9.18, such payment shall be held by such Credit Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to, the Administrative Agent.



Section 9.19    Replacement of Lenders.


If (i) any Lender requests compensation under Section 2.15, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, (iii) a Lender
does not consent to a proposed amendment, waiver, consent or release with
respect to any Credit Document that requires the consent of each Lender and that
has been approved by the Required Lenders or (iv) any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.6), all of its interests,
rights and obligations under this Agreement and the related Credit Documents to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:


(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 9.6(b)(iv);


(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in any unreimbursed
drawings under any Letters of Credit, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.15) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


95

--------------------------------------------------------------------------------









(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)    such assignment does not conflict with applicable Requirements of Laws;
and


(e)    in the case of any such assignment resulting from a Lender’s failure to
consent to a proposed change, waiver, discharge or termination with respect to
any Credit Document, the applicable amendment, modification and/or waiver of
this Credit Agreement that the Borrower has requested shall become effective
upon giving effect to such assignment (and any related assignments required to
be effected in connection therewith in accordance with Section 9.19).


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.



Section 9.20    Resolution of Drafting Ambiguities.


Each party hereto acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.



Section 9.21    Press Releases and Related Matters.


The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, unless (and only to the extent that) the Credit Parties
or such Affiliate is required to do so under law and then, in any event, the
Credit Parties or such Affiliate will consult with such Person before issuing
such press release or other public disclosure. The Credit Parties consent to the
publication by Administrative Agent or any Lender of customary advertising
material relating to the Transactions using the name, product photographs, logo
or trademark of the Credit Parties.



Section 9.22    Appointment of Borrower.


Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes under this Agreement and agrees that (a) the Borrower may execute such
documents on behalf of such Guarantor as the Borrower deems appropriate in its
sole discretion and each Guarantor shall be obligated by all of the terms of any
such document executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent or the Lender to the Borrower shall be deemed
delivered to each Guarantor and (c) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by the Borrower on behalf of each Guarantor.



Section 9.23    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent and WFS, on the other
hand, and the Credit Parties are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the Transactions and
by the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in


96

--------------------------------------------------------------------------------







connection with the process leading to such transaction, the Administrative
Agent and WFS each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for any Credit Party or any of their
Affiliates, stockholders, creditors or employees or any other Person; (c)
neither the Administrative Agent nor WFS has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Credit Party with respect to
any of the Transactions or the process leading thereto, including with respect
to any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether the Administrative Agent or WFS has advised or
is currently advising any Credit Party or any of its Affiliates on other
matters) and neither the Administrative Agent nor WFS has any obligation to any
Credit Party or any of their Affiliates with respect to the Transactions except
those obligations expressly set forth herein and in the other Credit Documents;
(d) the Administrative Agent and WFS and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Credit Parties and their Affiliates, and neither the Administrative
Agent nor WFS has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (e) the Administrative Agent
and WFS have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the Transactions (including any amendment,
waiver or other modification hereof or of any other Credit Document) and the
Credit Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each of the Credit Parties
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Administrative Agent or WFS with respect to any
breach or alleged breach of agency or fiduciary duty.



Section 9.24    Responsible Officers and Authorized Officers.


The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Responsible Officers and the Authorized Officers
with respect to all matters pertaining to the Credit Documents including, but
not limited to, the selection of interest rates, the submission of requests for
Extensions of Credit and certificates with regard thereto. Such authorization
may be changed only upon written notice to Administrative Agent accompanied by
evidence, reasonably satisfactory to Administrative Agent, of the authority of
the Person giving such notice and such notice shall be effective not sooner than
five (5) Business Days following receipt thereof by Administrative Agent (or
such earlier time as agreed to by the Administrative Agent).



ARTICLE X


GUARANTY



Section 10.1    The Guaranty.


In order to induce the Lenders to enter into this Credit Agreement, any Hedging
Agreement Provider to enter into any Secured Hedging Agreement and any Cash
Management Agreement Provider to enter into any Secured Cash Management
Agreement and to extend credit hereunder and thereunder and in recognition of
the direct benefits to be received by the Guarantors from the Extensions of
Credit hereunder, any Secured Hedging Agreement and any Secured Cash Management
Agreement, each of the Guarantors hereby agrees with the Administrative Agent,
the Lenders the Hedging Agreement Providers and the Cash Management Agreement
Providers as follows: Each Guarantor hereby unconditionally and irrevocably
jointly and severally guarantees as primary obligor and not merely as surety the
full and prompt payment when due, whether upon maturity, by acceleration or
otherwise, of any and all indebtedness of the Borrower to the Administrative
Agent, the Lenders, the Hedging Agreement Providers and the any Cash Management
Agreement Providers. If any or all of the indebtedness becomes due and payable
hereunder, under any Secured Hedging Agreement or under any Secured Cash
Management Agreement, each Guarantor unconditionally promises to pay such
indebtedness to the Administrative Agent, the Secured Parties or their
respective order, or demand, together with any and all reasonable expenses which
may be incurred by the Administrative Agent or the Secured Parties in collecting
any of the Credit Party Obligations. The word “indebtedness” is used in this
Article X in its most comprehensive sense and means any and all advances, debts,
obligations and liabilities of the Borrower arising in connection with this
Credit Agreement, the other Credit Documents, any Secured Hedging Agreement or
any Secured Cash Management Agreement, including specifically all Credit Party
Obligations, in each case, heretofore, now, or hereafter made, incurred or
created, whether voluntarily or involuntarily, absolute or contingent,
liquidated or unliquidated, determined or undetermined, whether or not such
indebtedness is from time to time reduced, or


97

--------------------------------------------------------------------------------







extinguished and thereafter increased or incurred, whether the Borrower may be
liable individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.


Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
Applicable Law (whether federal or state and including, without limitation,
Bankruptcy Laws).



Section 10.2    Bankruptcy.


Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Secured Parties whether or not due or payable by the Borrower
upon the occurrence of any of the events specified in Section 7.1(e), and
unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Secured Parties, or order, on
demand, in lawful money of the United States. Each of the Guarantors further
agrees that to the extent that the Borrower or a Guarantor shall make a payment
or a transfer of an interest in any property to the Administrative Agent or any
Secured Party, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to the Borrower or a Guarantor, the estate of the
Borrower or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such avoidance or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.



Section 10.3    Nature of Liability.


The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent or any Secured Party on the Credit Party Obligations which
the Administrative Agent or such Secured Party repays the Borrower pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each of the Guarantors waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding.



Section 10.4    Independent Obligation.


The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.



Section 10.5    Authorization.


Each of the Guarantors authorizes the Administrative Agent and each Secured
Party without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to (a) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Credit Party Obligations or any part thereof in accordance with
this Agreement, any Secured Hedging Agreement and any Secured Cash Management
Agreement, as applicable, including any increase or decrease of the rate of
interest thereon, (b) take and hold security from any Guarantor or any other
party for the payment of this Guaranty or the Credit Party Obligations and
exchange, enforce waive and release any


98

--------------------------------------------------------------------------------







such security, (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent and the Lenders in their discretion may
determine, (d) release or substitute any one or more endorsers, Guarantors, the
Borrower or other obligors and (e) to the extent otherwise permitted herein,
release or substitute any Collateral.



Section 10.6    Reliance.


It is not necessary for the Administrative Agent or any Secured Party to inquire
into the capacity or powers of the Borrower or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any Credit
Party Obligations made or created in reliance upon the professed exercise of
such powers shall be guaranteed hereunder.



Section 10.7    Waiver.


(a)    Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent or
any Secured Party to (i) proceed against the Borrower, any other guarantor or
any other party, (ii) proceed against or exhaust any security held from the
Borrower, any other guarantor or any other party, or (iii) pursue any other
remedy in the Administrative Agent’s or any Secured Party’s power whatsoever.
Each of the Guarantors waives any defense based on or arising out of any defense
of the Borrower, any other guarantor or any other party other than payment in
full of the Credit Party Obligations (other than contingent indemnity
obligations), including without limitation any defense based on or arising out
of the disability of the Borrower, any other guarantor or any other party, or
the unenforceability of the Credit Party Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower
other than payment in full of the Credit Party Obligations. The Administrative
Agent may, at its election, foreclose on any security held by the Administrative
Agent or any Lender by one or more judicial or nonjudicial sales (to the extent
such sale is permitted by Applicable Law), or exercise any other right or remedy
the Administrative Agent or any Lender may have against the Borrower or any
other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Credit Party
Obligations have been paid in full and the Commitments have been terminated.
Each of the Guarantors waives any defense arising out of any such election by
the Administrative Agent or any of the Lenders, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the Guarantors against the Borrower or any other party
or any security.


(b)    Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.


(c)    Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code, or otherwise) to
the claims of any Secured Party against the Borrower or any other guarantor of
the Credit Party Obligations of the Borrower owing to such Secured Party
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations shall have been paid in full and the Commitments
have been terminated. Each of the Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent or
any Secured Party now have or may hereafter have against any Other Party, any
endorser or any other guarantor of all or any part of the Credit Party
Obligations of the Borrower and any benefit of, and any right to participate in,
any security or collateral given to or for the benefit of the Secured Parties to
secure payment of the Credit Party Obligations of the Borrower until such time
as the Credit Party Obligations (other than contingent indemnity obligations)
shall have been paid in full and the Commitments have been terminated.


99

--------------------------------------------------------------------------------










Section 10.8    Limitation on Enforcement.


The Secured Parties agree that this Guaranty may be enforced only by the action
of the Administrative Agent acting upon the instructions of the Required Lenders
and that no Secured Party shall have any right individually to seek to enforce
or to enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Secured Parties under the terms of this Credit Agreement and under any Secured
Hedging Agreement. The Secured Parties further agree that this Guaranty may not
be enforced against any director, officer, employee or stockholder of the
Guarantors.



Section 10.9    Confirmation of Payment.


The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the Borrower, the Guarantors or
any other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 10.2.




100

--------------------------------------------------------------------------------








Section 10.10    Keepwell.


Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Credit Party to
honor all of such Specified Credit Party’s obligations under this Agreement and
the other Credit Documents in respect of Swap Obligations; provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 10.10
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 10.10 or otherwise under this
Agreement voidable under Applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount. The obligations of each
Qualified ECP Guarantor under this Section 10.10 shall remain in full force and
effect until the Credit Party Obligations have been paid in full and the
Commitments have expired or terminated. Each Qualified ECP Guarantor intends
that this Section 10.10 constitute, and this Section 10.10 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Credit Party for all purposes of Section la(18)(A)(v)(II) of the
Commodity Exchange Act.
[REMAINDER OF PAGE INTENTIONALLY BLANK]




101

--------------------------------------------------------------------------------
















EXHIBIT B


Amendments to Schedules













--------------------------------------------------------------------------------








Schedule 1.1(a)


COMMITMENTS AND PRO RATA SHARES




Lender




Revolving Commitment




Outstanding
Term Loan


   Pro Rata Share
 
 
 
 
Wells Fargo Bank, National Association


$9,000,000.00




$10,500,000.00


30.000000000
%
 
 
 
 
Bank of America, N.A.


$7,500,000.00




$8,750,000.00


25.000000000
%
 
 
 
 
KeyBank National Association


$7,500,000.00




$8,750,000.00


25.000000000
%
 
 
 
 
The Huntington National Bank


$6,000,000.00




$7,000,000.00


20.000000000
%
 
 
 
 


Total


$30,000,000.00




$35,000,000.00




100.000000000%












--------------------------------------------------------------------------------








Schedule 1.1(b)


Existing Investments


None.







--------------------------------------------------------------------------------








Schedule 1.1(c)


Existing Liens


Existing Liens
 
None.







--------------------------------------------------------------------------------








Schedule 1.1(d)


Existing Letters of Credit




Issue Date
Expiry Date
LC#
Beneficiary
Balance
3/3/2010
4/1/2015
SM220571
Continental Casualty Company (Evergreen)
$18,000
4/14/2010
4/1/2015
SM225374
Ace American Insurance Company (Evergreen)
$1,920,277
3/31/2010
4/23/2015
SM234593
International Fidelity Insurance Company
$100,000
4/9/2010
3/1/2015
SM231223
Ohio Bureau of Workers' Compensation
$185,000
8/10/2010
11/30/2015
SM237655
Baja Sol Ohio, LLC and W. Cooper Enterprises, LLC
$133,100



*Balance as of October 31, 2014.







--------------------------------------------------------------------------------








Schedule 1.1(e)


Authorized Officers


Brian O'Malley - President, Chief Executive Officer and Director


James J. O’Connor - Executive Vice President, Chief Financial Officer, Treasurer
and Secretary


Khanh Collins - Chief Operating Officer







--------------------------------------------------------------------------------








Schedule 1.1(f)


Excluded Subsidiaries




Subsidiary
Cherry Hill Two, LLC














--------------------------------------------------------------------------------












Schedule 1.1(g)


Immaterial Subsidiaries




Subsidiary
Bravo Development of Kansas, Inc.
Brio Tuscan Grille of Maryland, Inc.
Cherry Hill Two, LLC
Brio Tuscan Grille of Baltimore, LLC
Brio Tuscan Grille of Bethesda, LLC
Brio Marlton LLC
Brio Tuscan Grille, of Cherokee, LLC








--------------------------------------------------------------------------------








Schedule 2.2(b)


Fiscal Quarters




December 25, 2016
March 26, 2017
June 25, 2017
September 24, 2017
December 31, 2017
April 1, 2018
July 1, 2018
September 30, 2018
December 30, 2018
March 31, 2019
June 30, 2019
September 29, 2019
December 29, 2019







--------------------------------------------------------------------------------








Schedule 3.11(a)


Subsidiaries


Subsidiary
Authorized Shares/Units
Outstanding Shares/Units
Ownership
Bravo Development of Kansas, Inc.
100 shares of Common Stock
20 shares of Common Stock
100% by the Borrower
Brio Tuscan Grille of Maryland, Inc.
40 shares of Common Stock
40 shares of Common Stock
38 shares (95.0%) owned by the Borrower 1
Cherry Hill Two, LLC
1 membership unit
1 membership unit
100% owned by the Borrower*
Brio Tuscan Grille of Baltimore, LLC
1 membership unit
1 membership unit
100% owned by the Borrower
Brio Tuscan Grille of Bethesda, LLC
1 membership unit
1 membership unit
100% owned by the Borrower
Brio Marlton LLC
1 membership unit
1 membership unit
100% owned by the Borrower
Brio Tuscan Grille, of Cherokee, LLC
1 membership unit
1 membership unit
100% owned by the Borrower





* The membership unit in Cherry Hill Two, LLC has been pledged to Cherry Hill
Towne Partners, L.L.C. pursuant to that certain Pledge and Purchase Agreement,
dated as of November 2006.





































--------------------------------------------------------------------------------



1     1 share owned by each of James J. O'Connor and Debra Noone





--------------------------------------------------------------------------------








Schedule 3.14


Intellectual Property


Trademarks
Trademark
Status
Country
Application No.
Application Date
Registration No.
Registration Date
BON VIE
Registered
USA
76/225708
3/16/2001
2773908
10/14/2003
BON VIE (LOGO)


Registered
USA
76/314784
9/18/2001
2668498
12/31/2002

image0a04.jpg [image0a04.jpg]
BRAVO BRIO Restaurant Group, Inc.
Registered
USA
85/198149
12/15/2010
3,997,375
7/19/2011
BRAVO!
Registered
USA
77/558272
8/28/2008
3,602,083
4/7/2009
BRAVO! CUCINA ITALIANA
Registered
USA
76/048342
5/15/2000
2,622,987
9/24/2002
BRAVO! ITALIAN KITCHEN
Registered
USA
77/239451
7/26/2007
3,404,924
4/1/2008
BRAVO! Stylized
Registered
USA
77/558263
8/28/2008
3,602,082
4/7/2009

image1a03.jpg [image1a03.jpg]
BRIO & Design
Registered
USA
74/725916
9/7/1995
2,018,983
11/26/1996

image2a04.jpg [image2a04.jpg]
BRIO
Registered
USA
76/603870
7/23/2004
2,996,778
9/20/2005
BRIO TUSCAN GRILLE & Design
Registered
USA
78/605918
4/11/2005
3,191,292
1/2/2007

image3a03.jpg [image3a03.jpg]
BRIO TUSCANY GRILLE
Registered
USA - California
57,661
5/9/2003
57,661
5/9/2003
CUCINA BRAVO! ITALIANA
Registered
USA
76/048071
5/15/2000
2,622,985
9/24/2002



Domain Names
•
www.workatbravo.com

·
www.workatbrio.com

·
www.bravoitalian.com

·
www.brioitalian.com

·
www.bonvie.com

·
www.bbrg.com

·
www.bestitalianusa.com

·
www.mybravoreward.com






--------------------------------------------------------------------------------







·
www.mybrioreward.com

·
www.tellbravo.com

·
www.tellbrio.com

·
www.earnthereturn.com

·
www.brioreward.com

·
www.bravoreward.com

·
www.briorewards.com

·
www.bravorewards.com

·
www.bravobriorestaurantgroup.com






--------------------------------------------------------------------------------








Schedule 3.16(a)


Owned Real Property


Property Address
County
Owner
3000 Hayden Road, Columbus, Ohio 43235
Franklin
Bravo Brio Restaurant Group, Inc.
777 Goodale Blvd
Suite 100
Columbus, OH 43212
8651 Castle Creek Parkway, Indianapolis, Indiana 46250
Marion
Bravo Brio Restaurant Group, Inc.
777 Goodale Blvd
Suite 100
Columbus, OH 43212
7470 Vantage Drive, Columbus, Ohio 43235
Franklin
Bravo Brio Restaurant Group, Inc.
777 Goodale Blvd
Suite 100
Columbus, OH 43212
4976 McKnight Road, Pittsburgh, Pennsylvania 15237
Allegheny
Bravo Brio Restaurant Group, Inc.
777 Goodale Blvd
Suite 100
Columbus, OH 43212












--------------------------------------------------------------------------------








Schedule 3.16(b)


Leased Real Property






Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Corporate Office
777 Goodale Street, Suite 100
Columbus, OH 43212
Franklin
777 Goodale Partners, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


3/31/2026; may be renewed for two five-year terms
$272,610 subject to adjustment in future years; first renewal term $370,696;
second renewal term $404,714
Bravo! Dayton #4
2770 Miamisburg – Centerville Road
Dayton, Ohio 45459
Montgomery
Dayton Mall Venture, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2022 may be renewed through 1/31/2027
$91,800
2/1/2017: $93,525 subject to adjustment in future years
Bravo! Willowlake #9
2658 Lake Circle Drive
Indianapolis, IN 46268
Marion
USRP Willow East LLC/Regency Centers Corporation
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2018, one renewal term remains
$177,930; rent increases annually, renewal term; $200,283
Bravo! Metairie #10
3413 Veteran’s Memorial Blvd
Metairie, LA 70002
Jefferson
Greater Lakeside Corporation, agent for Causeway Associates
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


2/28/2024
$225,000; years 6-10; $250,000






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Easton #11
3993 Easton Station
Columbus, OH 43219
Franklin
Easton Town Center LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


12/31/2024, one renewal term remains
$387,987; years 5-8 $434,536; years 9-12 $486,687; first renewal; $535,507


Bravo! Robinson #12
211 Summit Park Drive
Pittsburgh, PA 15275
Allegheny
Lafayette Partners
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2025; no additional renewal terms
;
Bravo! Cranberry #13
2001 – Route #19
Cranberry Township, PA 16066
Butler
Palt Partners Cranberry
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2025; no additional renewal terms
4/1/16 - 1/31/2020; $175,614 2/1/2020 - 1/31/2025 = $182,638
Brio Winter Park #14
480 N. Orlando Avenue – Ste. #108
Winter Park, FL 32789
Orange
Winter Park Town Center, Ltd.
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for two five-year terms
Thru 1/31/2015 $191,490.00; second renewal term: $204,490; third renewal term:
$217,490; fourth renewal term: $230,490






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Buckhead #15
2964 Peachtree Road N.W.
Atlanta, GA 30305
Fulton
TSO Buckhead Centre Partners LP
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


11/30/2017; may be renewed for one two-year term
$197,256; 12/2015- 11/2017 rent changes - $209,124 renewal option 12/17 – 11/18
 $209,124 12/18 – 11/19; $221,616


Bravo! Waterfront #16
250 W. Bridge St.
W. Homestead, PA 15120
Allegheny
M & J Wilkow Properties, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2021; may be renewed for one five-year term


first renewal term: $229,026;
second renewal term: $251,928
Bon Vie Easton #17
4089 The Strand East
Columbus, OH 43219
Franklin
Easton Town Center LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2022 no additional renewals;
$242,928 renewal term 2/1/2017: $263,172
Brio Birmingham #18
591 Brookwood Village
Birmingham, AL 35209
Jefferson
CAPREF Brookwood Village LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2022; may be renewed for one five-year term
$293,114; first renewal term: $332,724; second renewal term: $380,256






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Newport #20
1 Levee Way – Ste. #1140
Newport, KY 41071
Campbell
Newport on the Levee LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2023; may be renewed for one five-year terms
$264,757.50; 2/2018 – 1/2023 $304,429; second renewal term 2/2023-1/2028:
$350,068
Bravo! Lansing #21
2970 Towne Centre Blvd.
Lansing, MI 48912
Ingham
Inland Western Lansing Eastwood LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


9/30/2022; no additional renewals
$229,000; renewal term 10/1/2017-9/30/2022: $252,890.
Brio Millenia #22
The Mall at Millenia
4200 Conroy Rd., Ste. 154
Orlando, FL 32839
Orange
Forbes Taubman Orlando LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


10/31/2017; may be renewed for one five-year term
$294,320; Renewal term 11/1/2017-10/31/2022: $316,394
Bravo! Rochester #23
Village of Rochester Hills
286 N. Adams Rd.
Rochester Hills, MI 48309-1359
Oakland
Vorh Associates LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


12/31/2017; may be renewed for two five-year terms
$253,044; Renewal term years 16-20: $281,160; Renewal term years 21-25: $316,305
Brio Perimeter #24
700 Ashwood Parkway
Atlanta, GA 30338
Dekalb
Branch Ashwood Associates, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


10/31/17; may be renewed for two five-year terms
$160,425; second renewal term: 11/17-10/22 $235,736; third renewal term
11/22-10/27: $271,036






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Crocker Park #25
200 Crocker Park Blvd.
Westlake, OH 44145
Cuyahoga
CP Commercial Delware LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


7/31/2020; may be renewed for two five-year terms
7/2015 $231,300; renewal years 8/2015 – 7/2020; $259,056 renewal years 8/2020 –
7/2025 $285,270




Bravo! Eton #26
28889 Chagrin Blvd.
Woodmere, OH 44122
Cuyahoga
Chagrin Retail LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


9/30/2018; may be renewed for one five-year terms
$238,795; second renewal term: $262,958
Bravo! Leawood #27
5005 West 117th St.
Leawood, Kansas 66211
Johnson
Leawood TCP, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


3/31/2018; may be renewed for two five-year terms
$185,328; second renewal term: $203,832; third renewal term: $224,215






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Bravo! Louisville #28
206 Bullitt Lane
Louisville, KY 40222
Jefferson
PNC Bank, National Association and Stock Yards Bank & Trust Company
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


9/30/2017; may be renewed for four five-year terms
$82,955; first renewal term 10/2017-9/2020: $95,398; second renewal term
10/2020-9/2025: $109,708; third renewal term: 10/2025-9/2030 $126,164; fourth
renewal term: 10/2030-9/2035 $145,089


Brio Legacy #29
24325 Cedar Road, Legacy Village
Lyndhurst, OH 44124
Cuyahoga
Legacy Village Partners LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


12/31/2018; may be renewed for one five-year term
$270,000; second renewal term: $300,000
Brio West Palm #30
The Gardens Mall
3101 PGA Blvd.
Palm Beach Gardens, FL 33410
Palm Beach
Forbes/Cohen Florida Limited Partnership
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


6/30/2018; may be renewed for one five-year term
$225,000; renewal term: $247,500






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Bravo! West Chester #31
9436 Waterfront Dr.
West Chester, OH 45069
Butler
ARC SWWCHOH001, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


7/31/2018; may be renewed for two five-year terms
$232,560; second renewal term: $255,816; third renewal term: $279,072
Brio Frontenac #32
1601 South Lindbergh Blvd.
St. Louis, MO 63131
Saint Louis
Plaza Frontenac Acquisition, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


12/31/2018; may be renewed for three five-year terms remaining
$281,361; second renewal term: $309,497; third renewal term: $340,423 fourth
renewal term: $374,466
Brio Stony Point #33
9210 Stony Point Parkway
Richmond, VA 23235
Chesterfield
TM Stony Point Park, LP
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


9/30/2018; may be renewed for one five-year term
$273,175; renewal term: $312,200
Bravo! Galleria #34
1500 Washington Rd.
Pittsburgh, PA 15228
Allegheny
Continental/Galleria (Limited Partnership)
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


6/30/2026 may be renewed for one five-year term
$236,203; 1/1/2019 – 6/30/2026 : $253,075; one renewal term: $269,946
Brio Woodlands #35
1201 Lake Woodlands Dr. Ste. 303
(Woodlands Shopping Center)
The Woodlands, TX 77380
Montgomery
The Woodlands Mall Associates
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for two remaining five-year term
first renewal term: $272,250; second renewal term: $299,475; third renewal term:
$329,400






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Bravo! Knoxville #36
106 Major Reynolds Place
(Knollwood Commercial Park)
Knoxville, TN 37919-4853
Knox
Spartan Holdings, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2019; may be renewed for three five-year terms
$135,000; years 11-15: $150,000; first renewal term: $165,000; second renewal
term: $180,000; third renewal term: $200,000
Bravo! Glenview #37
2600 Navy Blvd.
Glenview, IL 60025
Cook
T Glenview Center IL, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


12/31/2023; may be renewed for two five-year terms
$187,500; years 8/2016 – 12/2020: $202,500; 1/2021 – 12/2023:
$225,000
first renewal term: $262,500; second renewal term; $285,000
Bravo! Zona Rosa #38
7301 N.W. 87th Street
Kansas City, MO 64153
Platte
Zona Rosa Development, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for one five-year term
$212,463; years 11-15: $228,201; renewal term: $267,546
Bravo! Virginia Beach #39
193 Central Park Avenue
Virginia Beach, VA 23462
Virginia Beach City
Town Center Associates 8, L.L.C.
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for three five-year terms
$238,380; years 11-15: $254,272; first renewal term: $286,056; second renewal
term: $317,840; third renewal term: $357,570






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Bravo! Jordan Creek #40
Jordan Creek Town Center
120 South Jordan Creek Parkway
West Des Moines, IA 50266
Dallas
GGP Jordan Creek L.L.C.
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for two five-year terms
$214,191; years 6-10: $235,610; years 11-15: $259,171; First renewal $285,111;
Second renewal: $306,769
Brio Country Club #41
Country Club Plaza
502 Nichols Drive
Kansas City, MO 64112
Jackson
Country Club Plaza JV, LLC C/oThe Taubman Company, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for one five-year term
$281,313; years 11-15: $305,775; renewal term: $346,545
Bravo! Livonia #42
17700 Haggerty Road
Livonia, MI 48152
Wayne
Schoolcraft Commons Unit 3, L.L.C.
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for four five-year terms
$152,500; years 11-15: $167,500; first renewal term: $181,500; second renewal
term: $199,650; third renewal term: $219,615; fourth renewal term: $241,576
Bravo! Mentor #43
7787 Reynolds Road
Mentor, OH 44060
Lake
Torrent Properties, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for three five-year terms
$185,000; years 11-15: $195,000; first renewal term: $210,000; second renewal
term: $225,000; third renewal term: $240,000






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Bravo! Memorial Square #44
13810 North Pennsylvania Avenue
Oklahoma City, OK 73134
Oklahoma
Memorial Square 1031 L.L.C.SC, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2021; may be renewed for three five-year terms
$110,000; years 12-15: $125,000; first renewal term: $140,000; second renewal
term: $150,000; third renewal term: $160,000
Bravo! Brookfield Square #45
Brookfield Square, Unit D68
95 N. Moorland A147
Brookfield, WI 53005
Waukesha
Brookfield Square Joint Venture
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2021; may be renewed for one five-year terms
first renewal term: $231,420; second renewal term: $264,480
Bravo! Franklin Park #46
5001 Monroe Street, Suite R-3
Toledo, OH 43623
Lucas
Starwest Franklin Park Mall, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2021; may be renewed for one five-year terms
first renewal term: $255,000; second renewal term: $280,500
Brio Somerset #47
Somerset Collection
2801 West Big Beaver Road, Suite E150
Troy, MI 48084-3201
Oakland
Somerset Collection Limited Partnership
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2021
Months 1-60: $234,850; months 61-120: $261,600; balance of term: $288,530








--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Tysons Corner #48
7854L Tysons Corner Center
McLean, VA 22102
Fairfax
Tysons Corner Holdings LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2021; may be renewed for two five-year terms
$312,132; years 11-15: $354,312; first renewal term: $396,492; second renewal
term: $438,672
Brio La Cantera #94
The Shops at La Cantera
15900 La Cantera Parkway,
Bldg #11, Suite 11200
San Antonio, TX 78256
Bexar
La Cantera Retail Limited Partnership
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


See store 94
 
Bravo! Belden Village #52
4224 Everhard Road NW
Canton, OH 44718
Stark
Belden Mall, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2022; may be renewed for three five-year terms
$191,250; 2/1/2012-1/31/2017: $206,250; 2/1/2017-1/31/2022: $221,250; first
renewal term: $243,750; second renewal term: $251,250; third renewal term:
$266,250
Brio Waterside #53
5505 Tamiami Trail N Suite J1
Naples, FL 34108
Collier
Waterside Shops at Pelican Bay Trust
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/22
Months 1-60: $216,000; months 61-120: $252,000; balance of term: $288,000






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Southlake #54
Southlake Town Square
1431 Plaza Place
Southlake, TX 76092
Tarrant
SLTS Grand Avenue II, L.P.
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2022; may be renewed for three five-year terms


$212,204; years 6-10: $235,145; years 11-15: $258,086; first renewal term:
$282,556; second renewal term: $309,474; third renewal term: $339,144
Brio Piedmont #55
4720 Piedmont Row Drive, Suite 150
Charlotte, NC 28209
Mecklenburg
Piedmont Row Drive, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


6/30/2021; may be renewed for three five-year terms
$245,910; years 16-20: $266,402; years 21-25: $286,896; years 26-30: market rate




Brio The Green #56
4459 Cedar Park Drive
Beaver Creek, OH 45440
Greene
The Greene, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2022; may be renewed for one five-year terms
$250,824; 2/1/2012-1/31/2017: $286,656; first renewal term: $322,488; second
renewal term: $358,320
Bravo! Greensboro #57
3324 West Friendly Avenue
Greensboro, NC 27410
Guilford
CBL-Shops at Friendly, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2022; may be renewed for two five-year terms
$218,950; 2/1/2012-1/31/2017: $228,950; 2/1/17-1/31/2022: $238,950; first
renewal term: $120,000; second renewal term: $130,000






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Bravo! Walden #58
Sublot: TH133
One Walden Galleria
Buffalo, NY 14225
Erie
Pyramid Walden Company, L.P.
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2023; may be renewed for two five-year terms
$200,775; years 6-10: $212,025; years 11-15: $230,775; first renewal term:
$268,275; second renewal term: $287,025




Bravo! Uptown #60
2220 Louisiana Boulevard, NE
Albuquerque, NM
Bernalillo
ABQ Uptown, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2027; may be renewed for four five-year terms
$215,000; years 6-10: $236,500;years 11-15: $260,150; years 16-20: $286,165;
first renewal term: $314,781; second renewal term: $346,259; third renewal term:
$380,885; fourth renewal term: $418,974
Brio Cherry Hill #62
901 Haddonfield Road, Suite C
Cherry Hill, NJ 08002
Camden
Cherry Hill Towne Center Partners, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2023; may be renewed for two five-year terms
$342,920; years 6-10: $377,212; years 11-15: 4414,933; first renewal term:
$456,426; second renewal term: $502,035






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Lombard #63
330 Yorktown Shopping Center
Lombard, IL 60148
Dupage
YTC Butterfield Owner, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2018; may be renewed for three five-year terms
$232,000; years 6-10: $260,000; first renewal term: $285,000; second renewal
term: $319,200; third renewal term: $357,504
Brio Pembroke #64
14576 S.W. Fifth Street
Pembroke Pines, FL 33027
Broward
JRA HHF Venture, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2019; may be renewed for two five-year terms
$236,124; years 6-10: $252,990; first renewal term: $278,289; second renewal
term: $306,117
Brio Allen #65
810 Central Expressway
Allen, TX 75013
Collin


Watters Creek Owner, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


4/30/2018; may be renewed for two five-year terms
$224,000; years 6-10: $240,640; first renewal term: $271,040; second renewal
term: $298,160
Bravo! Lehigh #66
950 Lehigh Lifestyle Center
Whitehall, PA 18052
Lehigh
Mall At Lehigh Valley, L.P.
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2018; may be renewed for two five-year terms
Months 1-60: $224,756; months 60 to end of term: $240,810; first renewal term:
$280,945; second renewal term: $321,080






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Las Vegas #67
6653 Las Vegas Blvd. South
Las Vegas, NV 89119
Clark
TSLV, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2019; may be renewed for one five-year term
$412,850;
Years 3-5: $454,135
 years 6-10: $478,906; renewal term: $511,934
Bravo! Partridge Creek #68
Partridge Creek Fashion Mall
Space #R-104
17430 Hall Road
Clinton Township, MI 48038
Macomb
TM Partridge Creek Mall, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2023; may be renewed for one five-year term
$210,000; years 6-10: $231,000; balance of initial term: $254,100; renewal term:
$276,600
Brio Polaris #70
1500 Polaris Parkway, Suite 200
Columbus, OH 43240
Delaware
PFP Columbus, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


12/31/2021; may be renewed for one five-year terms
first renewal term: $319,440; second renewal term: $351,360
Bravo! Summit Mall #71
3265 W. Market Street
Fairlawn, OH 44333
Summit
Mall At Summit, LLC


Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2019; may be renewed for two five-year terms
$172,500; years 7-11: $187,500; first renewal term: $202,500; second renewal
term: $222,750


Brio Gilbert #72
2150 E. Williams Field Road
Gilbert, AZ 85295
Maricopa


Westcor Santan Village LLC


Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


Approximately 7/31/2017; may be renewed for two five-year terms
$246,246; first / second renewal term: rent adjusts subject to renewal terms,
i.e. CPI






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Park Meadows #74
8401 Park Meadows Center Drive
Lone Tree, Colorado 80124
Douglas
Rouse-Park Meadows LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


3/31/2018; may be renewed for two five-year terms
$292,000; 4/1/2011-3/31/2015: $321,200; 4/1/2015-3/31/2018: $353,360; first
renewal term: $395,763; second renewal term: $455,128


Bravo! Dellagio #75
7924 Via Dellagio Way
Orlando, FL 32819
Orange
Excel Dellagio, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


Approximately 11/30/2018; may be renewed for four five-year terms
$270,000; years 6-10: $297,000; first renewal term: $326,700; second renewal
term: $359,400; third renewal term: $395,325; fourth renewal term: $434,850
Brio Crabtree #76
4325 Glenwood Ave.
Raleigh, NC 27612
Wake
CVM Holdings, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


12/2/2018; may be renewed for two five-year terms
$334,765; years 6-10: $375,590; and first renewal term: $400,085; second renewal
term: $424,580
Bravo! Deerfield #77
5045 Deerfield Blvd.
Mason, OH 45040
Warren


Ramco-Gershenson Properties, LP
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


4/30/2023; may be renewed for two five-year terms
$268,000; years 6-10: $294,800; years 11-15: $324,240; first renewal term:
$356,664; second renewal term: $392,330






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Bravo! West Farms #80
325 Westfarms Mall
Farmington, CT 06032
Hartford
West Farms Mall, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for two five-year terms
$220,740; year 6 to end of term: $242,814; first renewal term: $268,567; second
renewal term: $309,036
Bravo! Annapolis #81
50 West St.
Annapolis, MD 21401
Anne Arundel
Annapolis Towne Centre at Parole, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for three five-year terms
$240,000; years 6-10: $264,000; first renewal term: $290,400; second renewal
term: $319,400; third renewal term: $351,384
Brio Scottsdale #83
15301 N. Scottsdale Rd., Building A
Scottsdale, AZ 85254
Maricopa


SDQ FEE, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for two five-year terms
To 1/2020 $320,000; first renewal term: $493,680; second renewal term: $543,048
Bravo! West County #84
17 W. County Ctr.
Saint Louis, MO 63131
Saint Louis
West County Mall CMBS, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for two five-year terms
$277,869; years 6-10: $307,910; first renewal term: $337,950; second renewal
term: $367,989
Bravo! Spotsylvania #85
1 Towne Centre Blvd.
Fredericksburg, VA 22407
Spotsylvania


Spotsylvania Mall Co.
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


3/31/2020; may be renewed for two five-year terms
$254,665; years 6-10: $280,132; first renewal term: $322,152; second renewal
term: $370,474






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Cherry Creek #86
2500 E 1st Ave.
Denver, CO 80206
Denver
Taubman – Cherry Creek Limited Partnership
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for two five-year terms
$334,938; years 6 to end of term: $368,431; first renewal term: $405,274; second
renewal term: $445,802
Brio International Plaza #87
2223 Westshore Boulevard
Tampa, FL 33607
Hillsborough
Tampa Westshore Associates Limited Partnership
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for two five-year terms
Lower level: $289,075; years 6 to end of term: $317,982; first renewal term:
$349,781; second renewal term: $384,759 
Upper level: $73,350; years 6 to end of term: $80,685; first renewal term:
$88,753; second renewal term: $97,628
Bravo! Mercato #88
4200 Gulf Shore Blvd. North
Naples, FL 34103
Collier
PR Mercato, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2020; may be renewed for one five-year term
$261,219; years 6-10: $281,316; renewal term: $308,108






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Houston #89


12808 Queensbury Lane #100
Houston, TX 77024
Harris
Midway CC Venture I, L.P.
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


2/28/2020; may be renewed for three five-year terms
$290,250; years 6 to 10: $330,750; first renewal term: $378,000; second renewal
term: $425,250; third renewal term: $481,500
Brio Gulfstream #90
600 Silks Run #1205
Hallandale, FL 33009
Broward
The Village of Gulfstream Park, LLC
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2021; may be renewed for two five-year terms
$384,120; 2/1/2016-1/31/2021: $422,532; first renewal term: $464,785; second
renewal term: $511,263
Bravo Little Rock #91


17815 Chenal Parkway
Little Rock, AR 72223
Pulaski
Little Rock Development Company, LLC (Red Development)
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


1/31/2021; may be renewed for two five-year terms
$240,000; years 6-10: $264,000; first renewal term: $288,000; second renewal
term: $312,000
Brio! Christiana Mall #92
132 Christiana Mall
Newark, DE 19702
New Castle
Christiana Mall LLC (General Growth)
Bravo Brio Restaurant Group, Inc. (f/k/a Bravo Development, Inc.)


2/28/2021; may be renewed for two five-year terms
$255,031; years 4-7: $280,502; years 8-10: $308,592; first renewal term:
$339,459; second renewal term: $373,421
Brio Summerlin #93
420 South Rampart, Suite 180, Las Vegas, NV 89145
Clark County
Great Wash Park, LLC
Bravo Brio Restaurant Group, Inc.
12/31/2021; may be renewed for two 5 year terms
Initial Term ($329,120); first renewal term ($362,032); second renewal term
($398,235)






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio La Cantera #94
The Shops at LaCantera, 15900 La Cantera Parkway, San Antonio, TX 78256
Bexar
LaCantera Retail L.P.
Bravo Brio Restaurant Group, Inc.
1/31/2021; may be renewed for two 5 year terms
Initial Term ($224,000-$256,000); first renewal term ($300,000); second renewal
term ($320,000)
Bravo Lennox #100
1803 Olentangy River Rd., Columbus, OH 43212
Franklin
Lennox Town Center Limited (c/o Castro) (DDR)
Bravo Brio Restaurant Group, Inc.
11/30/2021; may be renewed for one 5 year terms
first renewal term ($161,051); second renewal term ($177,156)
Brio Marlton #101
The Promenade at Sagemore, 500 Route 73 South, Unit C-10, Marlton, NJ 08053
Burlington
Sagemore Mgmt. Co., LLC, c/o Davis Enterprises (Kravco/Simon)
Bravo Brio Restaurant Group, Inc.
12/31/2021; may be renewed for two 5 year terms
Initial Term ($332,760-$366,036); first renewal term ($402,640); second renewal
term ($442,904)
Brio Murray #102
6173 South State Street, Murray, UT 84107
Salt Lake County
Fashio Place, LLC (GGP)
Bravo Brio Restaurant Group, Inc.
10/31/2021; may be renewed for two 5 year terms
Initial Term ($342,400-$483,100); first renewal term ($449,053-$495,587); second
renewal term ($508,063-$560,860)
Brio Bethesda #103
20 Paseo Dr., Rockville, MD 20852
Montgomery
North Bethesda Retail, LLC
Bravo Brio Restaurant Group, Inc.
2/28/2022; may be renewed for two 5 year terms
Initial Term ($324,960-$357,455); first renewal term ($393,246); second renewal
term ($$232,508)






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Bravo Willow Grove #104
Willow Grove Park Mall, 2500 Moreland Road, Willow Grove, PA 19090
Montgomery
WG Park-Anchor B L.P.
Bravo Brio Restaurant Group, Inc.
12/31/2021; may be renewed for two 5 year terms
Initial Term ($225,900-$248,490); first renewal term ($273,339); second renewal
term ($300,673)
Brio Danbury #105
7 Backus Avenue, Danbury, CT 06810
Fairfield
Danbury Mall, LLC (c/o Macerich)
Bravo Brio Restaurant Group, Inc.
12/31/2021; may be renewed for two 5 year terms
Initial Term ($280,000-$301,000); first renewal term ($323,575); second renewal
term ($349,461)
Brio Freehold #106
3710 Route 9 South, Freehold, NJ 07728
Monmouth
Freemall Associates, LLC (c/o Macerich)
Bravo Brio Restaurant Group, Inc.
12/31/2022; may be renewed for two 5 year terms
Initial Term ($274,575-$295,168); first renewal term ($317,306); second renewal
term ($341,104)
Brio Inner Harbor #107
100 E. Pratt Street, Baltimore, MD 21202
Baltimore
100 East Pratt Street Business Trust
Bravo Brio Restaurant Group, Inc.
12/31/2022; may be renewed for two 5 year terms
Initial Term ($306,080-$373,188); first renewal term ($380,652-$412,030); second
renewal term ($420,270-$454,914)
Brio Boca Raton #108
5050 Town Center Circle, Suite 239, Boca Raton, FL 33486
Palm Beach County
Boca Center at Military, LLC
Bravo Brio Restaurant Group, Inc.
12/31/2021; may be renewed for two 5 year terms
Initial Term ($297,377-$328,215); first renewal term ($361,036); second renewal
term ($397,140)






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio the Falls #109
8888 SW 136 St. Suite #380, Miami, FL 33176
Miami-Dade
The Falls Shopping Center Associates, LLC (Simon)
Bravo Brio Restaurant Group, Inc.
12/31/2023; may be renewed for two 5 year terms
Initial Term ($255,040-$280,544); first renewal term ($308,598); second renewal
term ($339,442)
Brio Arboretum #110
10000 Research Blvd., Suite C, Austin, TX 78759
Travis
Arboretum Mall, LLC
Bravo Brio Restaurant Group, Inc.
12/31/2022; may be renewed for two 5 year terms
Initial Term ($222,240-$244,464); first renewal term ($288,912); second renewal
term ($317,803)
Brio Willowbrook #111
1400 Willowbrook Mall, Wayne, NJ 07470
Passaic
Willowbrook Mall, LLC (GGP)
Bravo Brio Restaurant Group, Inc.
7/31/2022; may be renewed for two 5 year terms
Initial Term ($256,433-$282,085); first renewal term ($310,320); second renewal
term ($341,317)
Brio Jacksonville #112
4910 Big Island Drive, Jackson, FL 32246
Duval
Hines Global Reit 4875 Town Center LLC
Bravo Brio Restaurant Group, Inc.
12/31/2022; may be renewed for two 5 year terms
Initial Term ($196,020-$215,622); first renewal term ($237,184); second renewal
term ($260,707)
Bravo Omaha #113
17151 Davenport St., Omaha, NE 68118
Douglas
168th and Dodge, LP
Bravo Brio Restaurant Group, Inc.
12/31/2022; may be renewed for two 5 year terms
Initial Term ($140,000-$154,000); first renewal term ($169,400); second renewal
term ($186,340)






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Victoria Gardens #114
12370 S. Mainstreet, Suite 1110, Ranch Cucamonga, CA 91739
San Bernardino
Rancho Mall, LLC
Bravo Brio Restaurant Group, Inc.
12/31/2023; may be renewed for two 5 year terms
Initial Term ($260,785-$286,863); first renweal term ($315,550); second renewal
term ($347,142)
Brio Chestnut Hill #115
200 Boylston Street, Chestnut Hill, MA 02467
Middlesex South
CHS Commercial Owner, LLC
Bravo Brio Restaurant Group, Inc.
12/31/2023; may be renewed for two 5 year terms
Initial Term ($445,280); first renewal term ($489,808); second renewal term
($538,789)
Brio Spectrum Center #116
774 Spectrum Center Drive, Irvine, CA 92618
Orange
The Irvine Company LLC
Bravo Brio Restaurant Group, Inc.
12/31/2024; may be renewed for two 5 year terms
Initial Term ($345,000-$388,125); first renewal term ($463,641); second renewal
term ($491,221)
Brio Walt Whitman #118
160 Walt Whitman Road, Huntington Station, NY 11746
Suffolk
Walt Whitman Mall, LLC, c/o M.S. Management Associates Inc.
Bravo Brio Restaurant Group, Inc.
12/31/2023; may be renewed for two 5 year terms
Initial Term ($301,040-$331,144); first renewal term ($364,258); second renewal
term ($400,684)
Brio City Place #119
550 S. Rosemary Ave., West Palm Beach, FL 33401
Palm Beach
Cityplace Retail, LLC, c/o Related Urban Management Company
Bravo Brio Restaurant Group, Inc.
12/31/2023; may be renewed for two 5 year terms
Initial Term ($295,200-$324,720); first renewal term ($357,192); second renewal
term ($392,911)






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Quaker Bridge #120
3320 Brunswick Pike, Space #1052, Lawrenceville, NJ 08648
Mercer
Lawrence Associates, c/o Kravco Simon Company
Bravo Brio Restaurant Group, Inc.
12/31/2023; may be renewed for two 5 year terms
Initial Term ($275,169-$302,686); first renewal term ($332,434); second renewal
term ($366,272)
Brio Fair Oaks #121
11776U Fair Oaks Mall, Space B216, Fairfax, VA 22033
Fairfax
Fairfax Company of Virginia LLC
Bravo Brio Restaurant Group, Inc.
12/31/2026; may be renewed for two 5 year terms
Initial Term ($283,530-$311,883); first renewal term ($343,071); second renewal
term ($377,378)
Brio City Creek #122
80 S. Regent Street, Salt Lake City, UT 84111
Salt Lake
City Creak Center Associates, LLC
Bravo Brio Restaurant Group, Inc.
6/30/2023; may be renewed for two 5 year terms
Initial Term ($220,000-$242,220); first renewal term ($266,442); second renewal
term ($293,086)
Brio University TC #123
190 University Town Center Dr., Suite 107, Sarasota, FL 34243
Sarasota
TB MALL AT UTC, LLC, c/o THE TAUBMAN COMPANY LLC
Bravo Brio Restaurant Group, Inc.
10/31/2024; may be renewed for two 5 year terms
Initial Term ($254,003-$279,403); first renewal term ($307,343); second renewal
term ($338,077)
Brio Dolphin #124
11401 N.W. 12th  Sweetwater, FL 33172
Miami - Dade
Dolphin Mall Associates, LLC (Taubman)
Bravo Brio Restaurant Group, Inc.
9/30/2025; may be renewed for two 5 year terms
Initial Term ($299,775-$329,752); first renewal term ($362,727); second renewal
term ($399,000)






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Brio Liberty #125
7600 Gibson St. Suite F-120 Liberty Township, OH 45069
Butler
Liberty Center Holdings, LLC (Steiner)
Bravo Brio Restaurant Group, Inc.
12/31/2025; may be renewed for two 5 year terms
Initial Term ($205,980-$228,638); first renewal term ($254,042); second renewal
term ($281,506)
Brio Del Amo #126
21523 Hawthorne Blvd
Los Angeles
Del Amo Fashion Center Operating Company LLC (Simon)
Bravo Brio Restaurant Group, Inc.
12/31/2026; may be renewed for two 5 year terms
Initial Term ($266,320-$292,952); first renewal term ($322,247); second renewal
term ($354,472)
Brio Trinity Commons #130
3010 South Hulen Street, Fort Worth, TX 76109
Tarrant
Brixmor Trinity Commons SPE Limited Partnership, c/o Brixmore Property Group
Bravo Brio Restaurant Group, Inc.
12/31/2023; may be renewed for two 5 year terms
Initial Term ($177,325-$184,418); first renewal term ($199,511); second renewal
term ($205,697)
Bravo Rookwood #131
3825 Edwards Road, Cincinnati, OH 45209
Hamilton
Rookwood Exchange Operating, LLC
Bravo Brio Restaurant Group, Inc.
12/31/2025; may be renewed for two 5 year terms
Initial Term ($300,000-$330,000); first renewal term ($363,000); second renewal
term ($399,300)
Brio Plantation #132
499 South University Drive, Plantation, FL 33388
Broward
Broward Mall, LLC
Bravo Brio Restaurant Group, Inc.
1/31/2025; may be renewed for three 5 year terms
Initial Term ($135,000-$148,500); first renewal term ($163,380); second renewal
term ($179,718); third renewal term ($197,690)






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
BRAVO! HARBOURSIDE #133
149 Soundings Ave
Jupiter, FL 33477
Palm Beach
HARBOURSIDE PLACE, LLC,
Bravo Brio Restaurant Group, Inc.
12/31/2024; may be renewed for two 5 year terms
Initial Term ($196,614-$225,742); first renewal term ($247,588); second renewal
term ($269,434)
Bravo Briarwood Mall #134
760 Briarwood Circle, Ann Arbor, MI 48108
Washtenaw
Briarwood LLC, c/o Management Associates Inc.
Bravo Brio Restaurant Group, Inc.
12/31/2024; may be renewed for two 5 year terms
Initial Term ($213,310-$233,541); first renewal term ($256,895); second renewal
term ($282,585)
Siesta Key #135
TBD
Sarasota
Southgate Mall Owner, LLC (Westfield)
Bravo Brio Restaurant Group, Inc.
TBD xx/xx/xx; may be renewed for two 5 year terms
Initial Term ($250,056-$275,062); first renewal term ($302,568); second renewal
term ($332,825)
Bravo Bridge St. #136
401 The Bridge Street, NW, Suite 180, Huntsville, AL 35806
Madison
IMI Huntsville, LLC
Bravo Brio Restaurant Group, Inc.
12/31/2025; may be renewed for two 5 year terms
Initial Term ($200,970-$221,067); first renewal term ($241,164); second renewal
term ($267,491)
Bravo Blakeney #137
9824 Rea Rd., Suite A, Charlotte, NC 28277
Mecklenburg
NW Blakeney Retail, LLC
Bravo Brio Restaurant Group, Inc.
12/31/2024; may be renewed for two 5 year terms
Initial Term ($219,310-$245,627); first renewal term ($275,140); second renewal
term ($308,162)






--------------------------------------------------------------------------------







Property
Address


County
Lessor
Lessee
Expiration
Date
Annual Rental Cost
Bravo Henderson #138
1300 West Sunset Road, Suite 1950, Henderson, NV 89014
Clark
BPC Henderson, LLC
Bravo Brio Restaurant Group, Inc.
12/31/2025; may be renewed for two 5 year terms
Initial term ($245,000-$269,000); first renewal ($294,000); second renewal term
($323,400)
Bravo! Fairfield Commons #140
2731 Fairfield Commons - R-2 Beavercreek, OH 45431
Greene
MFC Beavercreek LLC (Glimcher Properties)
Bravo Brio Restaurant Group, Inc.
12/31/2026; may be renewed for two 5 year terms
Initial Term ($238,306-$262,137); first renewal term ($288,380); second renewal
term ($319,181)
Bravo! Knapp's Crossing #141
2078 E Beltline Ave NE Grand Rapids, MI 49525
Kent
East Beltline Development, LLC
Bravo Brio Restaurant Group, Inc.
12/31/2026; may be renewed for two 5 year terms
Initial Term ($242,586); first renewal term ($279,510); second renewal term
($307,440)
Corporate Office (Cleveland)
18 North Main St. Suite 4 Chagrin Falls, OH 44022-3056
Cuyahoga
Newbury Triangle
Bravo Brio Restaurant Group, Inc.
12/31/2018 may be renewed for two 2 year terms
$48,395; first renewal $49,000; second renewal $49,500










--------------------------------------------------------------------------------








Schedule 3.16(c)


Location of Collateral


All locations disclosed on Schedule 3.16(b).







--------------------------------------------------------------------------------








Schedule 3.16(d)


States of Incorporation, Chief Executive Offices, etc.


Credit Party
State of
Incorporation
Type of
Organization
Chief Executive Office
Principal Place of Business
Federal Tax Identification Number
State Organization Number (if applicable)
Business Phone Number
Bravo Brio Restaurant Group, Inc. (formerly Bravo Development, Inc.)
Ohio
Corporation
777 Goodale Boulevard - Suite 100
Columbus, OH
Same
34-1566328
N/A
614-326-7944










--------------------------------------------------------------------------------








Schedule 3.16(e)


Deposit and Securities Accounts




Account
Depository Institution/Securities Intermediary
Average Amount Held in Account
BBRG Corp Concentration
The Huntington National Bank
$0 - $100,000
BBRG Corp Payroll
The Huntington National Bank
Zero Balance Account (“ZBA”) - $0
BBRG Corp Payroll
The Huntington National Bank
ZBA - $0
BBRG Store Checking
The Huntington National Bank
$10,000
BBRG Employee Family Fund
The Huntington National Bank
$70,000
BBRG Ohio WC
The Huntington National Bank
ZBA - $0
BBRG Tax
The Huntington National Bank
ZBA - $0
BBRG ACH Trade Payables
The Huntington National Bank
ZBA - $0
BBRG Misc Electronic Payments
The Huntington National Bank
ZBA - $0
BBRG Alcoholic Beverages - EDI
The Huntington National Bank
ZBA - $0
BBRG Insurance Payments
The Huntington National Bank
ZBA - $0
BBRG Master Credit Card
The Huntington National Bank
ZBA - $0
BBRG Master Cash
The Huntington National Bank
ZBA - $0
Bravo Jordan Creek
Wells Fargo Bank
$1,000
Bravo Little Rock
Wells Fargo Bank
$1,000
Bravo Omaha
Wells Fargo Bank
$1,000










--------------------------------------------------------------------------------








Schedule 3.16(f)


Certain Investments/Investment Property


None.







--------------------------------------------------------------------------------








Schedule 3.16(g)


Documents, Instruments, Chattel Paper and Letter of Credit Rights


None.







--------------------------------------------------------------------------------








Schedule 3.16(h)


Commercial Tort Claims


None.









--------------------------------------------------------------------------------








Schedule 3.18


Labor Matters
None.









--------------------------------------------------------------------------------








Schedule 3.20


Material Contracts


Leases


See Schedule 3.16(b).


Other Agreements


Bravo Brio Restaurant Group, Inc. Foodservice Distribution Agreement, fully
executed on February 25, 2014, between Distribution Market Advantage, Inc. and
BRAVO | BRIO Restaurant Group, Inc.,







--------------------------------------------------------------------------------








Schedule 3.21


Insurance




See attached.





--------------------------------------------------------------------------------







image4a04.jpg [image4a04.jpg]
 
CERTIFICATE OF LIABILITY INSURANCE
DATE(MM/DD/YYYY)
11/04/2014
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).
PRODUCER
Aon Risk Services Northeast, Inc.
New York NY Office
199 Water Street
New York NY 10038-3551 USA
CONTACT
NAME:
PHONE(866) 283-7122
(A/C. No. Ext):
FAX800-363-0105
(A/C. No.):
E-MAIL
ADDRESS:
INSURER(S) AFFORDING COVERAGE
NAIC #
INSURED
Bravo Brio Restaurant Group. Inc.
777 Goodale Boulevard
Suite 100
Columbus OH 43212 USA
INSURER A:
ACE American Insurance Company
22667
INSURER B:
Indemnity Insurance Co of North America
43575
INSURER C:
The Ohio Casualty Insurance Company
24074
INSURER D:
 
 
INSURER E:
 
 
INSURER F:
 
 
COVERAGES
CERTIFICATE NUMBER: 570055775161


 
REVISION NUMBER:


THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID
CLAIMS.Limits shown are as requested
INSR
LTR
TYPE OF INSURANCE
ADDL
INSD
SUBR
WVD
POLICY NUMBER
POLICY EFF
(MM/DDIYYYY)
POLICY EXP
(MWDDIYYYY)
LIMITS
A
X
COMMERCIAL GENERAL LIABILITY
 
 
XSLG27331762
SIR applies per policy terns& conditions
04/01/2014
04/01/2015
EACH OCCURRENCE
$1,000,000
 
 
CLAIMS-MADE
X
OCCUR
DAMAGE TO RENTED
PREMISES (Ea occurrence)
$1,000,000
 
 
MED EXP (Any one person)
Excluded
 
 
PERSONAL & ADV INJURY
$1,000,000
GEN'L AGGREGATE LIMITAPPLIES PER:
GENERAL AGGREGATE
$10, 000, 000
X
POLICY
 
PRO
-JECT
 
LOC
PRODUCTS - COMP/OPAGG
$2,000,000
 
OTHER:
 
 
A
AUTOMOBILE LIABILITY
 
 
CAL H08820077
04/01/2014
04/01/2015
COMBINED SINGLE LIMIT
(Ea accident)
$1,000,000
 
BODILY INJURY ( Per person)
 
X
ANYAUTO
 
 
 
ALL OWNED AUTOS
 
SCHEDULED AUTOS
BODILY INJURY (Per accident)
 
 
HIRED AUTOS
 
NON-OWNED AUTOS
PROPERTY DAMAGE
(Per accident)
 
X
$2,500 Ded Comp
X
$2,500 Ded Collision
 
 
C
X
UMBRELLA LIAB
X
OCCUR
 
 
UUO(15)56045146
04/01/2014
04/01/2015
EACH OCCURRENCE
$5,000,000
 
EXCESS LIAB
 
CLAIMS-MADE
AGGREGATE
$5,000,000
 
DED
X
RETENTION $10,000
 
 
B


A
WORKERS COMPENSATION AND
EMPLOYERS' LIABILITY
ANY PROPRIETOR / PARTNER / EXECUTIVE
OFFICER/MEMBER EXCLUDED?
(Mandatory in NH)
If yes, describe under
DESCRIPTION OF OPERATIONS below
 
N/A
 
WLRC47887689
Work Comp - AOS
SCFC47886739
Work Corp WI - Retro
SIR applies per policy terms& conditions
04/01/2014


04/01/2014
04/01/2015


04/01/2015
X
PER STATUTE
 
OTH-ER
 
Y/N
E.L. EACH ACCIDENT
$1,000,000
N
E.L. DISEASE-EA EMPLOYEE
$1,000,000
 
E.L. DISEASE-POLICY LIMIT
$1,000,000
A
Liquor Liab Cvg
 
 
XSLG27331762
SIR applies per policy terns& conditions
 
04/01/201404/01/2015
Each Occurrence
Aggregate
$1,000,000
$1,000,000
DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks
Schedule, may be attached if more space is required)
A $250,000 SIR applies to the general liability, liquor liability, and workers'
compensation (retro)
Wells Fargo Bank, National Association, its successors and/or assigns ATIMA are
listed as Additional Insured with regards to
General Liability as per written contract and/or agreement.






--------------------------------------------------------------------------------







CERTIFICATE HOLDER
CANCELLATION
Wells Fargo Bank, National Association
its successors and/or assigns ATIMA
1700 Lincoln Street
3rd Floor
MAC C7300-033
Denver CO 80203-4500 USA
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE
EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE
POLICY PROVISIONS.
AUTHORIZED REPRESENTATIVE

image5a04.jpg [image5a04.jpg]







--------------------------------------------------------------------------------







image6a03.jpg [image6a03.jpg]ADDITIONAL REMARKS     Page __ of __
AGENCY


Aon Risk Services Northeast, Inc.
NAMED INSURED


Bravo Brio Restaurant Group, Inc.
POLICY NUMBER


See Certificate Number: 570055775161
CARRIER NUMBER


See Certificate Number: 570055775161
NAIC CODE
EFFECTIVE DATE:

ADDITIONAL REMARKS
THIS ADDITIONAL REMARKS FOR IS A SCHEDULE TO ACORD FROM,
FORM NUMBER:  ACORD 25 FORM TITLE:  Certificate of Liability Insurance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INSURER(S) AFFORDING COVERAGE
NAIC
 
 
 
 
 
 
 
INSURER
 
 
 
 
 
 
 
 
INSURER
 
 
 
 
 
 
 
 
INSURER
 
 
 
 
 
 
 
 
INSURER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INSR
LTR
TYPE OF INSURANCE
ADDL
INSD
SUBR
WVD
POLICY NUMBER
POLICY
EFFECTIVE
DATE
(MM/DD/YYY)
POLICY
EFFECTIVE
DATE
(MM/DD/YYY)
LIMITS
 
 
 
WORKERS COMPENSATION
 
 
 
 
 
 
 
 
 
A
 
N/A
 
WLRC47886727
Work Comp - CA, MA
04/01/2014
04/01/2015
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








































--------------------------------------------------------------------------------







ACORDTM EVIDENCE OF COMMERCIAL PROPERTY INSURANCE
DATE (MM/DD/YYYY)
 
 
 
 
 
 
11/04/2014
THIS IS EVIDENCE THAT INSURANCE AS IDENTIFIED BELOW HAS BEEN ISSUED, IS IN
FORCE, AND CONVEYS ALL THE RIGHTS AND PRIVILEGES AFFORDED UNDER THE POLICY.
PRODUCER NAME, CONTACT PERSON AND ADDRESS


Aon Risk Solution
199 Water Street
New York, NY 10038
PHONE:
866-283-7122
COMPANY NAME AND ADDRESS


Starr Specialty Lines
399 Park Avenue
New York, NY 10022
NAIC NO:
13604
PHONE:
(A/C No):
 
 
 
E-MAIL
ADDRESS
 
' See below for underwriter companies participation


IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH
 
 
CODE:
SUBCODE:
 
LOAN NUMBER
POLICY NUMBER
 
 
 
 
SLSTPTY10686514: 4473256002, T0234451401525
AGENCY CUSTOMER ID#:
 
EFFECTIVE DATE
EXPIRATION DATE
 o CONTINUED UNTIL TERMINATED IF CHECKED
 
 
 
09/29/2014
09/29/2015
NAMED INSURED AND ADDRESS
 
Bravo Brio Restaurant Group, Inc., and its Subsidiaries
777 Goodale Boulevard, Suite 100
Columbus, OH 43212-3862
 
ADDITIONAL NAMED INSURED(S)
THIS REPLACES PRIOR EVIDENCE DATED
PROPERTY INFORMATION (Use additional sheets if more space is required)
LOCATION/DESCRIPTION
ALL SCHEDULED LOCATIONS
COVERAGE INFORMATION
Cause of Loss Form
o  BASIC
o  BROAD
x
SPECIAL
o
OTHER
 
 
 
 
COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE:
$75,000,000
DED: 25,000
 
YES
NO
 
BUSINESS INCOME : RENTAL VALUE
x
o
If YES, LIMIT: Included Actual Loss Sustained # of months. 12
BLANKET COVERAGE
x
o
If YES, indicate amount of insurance on properties identified above:$75,000,000
TERRORISM COVERAGE
x
o
Attach signed Disclosure Notice / DEC
IS COVERAGE PROVIDED FOR "CERTIFIED ACTS" ONLY?
o
x
If YES,
SUBMIT:
DED:


IS COVERAGE A STAND ALONE POLICY?
o
x
If YES,
LIMIT:
DED:


DOES COVERAGE INCLUDE DOMESTIC TERRORISM?
o
x
If YES,
SUBLIMIT:
DED:


COVERAGE FOR MOLD
o
x
If YES,
LIMIT:
DED:


MOLD EXCLUSION (If "YES", specify organization's form used)
x
o
 
REPLACEMENT COST
x
o
 
AGREED AMOUNT
o
x
 
COINSURANCE
o
x
 
EQUIPMENT BREAKDOWN (If Applicable)
x
o
If YES,
LIMIT: $75,000,000
DED: $25,000


LAW AND ORDINANCE
- Coverage for loss to undamaged portion of building
o
x
If YES,
LIMIT:
DED:


- Demolition Costs
o
x
If YES,
LIMIT:
DED:


- Incr. Cost of Construction
o
x
If YES,
LIMIT:
DED:


EARTHQUAKE (If Applicable)
x
o
If YES,
LIMIT: $50,000,000
DED: $100,000


FLOOD (If Applicable)
x
o
If YES,
LIMIT: $50,000,000
DED: $500,000


WIND / HAIL (If Separate Policy)
x
o
If YES,
LIMIT: $50,000,000
DED: $25,000


PERMISSION TO WAIVE SUBROGATION PRIOR TO LOSS
o
o
 
REMARKS - Including Special Conditions (Use additional sheets :f more space is
required)
1) Policy #SLSTPTY10086514; Underwriting Company: Starr Surplus Lines Insutanice
Company; Policy Term 09/29/2014 - 09/29/2015; Participation: 33.3334°s
2) Policy #T0234451401525; Underwriting Company General Security Indemnity Co of
Arizona; Policy Term: 09/29/2014 - 09/29/2015; Participation: 33.3333%
3) Policy #4473256002; Underwriting Company: Chubb Custom Insurance Co.; Policy
Term. 09/29/2014 - 09/29/2015, Participation: 33.3333%
Wells Fargo Bank, National Association, its successors and/or assigns ATIMA are
listed as Lenders Loss Payee.
CANCELLATION
THE POLICY IS SUBJECT TO THE PREMIUMS, FORMS, AND RULES IN EFFECT FOR EACH
POLICY PERIOD. SHOULD THE POLICY BE TERMINATED, THE COMPANY WILL GIVE THE
ADDITIONAL INTEREST IDENTIFIED BELOW 32 DAYS WRITTEN NOTICE, AND WILL SEND
NOTIFICATION OF ANY CHANGES TO THE POLICY THAT COULD AFFECT THAT INTEREST, IN
ACCORDANCE WITH THE POLICY PROVISIONS OR AS REQUIRED BY LAW.






--------------------------------------------------------------------------------









ADDITIONAL INTEREST
NAME AND ADDRESS


Wells Fargo Bank, National Association
its successors and/or assigns ATIMA
1700 Lincoln Street, 3rd Floor
MAC C7300-033
Denver, CO 80203-4500
LENDER SERVICING AGENT NAME AND ADDRESS
 o MORTGAGEE x LENDERS LOSS PAYEE
 o LOSS PAYEE o
AUTHORIZED REPRESENTATIVE


Beth Drayer on behalf of Aon Risk Solutions.

ACORD 28 (2003/10)


GENERAL CHANGE ENDORSEMENT


Named Insured
Bravo Brio Restaurant Group
Endorsement Number 9
Policy Period
September 29, 2014 to September 29, 2015
Effective Date of Endorsement October 11, 2014



The following locations shall be added to this policy with a 100% annual
additional premium of $9,800. This results in a pro rata additional premium of
$9,477.
149 poundings Ave, Suite 38-110
Jupiter, FL 33477
TIV: $3,650,000
ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED
Attached to and forming part of the following:
•Starr Surplus Lines Insurance Company Policy No. SLSTPTY10686514
•Chubb Custom Insurance Company Policy No. 44732560-02
•General Security Indemnity Company of Arizona Policy No. T0234451401525







--------------------------------------------------------------------------------







GENERAL CHANGE ENDORSEMENT
Named Insured
Bravo Brio Restaurant Group
Endorsement Number 10
Policy Period
September 29, 2014 to September 29, 2015
Effective Date of Endorsement October 16, 2014



The following locations shall be added to this policy with a 100% annual
additional premium of $13,049. This results in a pro rata additional premium of
$12,436
190 University Town Center Dr., Suite 107
Sarasota, FL 34243 TIV: $4,860,000


ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED
Attached to and forming part of the following:
•Starr Surplus Lines Insurance Company Policy No. SLSTPTY10686514
•Chubb Custom Insurance Company Policy No. 44732560-02
•General Security Indemnity Company of ArizonaPolicy No. T0234451401525





--------------------------------------------------------------------------------







Schedule of Locations


Loc #
Type
Address
City
State
Zip
2
Bravo!
3000 Hayden Rd.
Columbus
OH
43235
3
Bravo!
8651 Castle Creek Pkwy
Indianapolis
IN
46250
4
Bravo!
2770 Miamisburg-Centerville Rd.
Centerville
OH
45459
5
Bravo!
7470 Vantage Dr.
Columbus
OH
43235
7
Bravo!
4976 McKnight Rd
Pittsburgh
PA
15237
9
Bravo!
2658 Lake Circle Dr.
Indianapolis
IN
46268
10
Bravo!
3413 Veterans Memorial Blvd
Metairie
LA
70002
11
Brio
3993 Easton Station
Columbus
OH
43219
12
Bravo!
211 Summit Park Dr.
Pittsburgh
PA
15275
13
Bravo!
2001 Route #19
Cranberry Twp.
PA
16066
14
Brio
480 N Orlando Ave Ste. #108
Winter Park
FL
32789
15
Brio
2964 Peachtree Rd N.W.
Atlanta
GA
30305
16
Bravo!
250 W. Bridge St
West Homestead
PA
15120
17
Bon Vie
4089 The Stand East
Columbus
OH
43219
18
Brio
591 Brookwood Village
Birmingham
AL
35209
20
Brio
1 Levee Way - Ste. #1140
Newport
KY
41071
21
Bravo!
2970 Towne Centre Blvd.
Lansing
MI
48912
22
Brio
The Mall at Millenia 4200 Conroy Rd., Ste. 154
Orlando
FL
32839
23
Bravo!
Village of Rochester Hills 286 N Adams Rd
Rochester Hills
MI
48309-1359
24
Brio
700 Ashwood Pkwy
Atlanta
GA
30338
25
Brio
200 Crocker Park Blvd
Westlake
OH
44145
26
Bravo!
28889 Chagrin Blvd
Woodmere
OH
44122
27
Bravo!
5005 West 117th St
Leawood
KS
66211
28
Bravo!
206 Bullitt Ln
Louisville
KY
40222
29
Brio
24325 Cedar Rd
Lyndhurst
OH
44124
30
Brio
The Gardens Mall 3101 PGA Blvd
Palm Beach Gardens
FL
33410
31
Bravo!
9436 Waterfront Dr.
West Chester
OH
45069
32
Brio
1601 S Lindberg Blvd.
St Louis
MO
63131
33
Bravo!
9210 Stony Point Pkwy
Richmond
VA
23235
34
Bravo!
1500 Washington Rd
Pittsburgh
PA
15228
35
Brio
1201 Lake Woodlands Dr., Ste. 303
The Woodlands
TX
77380
36
Bravo!
106 Major Reynolds Place
Knoxville
TN
37919-4853
37
Bravo!
2600 Navy Blvd
Glenview
IL
60025
38
Bravo!
7301 N.W. 87th St
Kansas City
MO
64153
39
Bravo!
193 Central Park Ave
Virginia Beach
VA
23462
40
Bravo!
Jordan Creek Town Center 120 S Jordan Creek Pkwy
West Des Moines
IA
50266
41
Brio
Country Club Plaza 502 Nichols Dr.
Kansas City
MO
64112
42
Bravo!
17700 Haggerty Rd
Livonia
MI
48152
43
Bravo!
7787 Reynolds Rd
Mentor
OH
44060
44
Bravo!
13810 N Pennsylvania Ave
Oklahoma City
OK
73134
45
Bravo!
Brookfield Square, Unit D68 95 N. Moorland A147
Brookfield
WI
53005
46
Bravo!
5001 Monroe Street, Suite R-3
Toledo
OH
43623
47
Brio
Somerset Collection 2801 W Big Beaver Road, Suite E150
Troy
MI
48084-3201
48
Brio
7854L Tysons Corner Center
McLean
VA
22102
50
Bravo!
North Lake Mall 6851 North Lake Mall Dr
Charlotte
NC
28216
52
Bravo!
4224 Everhard Rd NW
Canton
OH
44718
53
Brio
5505 Tamiami Trail N., Ste. J1
Naples
FL
34108
54
Brio
Southlake Town Square 1431 Plaza Place
Southlake
TX
76092
55
Brio
4720 Piedmont Row Dr., Ste. 150
Charlotte
NC
28210
56
Brio
4459 Cedar Park Dr.
Beaver Creek
OH
45440






--------------------------------------------------------------------------------







57
Bravo!
3324 W. Friendly Ave.
Greensboro
NC
27410
58
Bravo!
Sublot: TH133 One Walden Galleria
Buffalo
NY
14225
60
Bravo!
2220 Louisiana Blvd. NE
Albuquerque
NM
87110
62
Brio
901 Haddonfield Road, Suite C
Cherry Hill
NJ
08002
63
Brio
330 Yorktown Shopping Center
Lombard
IL
60148
64
Brio
14576 S.W. 5th Street
Pembroke Pines
FL
33027
65
Brio
810 Central Expressway
Allen
TX
75013
66
Bravo
950 Lehigh Lifestyle Center
Whitehall
PA
18052
67
Brio
6653 Las Vegas Blvd. South
Las Vegas
NV
89119
68
Brio
Partridge Creek Fashion Mall Space #R-104 17430 Hall Rd.
Clinton TWP
MI
48038
70
Brio
1500 Polaris Pkwy, Ste. 200
Columbus
OH
43240
71
Bravo
3265 W. Market St.
Fairlawn
OH
44333
72
Brio
2150 E. Williams Field Road
Gilbert
AZ
85295
74
Brio
8401 Park Meadows Center Drive
Lone Tree
CO
80124
75
Bravo!
7924 Via Dellagio Way
Orlando
FL
32819
76
Brio
4325 Glenwood Ave.
Raleigh
NC
27612
77
Bravo
5045 Deerfield Blvd.
Mason
OH
45040
79
Bravo!
18900 Michigan Ave. Space R-103
Dearborn
MI
48126
80
Brio
325 Westfarms Mall
Farmington
CT
06032
81
Brio
305 Sail Place Pad #3
Annapolis
MD
21401
82
Bravo
1701 Maple Ave.
Evanston
IL
60201
83
Brio
15301 N Scottsdale Rd Bldg. A
Scottsdale
AZ
85254
84
Bravo!
15 West County Center
Des Peres
MO
63131
85
Bravo!
1 Towne Centre Blvd.
Fredericksburg
VA
22407
86
Brio
2500 East 1st Ave.
Denver
CO
80206
87
Brio
2223 N. West Shore Blvd.
Tampa
FL
33607
88
Bravo!
9110 Strada Place
Naples
FL
34108
89
Brio
12808 Queensbury Lane #100
Houston
TX
77024
90
Brio
600 Silks Run, Suite #1205
Hallendale Beach
FL
33009
91
Bravo!
17815 Chenal Parkway
Little Rock
AR
72223
92
Brio
305 Christiana Mall Rd.
Newark
DE
19702
93
Brio
420 South Rampart Suite 180
Las Vegas
NV
89145
94
Brio
The Shops at La Cantera, 15900 La Cantera Pkwy Building #11, Suite 11200,
San Antonio
TX
78256
100
Bravo
1803 Olentangy River Road
Columbus
OH
43212
101
Brio
500 Rt. 73 South, Unit C-10,
Marlton
NJ
08053
102
Brio
6173 South State St.
Murray City
UT
84107
103
Brio
20 Paseo Dr.
Rockville
MD
20852
104
Bravo
Willow Grove Park Mall 2500 Moreland Rd.
Willow Grove
PA
19090
105
Brio
7 Backus Ave
Danbury
CT
06810
106
Brio
3710 U.S. Route 9 South
Freehold
NJ
07728
107
Brio
100 East Pratt St.
Baltimore
MD
21202
108
Brio
5050 Town Ctr. Circle, Suite 239
Boca Raton
FL
33486
109
Brio
8888 SW 136 St. Suite #380
Miami
FL
33176
110
Brio
10000 Research Blvd. Suite C
Austin
TX
78759
111
Brio
1400 Willowbrook Mall
Wayne
NJ
07470
112
Brio
4910 Big Island Dr.
Jacksonville
FL
32246
113
Bravo
17151 Davenport Street, Suite 101
Omaha
NE
68118
114
Brio
12370 S. Mainstreet Suite 1110
Rancho Cucamonga
CA
91739
115
Brio
200 Boylston St.
Chestnut Hill
MA
02467
116
Brio
774 Spectrum Center Dr.
Irvine
CA
92618
117
Brio
3029 Kirby Dr.
Houston
TX
77098
118
Brio
160 Walt Whitman Rd.
Huntington Station
NY
11746






--------------------------------------------------------------------------------







119
Brio
550 S Rosemary Ave Ste 148
West Palm Beach
FL
33401
120
Brio
3320 Brunswick Pike, Space #1052,
Lawrenceville
NJ
08648
122
Brio
80 S. Regent St.
Salt Lake City
UT
84111
123
Brio
190 University Town Center Dr., Suite 107
Sarasota
FL
34243
130
Bravo
3010 S. Hulen St.
Fort Worth
TX
76109
133
Bravo
149 Foundings Ave, Suite 38-110
Jupiter
FL
33477
137
Bravo
9824 Rea Rd., Suite A
Charlotte
NC
28277
99
Office
777 Goodale Blvd., Ste. 100
Columbus
OH
43212
99-20
Office
18 N Main St. Suite 4
Chagrin Falls
OH
44022
 
 
 
 
 
 
Closed location 117 for business at the beginning of June 2014. Still need to
continue insuring property until further notice.
 
 
 
 
 
 
Locations not yet open
 
 
 
121
Brio
11700 Fair Oaks Mall, Space B216
Fairfax
VA
22033
124
Brio
 
Miami
FL
 
131
Bravo
3825 Edwards Rd.
Cincinnati
OH
45209
132
Brio
499 S. University Dr.
Plantation
FL
33388
134
Bravo
760 Briarwood Circle
Ann Arbor
MI
48108
136
Bravo
401 The Bridge Street N.W., Suite 180
Huntsville
AL
35806
138
Bravo
1300 West Sunset Road, Suite 1950
Henderson
NV
89014
139
Bravo
 
Ft. Myers / Estero
FL
 








Schedule 3.26


Certain Transactions


None.







--------------------------------------------------------------------------------








Schedule 6.1(b)


Existing Indebtedness.


From time to time, the Borrower purchases computer equipment pursuant to a Dell
business credit account (note that CIT is a party to this agreement). As of the
Closing Date, there was a de minimis amount owing under this account.







--------------------------------------------------------------------------------








Schedule 6.12


Existing Sale‑Leaseback Transactions


None.










--------------------------------------------------------------------------------








Exhibit 1.1(a)


[FORM OF]
ACCOUNT DESIGNATION NOTICE


November 5, 2014


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attn: Syndication Agency Services


Ladies and Gentlemen:


This Account Designation Notice is delivered to you by Bravo Brio Restaurant
Group, Inc., an Ohio corporation (the "Borrower"), under that certain Credit
Agreement dated as of November 5, 2014 (as amended, restated or otherwise
modified, the "Credit Agreement"), by and among the Borrower, the Domestic
Subsidiaries of the Borrower from time to time parties thereto (the
"Guarantors"), the Lenders from time to time parties thereto, and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (the
"Administrative Agent"). Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.


The Administrative Agent is hereby authorized to disburse the Borrower’s Loan
proceeds into the following account, unless the Borrower shall designate, in
writing to the Administrative Agent, one or more other accounts:


[Insert Bank Name]
ABA Routing Number: ________________
Account #: __________________________
Account Name: ______________________


Notwithstanding the foregoing, on the Closing Date, funds borrowed under the
Credit Agreement shall be sent to the institutions and/or persons designated on
payment instructions, to be delivered separately.


IN WITNESS WHEREOF, the undersigned have executed this Account Designation
Notice as of the day and year first above written.


BRAVO BRIO RESTAURANT GROUP, INC.,
an Ohio corporation


By:_______________________________                    
Name:
Title:






--------------------------------------------------------------------------------








Exhibit 1.1(b)


[FORM OF]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the date set forth below (the “Transfer Effective Date”) and is entered into by
and between [the] [each] Assignor identified in item 1 below ([the] [each, an]
“Assignor”) and [the] [each] Assignee identified in item 2 below ([the] [each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees] hereunder are several and not joint.]2
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to [the]
[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.


1.    Assignor[s]:    ______________________________


______________________________


2.    Assignee[s]:    ______________________________


______________________________
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]


3.    Borrower:    Bravo Brio Restaurant Group, Inc., an Ohio corporation


4.    Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit
Agreement.


5.
Credit Agreement:    The Credit Agreement dated as of November 5, 2014 among the
Borrower, the guarantors from time to time party thereto, the lenders and other
financial institutions from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.



6.     Assigned Interest[s]:    


________________________________
2 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------









Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitments/
Loans for all Lenders
Amount of Commitments/Loans Assigned
Pro Rata Share of Commitments/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]3




Transfer Effective Date: _____________ ___, 20___.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






______________________
3 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------








The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:____________________________________________        
Title:






ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:____________________________________________        
Title:




[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:____________________________________________                        
Title:




[Consented to:]


[NAME OF RELEVANT PARTY]


By:____________________________________________                        
Title:








--------------------------------------------------------------------------------







ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.    Representations and Warranties.


1.1    Assignor[s]. [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.


1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.6(b), (v), (vi) and (vii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 9.6(b) of the Credit
Agreement), (iii) from and after the Transfer Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of [the] [the relevant] Assigned Interest, shall have the obligations of
a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Transfer Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued to but excluding the
Transfer Effective Date and to [the] [the relevant] Assignee for amounts which
have accrued from and after the Transfer Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






--------------------------------------------------------------------------------








Exhibit 1.1(c)


[FORM OF]
JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this "Agreement"), dated as of _____________, ____, is
by and between _____________________, a ______________________ (the "Subsidiary
Guarantor"), Bravo Brio Restaurant Group, Inc., an Ohio corporation (the
"Borrower"), the Domestic Subsidiaries of the Borrower from time to time parties
thereto (the "Guarantors"), the Lenders from time to time parties thereto, and
Wells Fargo Bank, National Association, as administrative agent for the Lenders
(the "Administrative Agent"). Capitalized terms used herein but not otherwise
defined shall have the meanings provided in the Credit Agreement.


The Subsidiary Guarantor is an Additional Credit Party, and, consequently, the
Credit Parties are required by Section 5.10 of the Credit Agreement to cause the
Subsidiary Guarantor to become a "Guarantor" thereunder.


Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders, the Hedging
Agreement Providers and the Cash Management Agreement Providers:


1.    The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a "Guarantor" under Article X of the Credit Agreement and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Credit Agreement. The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the applicable Credit Documents, including without limitation (a)
all of the representations and warranties set forth in Article III of the Credit
Agreement and (b) all of the affirmative and negative covenants set forth in
Articles V and VI of the Credit Agreement. Without limiting the generality of
the foregoing terms of this Paragraph 1, the Subsidiary Guarantor hereby
guarantees, jointly and severally together with the other Guarantors, the prompt
payment of the Credit Party Obligations in accordance with Article X of the
Credit Agreement.


2.    The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Security Agreement, and shall have all the rights and obligations
of an "Obligor" (as such term is defined in the Security Agreement) thereunder
as if it had executed the Security Agreement. The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. The information
on the schedules to the Security Agreement is hereby supplemented to reflection
the information shown on the attached Schedule A.


3.    The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Pledge Agreement, and shall have all the rights and obligations of
an "Pledgor" (as such term is defined in the Pledge Agreement) thereunder as if
it had executed the Pledge Agreement. The Subsidiary Guarantor hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Pledge Agreement. The information on the
schedules to the Pledge Agreement is hereby supplemented to reflection the
information shown on the attached Schedule B.


4.    The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto. The
information on the schedules to the Credit Agreement is hereby supplemented to
reflect the information shown on the attached Schedule C.


5.    The Borrower confirms that the Credit Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect. The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term "Credit Party Obligations,"
as used in the Credit Agreement, shall include all obligations of the Subsidiary
Guarantor under the Credit Agreement and under each other Credit Document.







--------------------------------------------------------------------------------







6.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.


7.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws that would call for the application of the laws of any
other jurisdiction.


IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Joinder Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, the Hedging Agreement
Providers and the Cash Management Agreement Providers, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.


[SUBSIDIARY GUARANTOR]


By:____________________________________________            
Name:
Title:






BRAVO BRIO RESTAURANT GROUP, INC.,
an Ohio corporation


By:____________________________________________            
Name:
Title:













--------------------------------------------------------------------------------







Acknowledged, accepted and agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:____________________________________________                        
Name:
Title:





--------------------------------------------------------------------------------







SCHEDULE A
to
Joinder Agreement


Schedules to Security Agreement








SCHEDULE B
to
Joinder Agreement


Schedules to Pledge Agreement










SCHEDULE C
to
Joinder Agreement


Schedules to Credit Agreement









--------------------------------------------------------------------------------








Exhibit 1.1(d)


[FORM OF]
NOTICE OF BORROWING




[Date]


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attn: Syndication Agency Services
Ladies and Gentlemen:


Pursuant to Section 2.1(b)(i) of the Credit Agreement dated as of November 5,
2014 (as amended, restated or otherwise modified, the "Credit Agreement"), by
and among Bravo Brio Restaurant Group, Inc., an Ohio corporation (the
"Borrower"), the Domestic Subsidiaries of the Borrower from time to time parties
thereto (the "Guarantors"), the Lenders from time to time parties thereto, and
Wells Fargo Bank, National Association, as administrative agent for the Lenders
(the "Administrative Agent"), the Borrower hereby requests the following:


Revolving Loans be made on [date] as follows (the "Proposed Borrowing"):


(1)
Total Dollar Amount of Revolving Loans
$
 
 
 
 
 
 
 
 
 
(2)
Amount of (1) to be allocated
 
 
 
to LIBOR Rate Loans
$
 
 
 
 
 
 
 
 
 
(3)
Amount of (1) to be allocated
 
 
 
to Alternate Base Rate Loans
$
 
 
 
 
 
 
 
 
 
(4)
Interest Periods and amounts to be allocated thereto
 
in respect of LIBOR Rate Loans (amounts must total (2)):
 
 
 
 
 
 
 
 
 
 
(i)
one month
$
 
 
 
 
 
 
 
 
 
 
 
(ii)
two months
$
 
 
 
 
 
 
 
 
 
 
 
(iii)
three months
$
 
 
 
 
 
 
 
 
 
 
 
(iv)
six months
$
 
 
 
 
 
 
 
 
 
 
 
Total LIBOR Rate Loans
$
 



NOTE:
BORROWINGS OF REVOLVING LOANS MUST BE IN MINIMUM AGGREGATE DOLLAR AMOUNTS OF (A)
WITH RESPECT TO LIBOR RATE LOANS, $1,000,000 AND IN INTEGRAL MULTIPLES OF
$500,000 IN EXCESS THEREOF, AND (B) WITH RESPECT TO ALTERNATE BASE RATE LOANS,
$500,000 AND IN INTEGRAL MULTIPLES OF $100,000 IN EXCESS THEREOF.






--------------------------------------------------------------------------------









Terms defined in the Credit Agreement shall have the same meanings when used
herein.


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:


(A)    the representations and warranties contained in the Credit Agreement and
in any certificate furnished by any Credit Party at any time under or in
connection with the Credit Agreement are and will be true and correct in all
material respects, both before and after giving effect to the Proposed Borrowing
and to the application of the proceeds thereof, with the same effect as though
such representations and warranties had been made on and as of the date of such
Proposed Borrowing (or, with respect to representations and warranties made as
of a certain date, the same shall be true and correct in all material respects
as of such date);


(B)    no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing; and


(C)    immediately after giving effect to the Proposed Borrowing (and the
application of the proceeds thereof), (i) the sum of outstanding Revolving Loans
plus Swingline Loans plus LOC Obligations shall not exceed the Revolving
Committed Amount, (ii) the Swingline Loans shall not exceed the Swingline
Sublimit and (iii) the LOC Obligations shall not exceed the LOC Sublimit.






IN WITNESS WHEREOF, the undersigned have executed this Notice of Borrowing as of
the day and year first above written.




BRAVO BRIO RESTAURANT GROUP, INC.,
an Ohio corporation


By:____________________________________________            
Name:
Title:

















--------------------------------------------------------------------------------








Exhibit 1.1(e)


[FORM OF]
NOTICE OF CONVERSION/EXTENSION




[Date]




Wells Fargo Bank, National Association,
as Administrative Agent
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attn: Syndication Agency Services
Ladies and Gentlemen:


Pursuant to Section 2.8 of the Credit Agreement, dated as of November 5, 2014
(as amended, restated or otherwise modified, the "Credit Agreement"), by and
among Bravo Brio Restaurant Group, Inc., an Ohio corporation (the "Borrower"),
the Domestic Subsidiaries of the Borrower from time to time parties thereto (the
"Guarantors"), the Lenders from time to time parties thereto, and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (the
"Administrative Agent"), the Borrower hereby requests conversion or extension of
the following Loans be made on [date] as follows (the "Proposed
Conversion/Extension"):




(1)
Total Amount of Loans to be
 
 
 
converted/extended
$
 
 
 
 
 
 
 
 
 
(2)
Amount of (1) to be allocated
 
 
 
to LIBOR Rate Loans
$
 
 
 
 
 
 
 
 
 
(3)
Amount of (1) to be allocated
 
 
 
to Alternate Base Rate Loans
$
 
 
 
 
 
 
 
 
 
(4)
Interest Periods and amounts to be allocated thereto
 
in respect of LIBOR Rate Loans (amounts must total (2)):
 
 
 
 
 
 
 
 
 
 
(i)
one month
$
 
 
 
 
 
 
 
 
 
 
 
(ii)
two months
$
 
 
 
 
 
 
 
 
 
 
 
(iii)
three months
$
 
 
 
 
 
 
 
 
 
 
 
(iv)
six months
$
 
 
 
 
 
 
 
 
 
 
 
Total LIBOR Rate Loans
$
 





NOTE:
PARTIAL CONVERSIONS MUST BE IN AN AGGREGATE AMOUNT OF $1,000,000 AND A WHOLE
MULTIPLE OF $500,000 IN EXCESS THEREOF.






--------------------------------------------------------------------------------









Terms defined in the Credit Agreement shall have the same meanings when used
herein.


The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing or would result from such Proposed
Conversion/Extension or from the application of the proceeds thereof.




Very truly yours,


BRAVO BRIO RESTAURANT GROUP, INC.,
an Ohio corporation


By:____________________________________________            
Name:
Title:







--------------------------------------------------------------------------------








Exhibit 1.1(f)


[FORM OF]
SECURED PARTY DESIGNATION NOTICE




TO:        Wells Fargo Bank, National Association, as Administrative Agent


RE:
Credit Agreement, dated as of November 5, 2014, by and among Bravo Brio
Restaurant Group, Inc. (the “Borrower”), the Guarantors, the Lenders and Wells
Fargo Bank, National Association, as Administrative Agent for the Lenders (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)



DATE:        [Date]



--------------------------------------------------------------------------------

    
[Name of Hedging Agreement Provider] (the “Lender”) hereby notifies you,
pursuant to the terms of the Credit Agreement, that the Lender meets the
requirements of a Hedging Agreement Provider under the terms of the Credit
Agreement and is a Hedging Agreement Provider under the Credit Agreement and the
other Credit Documents.


Delivery of this Notice by telecopy shall be effective as an original.


A duly authorized officer of the undersigned has executed this Notice as of the
___ day of _____, _____.




___________________________________________________,
as a Hedging Agreement Provider


By:____________________________________________    
Name:__________________________________________        
Title:___________________________________________                        









--------------------------------------------------------------------------------








Exhibit 2.1(a)


[FORM OF]
Funding INDEMNITY LETTER




TO:        Wells Fargo Bank, National Association, as Administrative Agent


RE:
Credit Agreement, to be dated on or about November 5, 2014, by and among Bravo
Brio Restaurant Group, Inc. (the “Borrower”), the Guarantors, the Lenders and
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”)



DATE:        November 5, 2014
    

--------------------------------------------------------------------------------



This letter is delivered in anticipation of the closing of the above-referenced
Credit Agreement. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned thereto in the most recent draft of the Credit
Agreement circulated to the Borrower and the Lenders.


The Borrower anticipates that all conditions precedent to the effectiveness of
the Credit Agreement will be satisfied on November 5, 2014 (the “Effective
Date”). The Borrower wishes to borrow the initial Revolving Loans, described in
the Notice of Borrowing delivered in connection with this letter agreement, on
the Effective Date as LIBOR Rate Loans (the “Effective Date LIBOR Rate Loans”).


In order to induce the Lenders to accept this request prior to the Effective
Date, the Borrower hereby agrees that, in the event the Borrower fails to borrow
the Effective Date LIBOR Rate Loans on the Effective Date for any reason
whatsoever (including the failure of the Credit Agreement to become effective),
the Borrower hereby unconditionally agrees to reimburse each applicable Lender
in respect of its Effective Date LIBOR Rate Loans upon its demand as set forth
in Section 2.15 of the Credit Agreement as if it were in effect with respect to
the requested Effective Date LIBOR Rate Loans.


This letter agreement shall be governed by, and shall be construed and enforced
in accordance with, the laws of the State of New York. This letter may (a) be
executed in any number of counterparts by the different signatories hereto on
separate counterparts, each of which counterparts when executed and delivered
shall be an original, but all of which together shall constitute one and the
same letter and (b) upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]







--------------------------------------------------------------------------------







BRAVO BRIO RESTAURANT GROUP, INC.,
an Ohio corporation




By:____________________________________________    
Name:__________________________________________        
Title:___________________________________________                    







--------------------------------------------------------------------------------








Exhibit 2.1(e)


[FORM OF]
REVOLVING loan NOTE




November 5, 2014


FOR VALUE RECEIVED, the undersigned, BRAVO BRIO RESTAURANT GROUP, INC., an Ohio
corporation (the "Borrower"), hereby unconditionally promises to pay, on the
Revolving Commitment Termination Date (as defined in the Credit Agreement
referred to below), to the order of ___________ (the "Lender") at the office of
Wells Fargo Bank, National Association located at MAC D1109-019, 1525 West W.T.
Harris Blvd., Charlotte, North Carolina 28262, in lawful money of the United
States of America and in immediately available funds, the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the undersigned
pursuant to Section 2.1 of the Credit Agreement referred to below. The
undersigned further agrees to pay interest in like money at such office on the
unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement referred to below.


The holder of this Revolving Note (this "Note") is authorized to endorse the
date and amount of each Loan pursuant to Section 2.1 of the Credit Agreement and
each payment of principal and interest with respect thereto and its character as
a LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information endorsed (absent error); provided,
however, that the failure to make any such endorsement shall not affect the
obligations of the undersigned under this Note.


This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of November 5, 2014 (as amended, restated or otherwise modified, the
"Credit Agreement"), by and among the Borrower, the Domestic Subsidiaries of the
Borrower from time to time parties thereto (the "Guarantors"), the Lenders from
time to time parties thereto, and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the "Administrative Agent"), and the
holder is entitled to the benefits thereof. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein. In the event this Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees in accordance with the Credit Agreement.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind except as set forth in the Credit
Documents.


    
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.




BRAVO BRIO RESTAURANT GROUP, INC.,
an Ohio corporation


By:____________________________________________    
Name:        
Title:





--------------------------------------------------------------------------------








SCHEDULE 1
to
Revolving loan Note


LOANS AND PAYMENTS OF PRINCIPAL
Date


Amount
Of
Loan


Type
of
Loan1




Interest
  Rate




Interest
 Period




Maturity
  Date
Principal
Paid
or
Converted




Principal
Balance
Notation Made By
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________
______
_______
______
__________
_________
________
_________
_________
_________





___________________________________________ 
1 The type of Loan may be represented by “L” for LIBOR Rate Loans or “ABR” for
Alternate Base Rate Loans.



--------------------------------------------------------------------------------








Exhibit 2.2(d)


[FORM OF]
TERM LOAN NOTE




October 31, 2016


FOR VALUE RECEIVED, the undersigned, BRAVO BRIO RESTAURANT GROUP, INC., an Ohio
corporation (the "Borrower"), hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to the
order of ___________ (the "Lender") at the office of Wells Fargo Bank, National
Association located at MAC D1109-019, 1525 West W.T. Harris Blvd., Charlotte,
North Carolina 28262, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of all Term
Loans made by the Lender to the undersigned pursuant to Section 2.2 of the
Credit Agreement referred to below. The undersigned further agrees to pay
interest in like money at such office on the unpaid principal amount hereof and,
to the extent permitted by law, accrued interest in respect hereof from time to
time from the date hereof until payment in full of the principal amount hereof
and accrued interest hereon, at the rates and on the dates set forth in the
Credit Agreement referred to below.


The holder of this Term Loan Note (this "Note") is authorized to endorse the
date and amount of each Loan pursuant to Section 2.2 of the Credit Agreement and
each payment of principal and interest with respect thereto and its character as
a LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information endorsed (absent error); provided,
however, that the failure to make any such endorsement shall not affect the
obligations of the undersigned under this Note.


This Note is one of the Term Loan Notes referred to in the Credit Agreement,
dated as of November 5, 2014 (as amended, restated or otherwise modified, the
"Credit Agreement"), by and among the Borrower, the Domestic Subsidiaries of the
Borrower from time to time parties thereto (the "Guarantors"), the Lenders from
time to time parties thereto, and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the "Administrative Agent"), and the
holder is entitled to the benefits thereof. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein. In the event this Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees in accordance with the Credit Agreement.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind except as set forth in the Credit
Documents.





--------------------------------------------------------------------------------









    


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.






BRAVO BRIO RESTAURANT GROUP, INC.,
an Ohio corporation


By:                Name:
Title:







--------------------------------------------------------------------------------








SCHEDULE 1
to
TERM LOAN NOTE


LOANS AND PAYMENTS OF PRINCIPAL








Date


Amount
Of
Loan


Type
of
Loan




Interest
Rate




Interest
 Period




Maturity
Date
Principal
Paid
or
Converted




Principal
Balance




Notation
 Made By


______


_______


______


__________


_________


________


_________


_________


________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________
______
_______
______
__________
_________
________
_________
_________
________




Exhibit 2.4(d)


[FORM OF]
SWINGLINE LOAN NOTE






November 5, 2014


FOR VALUE RECEIVED, the undersigned, BRAVO BRIO RESTAURANT GROUP, INC., an Ohio
corporation (the "Company"), hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the "Swingline Lender") at the
office of Wells Fargo Bank, National Association at MAC D1109-019, 1525 West
W.T. Harris Blvd., Charlotte, North Carolina 28262, in lawful money of the
United States of America and in immediately available funds,


___________________________________________ 
1 The type of Loan may be represented by “L” for LIBOR Rate Loans or “ABR” for
Alternate Base Rate Loans.



--------------------------------------------------------------------------------







the aggregate unpaid principal amount of all Swingline Loans made by the
Swingline Lender to the undersigned pursuant to Section 2.3 of the Credit
Agreement referred to below. The undersigned further agrees to pay interest in
like money at such office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Credit
Agreement referred to below.


The holder of this Swingline Note (this "Note") is authorized to endorse the
date and amount of the Swingline Loan pursuant to Section 2.3 of the Credit
Agreement and each payment of principal and interest with respect thereto and
its character as an Alternate Base Rate Loan or otherwise on Schedule 1 annexed
hereto and made a part hereof, or on a continuation thereof which shall be
attached hereto and made a part hereof, which endorsement shall constitute prima
facie evidence of the accuracy of the information endorsed (absent error);
provided, however, that the failure to make any such endorsement shall not
affect the obligations of the undersigned under this Note.


This Note is the Swingline Note referred to in the Credit Agreement, dated as of
November 5, 2014 (as amended, restated or otherwise modified, the "Credit
Agreement"), by and among the Borrower, the Domestic Subsidiaries of the
Borrower from time to time parties thereto (the "Guarantors"), the Lenders from
time to time parties thereto, and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (the "Administrative Agent"), and the
holder is entitled to the benefits thereof. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.


Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein. In the event this Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees in accordance with the Credit Agreement.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind except as set forth in the Credit
Documents.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.






BRAVO BRIO RESTAURANT GROUP, INC.,
an Ohio corporation


By:                    
Name:
Title:







--------------------------------------------------------------------------------








SCHEDULE 1
to
Swingline LOAN Note


LOANS AND PAYMENTS OF PRINCIPAL


Date


Amount
of
Loan


Type
of
Loan




Interest
Rate




Principal
Paid




Principal
Balance




Notation
 Made By
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________
______
_______
__________
__________
_________
_________
________








--------------------------------------------------------------------------------








Exhibit 2.16


[FORM OF]
TAX EXEMPT CERTIFICATE




Reference is hereby made to the Credit Agreement, dated as of November 5, 2014
(as amended, restated or otherwise modified, the "Credit Agreement"), by and
among Bravo Brio Restaurant Group, Inc., an Ohio corporation (the "Borrower"),
the Domestic Subsidiaries of the Borrower from time to time parties thereto (the
"Guarantors"), the Lenders from time to time parties thereto, and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (the
"Administrative Agent"). Pursuant to the provisions of Section 2.16 of the
Credit Agreement, the undersigned hereby certifies that it is not a "bank" as
such term is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended.




[NAME OF LENDER]




By:____________________________________________    
Name:__________________________________________        
Title:___________________________________________                    







--------------------------------------------------------------------------------








Exhibit 4.1(b)


[FORM OF]
SECRETARY'S CERTIFICATE


[INSERT NAME OF CREDIT PARTY]


Pursuant to that certain Credit Agreement dated as of November 5, 2014 (as
amended, restated or otherwise modified, the "Credit Agreement"), by and among
Bravo Brio Restaurant Group, Inc., an Ohio corporation (the "Borrower"), the
Domestic Subsidiaries of the Borrower from time to time parties thereto (the
"Guarantors"), the Lenders from time to time parties thereto, and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (the
"Administrative Agent"), the undersigned hereby certifies that he/she is the
duly elected, qualified, and acting Secretary of [Insert name of Credit Party],
a [Insert state of incorporation/formation] [corporation][limited liability
company] [limited partnership] (the "Company") and that, as such, he/she is
familiar with the facts herein certified and is duly authorized to certify the
same and does hereby certify in his/her capacity as Secretary of the Company,
and not individually, as follows:


1.    Attached hereto as Exhibit A is a true and complete copy of the [Articles
of Incorporation][Certificate of Formation] of the Company and all amendments
thereto as in full force and effect on the date hereof.


2.    Attached hereto as Exhibit B is a true and complete copy of the
[Bylaws][Operating Agreement][Partnership Agreement] of the Company, together
with all amendments thereto, which were duly adopted and are in full force and
effect on the date hereof.


3.    Attached hereto as Exhibit C is a true and complete copy of resolutions
duly adopted by [Insert governing body] of the Company approving the execution,
delivery and performance of the Credit Agreement and the other Credit Documents.
Such resolutions have not in any way been amended, modified, rescinded or
changed in any respect since their adoption to and including the date hereof and
are now in full force and effect as of the date hereof. Such resolutions are the
only corporate proceedings of the Company now in force relating to or affecting
the matters referred to therein.


4.    Each of the following persons is now a duly elected and qualified officer
of the Company, holding the office indicated next to his/her name below, the
signature appearing opposite his/her name below is his/her true and genuine
signature, and each such officer is duly authorized to execute and deliver on
behalf of the Company each of the Credit Documents to which it is a party and
any certificate or other document to be delivered by the Company pursuant to the
Credit Documents to which it is a party:


Title
 
Typed Name
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



                                                    


                                                    


                                                    


                                                    


    





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the ____ day
of November, 2014.






_____________________________________________________________                            
Secretary of [Insert name of Credit Party]






I, _______________________, the duly elected _______________________ of the
Company, do hereby certify that ____________________ is the duly elected and
qualified Secretary of the Company and, as such, is authorized to execute this
Secretary’s Certificate on behalf of the Company and that his/her true signature
is set forth above.






IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the ____ day
of November, 2014.






_____________________________________________________________                                
________________ of [Insert name of Credit Party]













--------------------------------------------------------------------------------








Exhibit 4.1(g)


[FORM OF]
SOLVENCY CERTIFICATE


TO:        Wells Fargo Bank, National Association, as Administrative Agent


RE:
Credit Agreement (as amended, modified, restated or supplemented from time to
time, the "Credit Agreement") dated as of November 5, 2014, Bravo Brio
Restaurant Group, Inc., an Ohio corporation (the "Borrower"), the Domestic
Subsidiaries of the Borrower from time to time parties thereto (the
"Guarantors"), the Lenders from time to time parties thereto, and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (the
"Administrative Agent").



DATE:
November 5, 2014



Pursuant to the terms of the Credit Agreement, I, ____________, Chief Financial
Officer of the Borrower, hereby certify on behalf of the Borrower that,
immediately after giving effect to the Transactions, the statements below are
accurate and complete in all material respects (all capitalized terms used in
this certificate and not otherwise defined shall have the meanings set forth in
the Credit Agreement):


1.    the fair saleable value of the Credit Parties' assets, taken as a whole,
measured on a going concern basis, exceeds all probable liabilities, including
those to be incurred pursuant to the Credit Agreement;


2.    the Credit Parties, taken as a whole, do not have unreasonably small
capital in relation to the business in which they are or propose to be engaged;
and


3.    the Credit Parties, taken as a whole, have not incurred and do not believe
that they will incur after giving effect to the transactions contemplated by the
Credit Agreement, debts beyond their ability to pay such debts as they become
due.


This Solvency Certificate is being executed and delivered by the undersigned in
his/her capacity as an officer of the Borrower and no personal liability will
attach to the undersigned in connection herewith.




    





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
behalf of the Borrower as of the date first above written.


BRAVO BRIO RESTAURANT GROUP, INC.,
an Ohio corporation


By:____________________________________________            
Name:
Title:







--------------------------------------------------------------------------------








Exhibit 5.2(b)


[FORM OF]
OFFICER’S COMPLIANCE CERTIFICATE




Financial Statement Date: [_________________]


To:    Wells Fargo Bank, National Association, as Administrative Agent


Ladies and Gentlemen:


Reference is hereby made to the Credit Agreement, dated as of November 5, 2014,
Bravo Brio Restaurant, Inc., an Ohio corporation (the "Borrower"), the Domestic
Subsidiaries of the Borrower from time to time parties thereto (the
"Guarantors"), the Lenders from time to time parties thereto, and Wells Fargo
Bank, National Association, as administrative agent for the Lenders (the
"Administrative Agent").


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the President, the Chief Financial Officer and/or the Chief Operating
Officer of the Borrower, and that, as such, he/she is authorized to execute and
deliver this Officer's Compliance Certificate to the Administrative Agent on
behalf of the Credit Parties, and that:


1.    The Borrower has provided the financial statements required to be
delivered in connection with this Officer’s Compliance Certificate as required
by the Credit Agreement. Such financial statements fairly present in all
material respects the consolidated financial condition of the Borrower and its
Consolidated Subsidiaries in accordance with GAAP as of such date applied on a
consistent basis and for such period, subject only to, in the case of interim
financial statements, normal year-end audit adjustments and the absence of
footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Consolidated Subsidiaries during the accounting period
covered by the attached financial statements.


3.    A review of the activities of the Credit Parties during such fiscal period
has been made under the supervision of the undersigned Responsible Officer and,
to the best of such Responsible Officer’s knowledge, each of the Credit Parties
during such period observed or performed in all material respects all of its
covenants and other agreements, and satisfied in all material respects every
condition, contained in the Credit Agreement to be observed, performed or
satisfied by it, and such Responsible Officer has obtained no knowledge of any
Default or Event of Default [except as specified below] [:]
        
4.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate
and indicate compliance with Section 5.9 of the Credit Agreement as of the last
day of the reporting period ended as of the above date and the financial
information provided has been prepared in accordance with GAAP applied
consistently for the periods related thereto.













--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Officer's Compliance
Certificate as of __________, _____.






BRAVO BRIO RESTAURANT GROUP, INC.,
an Ohio corporation


By:____________________________________________
Name:
Title:













--------------------------------------------------------------------------------





Schedule 2
to Compliance Certificate


Part I


CONSOLIDATED TOTAL LEVERAGE RATIO
As of ________, 20[ ]
Computation Date
A.
Consolidated Funded Debt outstanding as of Computation Date
$
 
 
 
 
 
 
 
 
 
 
B.
Consolidated EBITDA for the four fiscal quarter period (the "Computation
Period") ending on the Computation Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
(1)
Consolidated Net Income for the Computation Period
$
 
 
 
 
 
 
 
 
 
 
 
 
(2)
to the extent deducted in determining Consolidated Net Income for the
Computation Period, the sum of:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(i)
Income taxes
$
 
 
 
 
 
 
 
 
 
 
 
 
 
(ii)
Consolidated Interest Expense
$
 
 
 
 
 
 
 
 
 
 
 
 
 
(iii)
amortization, depreciation, non-cash stock compensation expenses and other
non-cash charges (except to the extent that such non-cash charges are reserved
for cash charges to be taken in the future)
$
 
 
 
 
 
 
 
 
 
 
 
 
 
(iv)
extraordinary or unusual losses as determined in accordance with GAAP, and other
non‑recurring or unusual losses or charges reasonably acceptable to the
Administrative Agent
$
 
 
 
 
 
 
 
 
 
 
 
 
 
(v)
Transaction Costs1
$
 
 
 
 
 
 
 
 
 
 
 
 
 
(vi)
Pre-Opening Costs2
$
 
 
 
 
 
 
 
 
 
 
 
 
 
(vii)
any charges related to Hedging Agreements permitted under Section 6.1(d)
$
 
 
 
 
 
 
 
 
 
 
 
 
 
(viii)
any non-cash charges related to option plans
$
 
 
 
 
 
 
 
 
 
 
 
 
 
(ix)
The sum of Items B(2)(i) through (viii)
$
 
 
 
 
 
 
 
 
 
 
 
 
(3)
The sum of Items B(1) and B(2)(ix)
$
 
 
 
 
 
 
 
 
 
 
 
 
(4)
to the extent included in determining Consolidated Net Income for the
Computation Period, the sum of:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(i)
interest income
$
 
 
 
 
 
 
 
 
 
 
 
 
 
(ii)
Federal, state, foreign and local income tax credits
$
 
 
 
 
 
 
 
 
 
 
 
 
 
(iii)
extraordinary, non-recurring, unusual or non-cash gains
$
 
 
 
 
 
 
 
 
 
 
 
 
 
(iv)
The sum of Items B(4)(i) through (iii)
$
 
 
 
 
 
 
 
 
 
 
 
 
(5)
adjustments to reflect rent expense on a cash basis
$
 
 
 
 
 
 
 
 
 
 



1 Not to exceed $1,500,000.
2 Not to exceed $600,000 per new Restaurant in any period.





--------------------------------------------------------------------------------







 
 
(6)
Consolidated EBITDA (Item B(3) minus Item B(4)(v) plus or minus (as applicable)
Item B(5))
$
 
 
 
 
 
 
 
 
 
 
C.
Consolidated Total Leverage Ratio as of Computation Date:
 
 
 
 
 
 
 
 
 
 
The ratio of Item A to Item B(6)
 
: 1.00



Maximum Permitted:




Each Fiscal Quarter Ending
Maximum Ratio
Closing Date through March 31, 2017
2.75 to 1.00
April 1, 2017 and thereafter
2.50 to 1.00









--------------------------------------------------------------------------------








Schedule 2
to Compliance Certificate


Part II


CONSOLIDATED FIXED CHARGE COVERAGE RATIO
As of _______, 20_    
Computation Date


A.
Consolidated EBITDAR for the Computation Period:
 
 
 
 
 
 
 
 
 
 
(1)
Consolidated EBITDA for the Computation Period (the amount set forth in Item
B(6) of Part I of Compliance Certificate)
$
 
 
 
 
 
 
 
 
 
(2)
Consolidated Rental Expense for the Computation Period
$
 
 
 
 
 
 
 
 
 
(3)
Consolidated EBITDAR (Item A(1) plus A(2))
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B.
Consolidated Maintenance Capital Expenditures for Computation Period
$
 
 
 
 
 
 
 
 
C.
Consolidated Income Cash Taxes for Computation
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D.
Consolidated Fixed Charges for Computation Period:
 
 
 
 
 
 
 
 
 
 
(1)
Consolidated Cash Interest Expense for such period
$
 
 
 
 
 
 
 
 
 
(2)
Consolidated Rental Expense for such period
$
 
 
 
 
 
 
 
 
 
(3)
Consolidated Scheduled Debt Payments for such period
$
 
 
 
 
 
 
 
 
 
(4)
Consolidated Fixed Charges (sum of Items D(1) through D(3))
$
 
 
 
 
 
 
 
 
E.
Consolidated Fixed Charge Coverage Ratio:
 
 
 
 
 
 
 
 
 
 
The ratio of (i) Item A(3) minus Item B minus Item C to (ii) Item D(4)
 
 
: 1.00



Minimum Permitted:




Each Fiscal Quarter Ending
Minimum Ratio
Closing Date and thereafter
1.35 to 1.00








